Exhibit 10.1

 

 

 

$1,400,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

among

GARTNER, INC.,

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

BANK OF AMERICA, N.A.,

CITIZENS BANK, N.A.,

PNC CAPITAL MARKETS LLC,

TD BANK, N.A.,

TRUIST SECURITIES,

U.S. BANK NATIONAL ASSOCIATION,

WELLS FARGO BANK, N.A.,

CAPITAL ONE, NATIONAL ASSOCIATION and

CITIBANK, N.A.

as Co-Syndication Agents

HSBC BANK USA, NATIONAL ASSOCIATION and

PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of September 28, 2020

 

 

 

JPMORGAN CHASE BANK, N.A.,

BANK OF AMERICA, N.A.,

CITIZENS BANK, N.A.,

PNC CAPITAL MARKETS LLC,

TD BANK, N.A.,

TRUIST SECURITIES,

U.S. BANK NATIONAL ASSOCIATION,

WELLS FARGO BANK, N.A.,

CAPITAL ONE, NATIONAL ASSOCIATION and

CITIBANK, N.A.

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1. DEFINITIONS

     1  

1.1

  Defined Terms      1  

1.2

  Other Definitional Provisions      33  

1.3

  Divisions      34  

1.4

  Classification of Loans and Borrowings      34  

1.5

  Interest Rates; LIBOR Notification      34  

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

     35  

2.1

  Term Commitments      35  

2.2

  Procedure for Term Loan Borrowing      37  

2.3

  Repayment of Term Loans      37  

2.4

  Revolving Commitments      37  

2.5

  Procedure for Revolving Loan Borrowing      39  

2.6

  Commitment Fees, etc.      39  

2.7

  Termination or Reduction of Revolving Commitments      39  

2.8

  Optional Prepayments      40  

2.9

  Mandatory Prepayments      40  

2.10

  Conversion and Continuation Options      40  

2.11

  Limitations on Eurodollar Tranches      41  

2.12

  Interest Rates and Payment Dates      41  

2.13

  Computation of Interest and Fees      41  

2.14

  Inability to Determine Interest Rate      42  

2.15

  Pro Rata Treatment and Payments      43  

2.16

  Requirements of Law      44  

2.17

  Taxes      46  

2.18

  Indemnity      49  

2.19

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      49  

2.20

  Mitigation Obligations; Replacement of Lenders      49  

2.21

  Defaulting Lenders      50  

SECTION 3. LETTERS OF CREDIT

     51  

3.1

  L/C Commitment      51  

3.2

  Procedure for Issuance of Letter of Credit      52  

3.3

  Fees and Other Charges      52  

3.4

  L/C Participations      52  

3.5

  Reimbursement Obligation of the Borrower      53  

3.6

  Obligations Absolute      54  

3.7

  Letter of Credit Payments      55  

3.8

  Applications      55  

SECTION 4. REPRESENTATIONS AND WARRANTIES

     55  

4.1

  Financial Condition      55  

4.2

  No Change      56  



--------------------------------------------------------------------------------

4.3

  Existence; Compliance with Law      56  

4.4

  Power; Authorization; Enforceable Obligations      56  

4.5

  No Legal Bar      56  

4.6

  Litigation      56  

4.7

  No Default      57  

4.8

  Ownership of Property; Liens      57  

4.9

  Intellectual Property      57  

4.10

  Taxes      57  

4.11

  Federal Regulations      57  

4.12

  Labor Matters      57  

4.13

  ERISA      58  

4.14

  Investment Company Act      58  

4.15

  Subsidiaries      58  

4.16

  Use of Proceeds      58  

4.17

  Environmental Matters      58  

4.18

  Accuracy of Information, etc.      59  

4.19

  Solvency      59  

4.20

  Anti-Corruption Laws and Sanctions      59  

4.21

  Security Documents      59  

4.22

  EEA Financial Institutions      60  

SECTION 5. CONDITIONS PRECEDENT

     60  

5.1

  Conditions to Initial Extension of Credit      60  

5.2

  Conditions to Each Extension of Credit      61  

SECTION 6. AFFIRMATIVE COVENANTS

     62  

6.1

  Financial Statements      62  

6.2

  Certificates; Other Information      63  

6.3

  Payment of Obligations      63  

6.4

  Maintenance of Existence; Compliance      64  

6.5

  Maintenance of Property; Insurance      64  

6.6

  Inspection of Property; Books and Records; Discussions      64  

6.7

  Notices      64  

6.8

  Environmental Laws      65  

6.9

  Additional Subsidiaries, Collateral, etc.      65  

SECTION 7. NEGATIVE COVENANTS

     66  

7.1

  Financial Condition Covenant      66  

7.2

  Indebtedness      67  

7.3

  Liens      70  

7.4

  Fundamental Changes      73  

7.5

  Disposition of Property      74  

7.6

  Restricted Payments      76  

7.7

  Lines of Business      77  

7.8

  Investments      77  

7.9

  Transactions with Affiliates      80  

7.10

  Sales and Leasebacks      80  

7.11

  Changes in Fiscal Periods      80  



--------------------------------------------------------------------------------

7.12

  Clauses Restricting Subsidiary Distributions      80  

7.13

  Use of Proceeds      81  

SECTION 8. EVENTS OF DEFAULT

     81  

8.1

  Events of Default      81  

SECTION 9. THE AGENTS

     84  

9.1

  Appointment      84  

9.2

  Delegation of Duties      84  

9.3

  Exculpatory Provisions      84  

9.4

  Reliance by Administrative Agent      84  

9.5

  Notice of Default      85  

9.6

  Non-Reliance on Agents and Other Lenders      85  

9.7

  Lender Reimbursement      85  

9.8

  Agent in Its Individual Capacity      86  

9.9

  Successor Administrative Agent      86  

9.10

  Co-Syndication Agents and Co-Documentation Agents      86  

9.11

  Certain ERISA Matters      86  

SECTION 10. MISCELLANEOUS

     87  

10.1

  Amendments and Waivers      87  

10.2

  Notices      89  

10.3

  No Waiver; Cumulative Remedies      90  

10.4

  Survival of Representations and Warranties      90  

10.5

  Payment of Expenses and Taxes; Limitation on Liability; Indemnity      90  

10.6

  Successors and Assigns; Participations and Assignments      93  

10.7

  Adjustments; Set-off      96  

10.8

  Counterparts      96  

10.9

  Severability      97  

10.10

  Integration      97  

10.11

  GOVERNING LAW      98  

10.12

  Submission To Jurisdiction; Waivers      98  

10.13

  Acknowledgements      98  

10.14

  Releases of Guarantees and Liens      99  

10.15

  Confidentiality      100  

10.16

  WAIVERS OF JURY TRIAL      101  

10.17

  USA PATRIOT Act      101  

10.18

  Keepwell      101  

10.19

  Acknowledgement and Consent to Bail-In of Affected Financial Institutions     
101  

10.20

  Acknowledgement Regarding Any Supported QFCs      102  

10.21

  Effect of Restatement      102  



--------------------------------------------------------------------------------

SCHEDULES: 1.1A    Commitments 4.6    Litigation 4.15    Subsidiaries 4.21   
Perfection Requirements 7.2(d)    Existing Indebtedness 7.3(i)    Existing Liens
7.8(e)    Existing Investments EXHIBITS: A    Form of Compliance Certificate B
   Form of Closing Certificate C    Form of Assignment and Assumption D    Form
of Exemption Certificate E    Form of Increasing Lender Supplement F    Form of
Augmenting Lender Supplement



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
September 28, 2020 among GARTNER, INC., a Delaware corporation (the “Borrower”),
the several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”), Bank of America, N.A., Citizens Bank,
N.A., PNC Bank, National Association, TD Bank, Truist Securities, N.A., U.S.
Bank National Association, Wells Fargo Bank, N.A., Capital One, National
Association and Citibank, N.A., as co-syndication agents (in such capacity, the
“Co-Syndication Agents”), HSBC Bank USA, National Association and People’s
United Bank, National Association, as co-documentation agents (in such capacity,
the “Co-Documentation Agents”), and JPMORGAN CHASE BANK, N.A., as administrative
agent (the “Administrative Agent”).

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the NYFRB Rate in effect on such day plus 1⁄2 of 1.0%
and (c) the Adjusted LIBO Rate for a one month Interest Period on such day (or
if such day is not a Business Day, the immediately preceding Business Day) plus
1%; provided that for the purpose of this definition, the Adjusted LIBO Rate for
any day shall be based on the LIBO Screen Rate (or if the LIBO Screen Rate is
not available for such one month Interest Period, the Interpolated Rate) at
approximately 11:00 a.m. London time on such day. Any change in the ABR due to a
change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively. If the ABR is
being used as an alternate rate of interest pursuant to Section 2.14 (for the
avoidance of doubt, only until any amendment has become effective pursuant to
Section 2.14(b)), then the ABR shall be the greater of clauses (a) and (b) above
and shall be determined without reference to clause (c) above. For the avoidance
of doubt, if the ABR as determined pursuant to the foregoing clause (c) would be
less than 1.00%, such rate shall be deemed to be 1.00% for purposes of this
Agreement.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Acquisition Step-Up Period”: a period of four fiscal quarters commencing with
the fiscal quarter in which the threshold for a Designated Acquisition has been
met in accordance with the definition thereof and ending on the last day of the
fourth fiscal quarter ending after the date on which the threshold for a
Designated Acquisition is met.

“Adjusted LIBO Rate”: with respect to any Eurodollar Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.

“Adjustment Date”: as defined in the definition of “Applicable Margin”.

“Administrative Agent”: JPMorgan Chase Bank, together with its affiliates, as
the arranger of the Commitments and as the administrative agent for the Lenders
under this Agreement and the other Loan Documents, together with any of its
successors.

“Affected Financial Institution” (a) any EEA Financial Institution or (b) any UK
Financial Institution.



--------------------------------------------------------------------------------

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether through the ownership of voting Capital Stock, by
contract or otherwise.

“Agent-Related Person”: as defined in Section 9.7.

“Agents”: the collective reference to the Co-Syndication Agents, the
Co-Documentation Agents and the Administrative Agent.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (i) the aggregate then unpaid principal
amount of such Lender’s Term Loans and (ii) the amount of such Lender’s
Revolving Commitment then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time; provided, that in
the case of Section 2.21 when a Defaulting Lender shall exist, “Aggregate
Exposure Percentage” shall mean the percentage of the Aggregate Exposure of all
Lenders (disregarding any Defaulting Lender’s Aggregate Exposure) represented by
such Lender’s Aggregate Exposure. If the Commitments have terminated or expired,
the Aggregate Exposure Percentages shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments and to any
Lender’s status as a Defaulting Lender at the time of determination.

“Agreement”: as defined in the preamble hereto.

“Ancillary Document” has the meaning assigned to it in Section 10.8(b).

“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Margin”: for each Type of Loan or the Commitment Fee Rate, the rate
per annum set forth under the relevant column heading in the pricing grid
immediately below; and

 

Level

  

Consolidated

Leverage Ratio

   Applicable Margin for
Eurodollar Loans     Applicable Margin
for ABR Loans     Commitment
Fee Rate  

I

   ³ 4.00 to 1.00      2.25 %      1.25 %      0.40 % 

II

  

> 3.50 to 1.00

< 4.00 to 1.00

     1.75 %      0.75 %      0.30 % 

III

  

> 2.50 to 1.00

£ 3.50 to 1.00

     1.50 %      0.50 %      0.25 % 

IV

  

> 1.50 to 1.00

£ 2.50 to 1.00

     1.375 %      0.375 %      0.225 % 

V

  

> 0.75 to 1.00

£ 1.50 to 1.00

     1.25 %      0.25 %      0.20 % 

VI

   £ 0.75 to 1.00      1.125 %      0.125 %      0.175 % 

 

2



--------------------------------------------------------------------------------

Changes in the Applicable Margin for each Type of Loan and the Commitment Fee
Rate in the pricing grid above resulting from changes in the Consolidated
Leverage Ratio shall become effective on the date (the “Adjustment Date”) that
is three Business Days after the date on which financial statements are
delivered to the Lenders pursuant to Section 6.1 and shall remain in effect
until the next change to be effected pursuant to this paragraph. If any
financial statements referred to above are not delivered within the time periods
specified in Section 6.1, then, until the date that is three Business Days after
the date on which such financial statements are delivered, the highest
Applicable Margin and Commitment Fee Rate shall apply. Each determination of the
Consolidated Leverage Ratio pursuant hereto shall be made in a manner consistent
with the determination thereof pursuant to Section 7.1 (for the avoidance of
doubt, without giving effect to the first proviso of the definition of
“Consolidated Total Debt”). In the event that any financial statement or
certification delivered pursuant to Section 6.2(a) is shown to be inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, the
Borrower shall immediately (a) deliver to the Administrative Agent a corrected
Compliance Certificate for such Applicable Period, (b) determine the Applicable
Margin for such Applicable Period based upon the corrected Compliance
Certificate, and (c) immediately pay to the Administrative Agent for the benefit
of the Lenders the accrued additional interest and other fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly distributed by the Administrative Agent to the Lenders
entitled thereto. Notwithstanding anything else in this definition of
“Applicable Margin” to the contrary, the Applicable Margin for each Type of
Revolving Loan or the Commitment Fee Rate and each Type of Term Loan will be
determined based upon Level III of each corresponding pricing grid above from
the Closing Date until the first Adjustment Date occurring thereafter.

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

“Approved Fund”: as defined in Section 10.6(b).

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(e) or (g) of Section 7.5) that yields gross proceeds to any Group Member
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of $250,000,000.

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit C.

“Augmenting Revolving Lender”: as defined in Section 2.4(b).

“Augmenting Term Lender”: as defined in Section 2.1(b)(ii).

 

3



--------------------------------------------------------------------------------

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation”: (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, regulation rule or requirement for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benchmark Replacement”: the sum of: (a) the alternate benchmark rate (which may
be a SOFR-Based Rate) that has been selected by the Administrative Agent and the
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body and/or (ii) any evolving or then-prevailing market convention
for determining a rate of interest as a replacement to the LIBO Rate for
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement; provided further that any such
Benchmark Replacement shall be administratively feasible as determined by the
Administrative Agent in its sole discretion.

“Benchmark Replacement Adjustment”: the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for dollar-denominated syndicated credit facilities at such time.

 

4



--------------------------------------------------------------------------------

“Benchmark Replacement Conforming Changes”: with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR,” the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent decides in its reasonable
discretion may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date”: the occurrence of one or more of the following
events with respect to the LIBO Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein

“Benchmark Transition Event”: the occurrence of one or more of the following
events with respect to the LIBO Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.

“Benchmark Transition Start Date”: (a) in the case of a Benchmark Transition
Event, the earlier of (i) the applicable Benchmark Replacement Date and (ii) if
such Benchmark Transition Event is a public statement or publication of
information of a prospective event, the 90th day prior to the expected date of
such event as of such public statement or publication of information (or if the
expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 

5



--------------------------------------------------------------------------------

“Benchmark Unavailability Period”: if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with
Section 2.14 and (y) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder pursuant to Section 2.14.

“Beneficial Ownership Certification”: a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.

“Benefitted Lender”: as defined in Section 10.7(a).

“BHC Act Affiliate”: of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing”: (a) Revolving Borrowing or (b) a Term Loan Borrowing.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital or
finance leases on a balance sheet of such Person under GAAP (as in effect on the
Closing Date) and, for the purposes of this Agreement, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP (as in effect on the Closing Date). Any lease
that would be characterized as an operating lease in accordance with GAAP on the
Closing Date (whether or not such operating lease was in effect on such date)
shall continue to be accounted for as an operating lease (and not as a capital
or finance lease) for purposes of this Agreement, regardless of any change in
GAAP following the Closing Date that would otherwise require such lease to be
re-characterized (on a prospective or retroactive basis or otherwise) as a
capital or finance lease.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

6



--------------------------------------------------------------------------------

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits, eurodollar
certificates or overnight bank deposits of (i) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000, (ii)
any U.S. branch or agency of a non-U.S. commercial bank of internationally
recognized standing, having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating is at least A-2 or the
equivalent thereof from Standard & Poor’s Rating Services (“S&P”) or at least
P-2 or the equivalent thereof from Moody’s Investment Service, Inc. (“Moody’s”)
(any such bank being an “Approved Bank”), in each case with maturities of not
more than three hundred sixty-four (364) days from the date of acquisition;
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by any Affiliate or Subsidiary thereof) or any variable rate notes
issued by, or guaranteed by any domestic corporation rated A-2 (or the
equivalent thereof) or better by S&P or P-2 (or the equivalent thereof) or
better by Moody’s, or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issues generally, and maturing within six months of the date
of acquisition; (d) repurchase obligations of any Lender or of any commercial
bank satisfying the requirements of clause (b) of this definition, having a term
of not more than 30 days, with respect to securities issued or fully guaranteed
or insured by the United States government; (e) securities with maturities of
one year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender (or any Affiliate or Subsidiary thereof)
or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest primarily in
assets satisfying the requirements of clauses (a) through (f) of this
definition; (h) money market funds that (i) comply with the criteria set forth
in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii) are
rated A by S&P and A1 by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000; or (i) other short-term investments utilized by the Borrower’s
Foreign Subsidiaries in accordance with normal investment practices for cash
management in investments of a type analogous to the foregoing.

“Change of Control”: any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) becoming, or obtaining rights (whether by means or warrants,
options or otherwise) to become, the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of more
than 50% of the outstanding common stock of the Borrower.

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans.

“Closing Date”: September 28, 2020.

“Co-Documentation Agent”: as defined in the preamble hereto.

“Co-Syndication Agent”: as defined in the preamble hereto.

 

7



--------------------------------------------------------------------------------

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
subject to a Lien pursuant to any Security Document.

“Commitment”: as to any Lender, the sum of the Term Commitment and the Revolving
Commitment of such Lender.

“Commitment Fee Rate”: at any date, the rate set forth under the heading
“Commitment Fee Rate” in the definition of “Applicable Margin”.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit A.

“Compounded SOFR”: the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

(1) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:

(2) if, and to the extent that, the Administrative Agent determines in good
faith that Compounded SOFR cannot be determined in accordance with clause
(1) above, then the rate, or methodology for this rate, and conventions for this
rate that the Administrative Agent, in consultation with the Borrower,
determines in its reasonable discretion are substantially consistent with any
evolving or then-prevailing market convention for determining compounded SOFR
for dollar-denominated syndicated credit facilities at such time;

provided, further, that if the Administrative Agent decides reasonably and in
good faith that any such rate, methodology or convention determined in
accordance with clause (1) or clause (2) is not administratively feasible for
the Administrative Agent, then Compounded SOFR will be deemed unable to be
determined for purposes of the definition of “Benchmark Replacement.

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to
Section 2.16, 2.17, 2.18 or 10.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.

 

8



--------------------------------------------------------------------------------

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of:

(a) income tax expense,

(b) interest expense, amortization or writeoff of debt discount and debt
issuance costs and commissions, prepayment penalties, agency fees under debt
facilities, amortization or expensing of deferred financing fees, amendment and
consent fees, discounts and other fees and charges associated with Indebtedness
(including the Loans),

(c) depreciation, accretion and amortization expense,

(d) amortization of intangibles (including, but not limited to, goodwill) and
organization costs,

(e) any extraordinary, unusual or non-recurring, expenses, charges or losses,

(f) any non-cash (i) compensation charges or other expenses or charges arising
from or in connection with the grant or issuance of stock, stock options, other
equity-based awards, stock appreciation or restricted stock units or similar
rights to the directors, officers and employees of the Borrower and its
Subsidiaries, (ii) loss on investments excluding marketable securities,
(iii) write-offs or write-downs not included in depreciation and (iv) write-offs
or write-downs on impairment of any goodwill or intangible assets,

(g) costs, expenses or charges (including advisory, legal and professional fees)
related to any acquisitions, investments, dispositions and debt issuances or
equity financings, repayment of debt, recapitalization or incurrence, amendment,
waiver, modification or refinancing of any Indebtedness (whether or not
consummated), including (i) such fees, expenses or charges related to the
offering of the Permitted Senior Unsecured Notes, incurrence of the Loans or any
other debt instruments, (ii) any amendment or modification of the Permitted
Senior Unsecured Notes, this Agreement or any other debt instrument, (iii) any
costs, expenses or charges relating to the refinancing transactions and (iv) any
restructuring and integration expenses, including relating to employee severance
or facilities consolidation,

(h) any charges, expenses or other impacts attributable to application of the
purchase method of accounting (including the total amount of depreciation and
amortization, cost of sales or other non-cash expense resulting from the
write-up of assets to the extent resulting from such purchase accounting
adjustments),

(i) non-cash expenses and losses (including any premiums paid) relating to
hedging activities or derivative instruments (including any early repurchase,
extinguishment or conversion thereof),

(j) charges taken related to stock repurchases,

 

9



--------------------------------------------------------------------------------

(k) cost savings, business optimization expenses, operating expense reductions
and synergies related to any Specified Transaction, restructurings, cost savings
initiatives and other initiatives and/or actions (together, “Operating Expense
Initiatives”) calculated on a Pro Forma Basis; provided that any such amounts
that would not be of the type that would be permitted to be included in pro
forma financial statements prepared in accordance with Regulation S-X shall not
exceed 20.0% of Consolidated EBITDA for any fiscal year (determined after giving
effect to all items added to and subtracted from Consolidated EBITDA pursuant
hereto and calculated on a Pro Forma Basis); provided, further that a
Responsible Officer of the Borrower shall have certified to the Administrative
Agent that any such Operating Expense Initiatives (i) are reasonably
identifiable, factually supportable and reasonably anticipated to result from
the actions taken or expected to be taken, and (ii) any such Operating Expense
Initiatives are taken or initiated, or expected to be taken or initiated on or
prior to the date that is 24 months after the end of the relevant period,

(l) (i) all gains, expenses, losses or charges as a result of, or in connection
with, sales, dispositions or abandonments of assets outside the ordinary course
of business (including asset retirement costs) and (ii) expenses, losses or
charges from disposed, abandoned, divested and/or discontinued assets,
properties or operations and/or discontinued assets, properties and operations
(other than, at the option of the Borrower assets or properties or operations
pending the divestiture or termination thereof),

(m) earn-out obligations or other purchase price adjustments or holdbacks based
on items included in Consolidated Net Income and incurred in connection with any
Permitted Acquisition or other Investment paid or accrued and any related
expenses so long as such obligations, adjustments or holdbacks are limited in
duration,

(n) any net unrealized foreign currency losses in respect of Indebtedness of any
Person denominated in a currency other than the functional currency of such
Person,

(o) any net after tax losses on disposal of discontinued operations of the
Borrower and its Subsidiaries allocable to non-controlling interests in
unconsolidated Persons or to investments in Subsidiaries to the extent of the
aggregate investment of the Borrower or any Subsidiary in such Person,

(p) any modifications to pension and post-retirement employee benefit plans,
settlement costs incurred to annuitize retirees or facilitate lump-sum buyout
offers under pension and post-retirement employee benefit plans or
mark-to-market adjustments under pension and post-retirement employee benefit
plans,

(q) any other non-cash expenses, losses or charges (including write-downs for
the effects of fair value adjustments to property and equipment and leasehold
improvements, goodwill, intangible assets, deferred revenue and debt line items
in the Borrower’s consolidated financial statements pursuant to GAAP resulting
from the application of acquisition accounting in relation to any consummated
acquisition and the amortization or write-off or removal of revenue otherwise
recognizable of any amounts thereof);

minus, without duplication,

(a) to the extent included in the statement of such Consolidated Net Income for
such period, the sum of (i) interest income, (ii) any extraordinary non-cash or
non-recurring non-cash income or gains (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period) in the ordinary course of business, (iii) income tax credits
(to the extent not netted from income tax expense), and (iv) any other non-cash
income (other than accruals of revenue by the Borrower and its Subsidiaries in
the ordinary course of business); and

 

10



--------------------------------------------------------------------------------

(b) any cash payments made during such period in respect of items described in
clause (q) above subsequent to the fiscal quarter in which the relevant non-cash
expenses or losses were reflected as a charge in the statement of Consolidated
Net Income, all as determined on a consolidated basis.

“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or, other than an existing Subsidiary, is merged into or consolidated
with the Borrower or any of its Subsidiaries, (b) the income (or deficit) of any
Person (other than a Subsidiary of the Borrower) in which the Borrower or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions, (c) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the Borrower or another
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary, (d) any gain (or loss) realized upon the sale or other
disposition of any assets of the Borrower or any Subsidiary (including pursuant
to any sale and leaseback arrangement) which is not sold or otherwise disposed
of in the ordinary course of business, (e) any net after-tax gain (loss)
attributable to the early repurchase, extinguishment or conversion of
Indebtedness, hedging obligations or other derivative instruments, (f) any
unrealized foreign currency gains or losses in respect of Indebtedness of any
Person denominated in a currency other than the functional currency of such
Person, and (g) any income or loss from discontinued operations; provided, that
Consolidated Net Income attributable to any Subsidiary or line of business that
is or becomes accounted for as a discontinued operation because it is being held
for sale shall not be excluded from Consolidated Net Income (it being understood
that upon the consummation of the actual sale of such Subsidiary or line of
business, the results thereof shall be excluded from Consolidated Net Income as
if such sale occurred at the beginning of the applicable period); provided,
further, however, that Consolidated Net Income for any period shall be
determined after excluding the effects of adjustments (including the effects of
such adjustments pushed down to the Borrower and its Subsidiaries) of any line
item in the Borrower’s consolidated financial statements in such period pursuant
to GAAP resulting from the application of purchase accounting in relation to any
completed acquisition.

“Consolidated Secured Leverage Ratio”: as at the last day of any period, the
ratio of (a) the aggregate principal amount of Consolidated Total Debt that is
secured by a Lien on any property of the Borrower or any Subsidiary of the
Borrower on such day to (b) Consolidated EBITDA for such period.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries of the type set out in
clauses (a), (c), (e) and (f) of the definition of “Indebtedness” at such date,
determined on a consolidated basis in accordance with GAAP; provided that the
amount of Consolidated Total Debt shall be reduced by the amount of domestic
Unrestricted Cash of the Borrower and each other Loan Party.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any material agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

11



--------------------------------------------------------------------------------

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

“Covered Entity”: any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered Party”: as defined in Section 10.20.

“Credit Party”: the Administrative Agent, the Issuing Lender or any other
Lender.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Default Right”: as defined in, and shall be interpreted in accordance with, 12
C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or (iii) pay
over to any Credit Party any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party or the Borrower, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, (d) has become the subject of a Bankruptcy Event or (e) has, or has a
direct or indirect parent company that has, become the subject of a Bail-In
Action.

“Designated Acquisition”: one or more transactions or series of transactions
consummated within a period of six consecutive months, (i) with a total
aggregate purchase price of not less than $200,000,000, and (ii) which involve
the acquisition by the Borrower or any of its Subsidiaries of any portion of the
assets of a Person or line of business of such Person or any equity interests of
a Person.

 

12



--------------------------------------------------------------------------------

“Designated Foreign Currencies”: Australian dollars, Canadian dollars, Euros,
Hong Kong dollars, New Zealand dollars, Singapore dollars, Sterling, Swiss
francs, Indian rupees, Korean won, Mexican pesos, Yen and other currencies to be
agreed upon by the Issuing Lenders.

“Designated Non-Cash Consideration”: the fair market value of non-cash
consideration received by a Loan Party in connection with a Disposition pursuant
to Section 7.5(q) that is designated as Designated Non-Cash Consideration by a
Responsible Officer, setting forth the basis of such valuation (which amount
shall be reduced by the fair market value of the portion of non-cash
consideration converted to cash within 180 days following consummation of the
applicable Disposition).

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Institutions”: (i) competitors of the Borrower and its
Subsidiaries specified to the Administrative Agent by the Borrower in writing
prior to the Closing Date and otherwise specified in writing to the
Administrative Agent from time to time and provided to the Lenders (it being
understood that any update shall not apply retroactively to disqualify any
parties that have previously acquired an assignment or participation interest in
the Facilities), (ii) certain banks, financial institutions, other institutional
lenders and other entities that have been specified to the Administrative Agent
by the Borrower in writing on or prior to the Closing Date and provided to the
Lenders and (iii) in the case of each of clauses (i) and (ii) above, any of
their known Affiliates that are clearly identifiable as such on the basis of
such Affiliates’ names or that are identified in writing by the Borrower to the
Administrative Agent and provided to the Lenders from time to time (in each case
other than any Affiliate that is a bona fide diversified debt fund) it being
understood that any update shall not apply retroactively to disqualify any
parties that have previously acquired an assignment or participation interest in
the Facilities, provided that once designated, any such party shall not be
entitled to acquire any additional assignments or participation interests in the
Facilities. Any updates to the list by the Borrower shall not be effective until
one Business Day after notice is provided to the Administrative Agent. The list
of Disqualified Institutions and any changes, modifications or updates thereto
shall be provided by the Borrower to the Administrative Agent and to the email
address: JPMDQ_Contact@jpmorgan.com (or as otherwise notified by the
Administrative Agent to the Borrower from time to time) and failure to provide
the list or any updates thereto to the specified email address shall result in
notification being deemed not to be effective.

“Dollar”, “Dollars” and “$”: dollars in lawful currency of the United States.

“Dollar Equivalent”: with respect to any amount in respect of any Letter of
Credit denominated in any Designated Foreign Currency, at any date of
determination thereof, an amount in Dollars equivalent to such amount calculated
on the basis of the Spot Rate of Exchange.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“Early Opt-in Election” the occurrence of:

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 2.14 are being executed or amended, as applicable,
to incorporate or adopt a new benchmark interest rate to replace the LIBO Rate,
and

 

13



--------------------------------------------------------------------------------

(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature”: an electronic sound, symbol or process attached to, or
associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.

“Environmental Laws”: any and all applicable foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health as it relates to any
Materials of Environmental Concern, or the protection of the environment, as now
or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: as defined in Section 8.1(k).

“Excluded Collateral”: as defined in the Guarantee and Collateral Agreement.

 

14



--------------------------------------------------------------------------------

“Excluded Foreign Subsidiary”: any Foreign Subsidiary or Foreign Subsidiary
Holdco (i) the entire Capital Stock of which is owned by a Foreign Subsidiary or
Foreign Subsidiary Holdco or (ii) in respect of which the pledge of all of the
Capital Stock of such Subsidiary as Collateral would, in the good faith judgment
of the Borrower, result in adverse tax consequences to the Borrower or any of
its Subsidiaries.

“Excluded Swap Obligation”: any Swap Obligation if, and to the extent that, all
or a portion of the guarantee of the Borrower or a Subsidiary Guarantor of, or
the grant by the Borrower or such Subsidiary Guarantor of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of the Borrower’s or such Subsidiary
Guarantor’s (as applicable) failure to constitute an “eligible contract
participant,” as defined in the Commodity Exchange Act and the regulations
thereunder (determined after giving effect to any applicable keepwell, support
or other agreement for the benefit of the Borrower or such Subsidiary Guarantor
and any and all guarantees by the other Loan Parties of the Borrower’s or such
Subsidiary Guarantor’s (as applicable) obligations in respect of Swap
Obligations), at the time the guarantee of or grant of such security interest by
the Borrower or such Subsidiary Guarantor (as applicable) becomes or would
become effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one Swap Obligation, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal.

“Existing Credit Agreement”: the credit agreement dated as of June 17, 2016,
among the Borrower, the several lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., as the administrative agent, and the other agents
party thereto, as amended.

“Existing Lender”: any Lender (as defined in the Existing Credit Agreement)
under the Existing Credit Agreement on the Closing Date immediately prior to
closing of this Agreement.

“Existing Letter of Credit”: Letters of Credit (as defined in the Existing
Credit Agreement) existing on the Closing Date immediately prior to closing of
this Agreement.

“Facility”: each of (a) the Term Commitments and the Term Loans made thereunder
(the “Term Facility”) (b) the Revolving Commitments and the extensions of credit
made thereunder (the “Revolving Facility”) and (c) any additional facility
established pursuant to an Incremental Amendment.

“FATCA”: (a) Sections 1471 to 1474 of the Code or any associated regulations;
(b) any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the United States and any other
jurisdiction, which (in either case) facilitates the implementation of any law
or regulation referred to in paragraph (a) above; or (c) any agreement pursuant
to the implementation of any treaty, law or regulation referred to in paragraphs
(a) or (b) above with the U.S. IRS, the United States government or the
government or tax authority of any other jurisdiction.

“Federal Funds Effective Rate”: the rate calculated by the NYFRB based on such
day’s federal funds transactions by depositary institutions (as determined in
such manner as the NYFRB shall set forth on its public website from time to
time) and published on the next succeeding Business Day by the NYFRB as the
federal funds effective rate; provided that if the Federal Funds Effective Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.

 

15



--------------------------------------------------------------------------------

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Foreign Subsidiary Holdco”: any Domestic Subsidiary of the Borrower all or
substantially all of whose assets consist of Capital Stock of one or more
Foreign Subsidiaries that are “controlled foreign corporations” as defined in
Section 957 of the Code.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the Closing Date and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1. In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into good faith negotiations in order to amend such provisions of this Agreement
so as to reflect equitably such Accounting Changes with the desired result that
the criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by (x) the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC, or (y) the adoption by the Borrower of
International Financial Reporting Standards.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members”: the collective reference to the Borrower and its respective
Subsidiaries.

“Guarantee and Collateral Agreement”: the Amended and Restated Guarantee and
Collateral Agreement, dated as of September 28, 2020, by the Borrower and each
Subsidiary Guarantor, as amended, amended and restated or replaced from time to
time.

“Guarantee Obligations”: as to any Person (the “guaranteeing person”), any
obligation (other than, with respect to any guaranteeing person, any Excluded
Swap Obligations of such guaranteeing person), including a reimbursement,
counterindemnity or similar obligation, of the guaranteeing person that
guarantees or in effect guarantees, or which is given to induce the creation of
a separate obligation by another Person (including any bank under any letter of
credit) that guarantees or in effect guarantees, any Indebtedness, leases,
dividends or other obligations (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary

 

16



--------------------------------------------------------------------------------

obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term Guarantee Obligations shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Guarantee Obligations of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligations is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligations, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligations shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

“IBA”: as defined in Section 1.5.

“Impacted Interest Period”: as defined in the definition of “LIBO Rate”.

“Increased Amount”: any increase in the amount of such Indebtedness in
connection with any accrual of interest, the accretion of accreted value, the
amortization of original issue discount, the payment of interest in the form of
additional Indebtedness with the same terms or in the form of common stock of
the Borrower and the accretion of original issue discount or liquidation
preference.

“Increasing Revolving Lender”: as defined in Section 2.4(b).

“Increasing Term Lender”: as defined in Section 2.1(b)(ii).

“Incremental Amendment”: as defined in Section 2.1(b)(iii).

“Incremental Extension of Credit”: as defined in Section 2.1(b)(i).

“Incremental Term Loans”: as defined in Section 2.1(b)(i).

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price or deferred consideration or similar
arrangements in respect of property or services (other than (i) trade payables
and other similar liabilities incurred in the ordinary course of such Person’s
business and (ii) any earnout obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of acceptances, letters of credit, surety bonds
or similar arrangements, except that, for the purposes of the definition of
“Consolidated Total Debt” only, obligations in respect of letters of credit or
bankers’ acceptances issued in support of obligations not otherwise constituting
Indebtedness shall not constitute Indebtedness except to the extent such letter
of credit or bankers’ acceptance is drawn, (g) all Guarantee Obligations of such
Person in respect of obligations of the kind referred to in clauses (a) through
(f) above, (h) all obligations of the kind referred to in clauses (a) through
(g) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property

 

17



--------------------------------------------------------------------------------

(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, and
(i) for the purposes of Section 8.1(e) only, all obligations of such Person in
respect of Swap Agreements. For the avoidance of doubt, neither deferred
compensation nor any pension obligations or liabilities shall be deemed to
constitute “Indebtedness.” The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

“Indemnified Liabilities”: as defined in Section 10.5.

“Indemnitee”: as defined in Section 10.5.

“Information”: as defined in Section 10.15.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is Insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, domain names, trademarks,
trademark licenses, technology, know-how and processes, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period, and
(d) as to any Loan (other than any Revolving Loan that is an ABR Loan), the date
of any repayment or prepayment made in respect thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one week or one, two, three or six months
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; provided, that for
the purposes of the initial Interest Period only, all necessary calculations
related thereto shall be determined as if the Borrower had selected a one month
Interest Period; and (b) thereafter, each period commencing on the last day of
the next preceding Interest Period applicable to such Eurodollar Loan and ending
one, two, three or six months thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not later than 11:00 A.M., New
York City time, on the date that is three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

18



--------------------------------------------------------------------------------

(ii) the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date or beyond the Term Loan
Maturity Date, as the case may be;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

“Interpolated Rate”: for any Interest Period, the rate per annum (rounded to the
same number of decimal places as the LIBO Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBO Screen Rate for the longest period for which
the LIBO Screen Rate is available) that is shorter than the Impacted Interest
Period; and (b) the LIBO Screen Rate for the shortest period (for which that
LIBO Screen Rate is available) that exceeds the Impacted Interest Period, in
each case, at such time.

“Investments”: as defined in Section 7.8.

“IRS”: as defined in Section 2.17(d).

“Issuing Lender”: each of (a) JPMorgan Chase Bank, (b) Bank of America, N.A.,
(c) Citizens Bank, N.A., (d) PNC Bank, National Association, (e) TD Securities
(USA) LLC, (f) Truist Bank, (g) U.S. Bank National Association, (h) Wells Fargo
Bank, N.A., (i) Capital One, National Association and (j) Citibank, N.A. or any
of their respective affiliates, in each case in its capacity as an issuer of any
Letter of Credit. Each reference herein to “the Issuing Lender” shall be deemed
to be a reference to the relevant Issuing Lender.

“JPMorgan Chase Bank”: JPMorgan Chase Bank, N.A.

“Junior Debt”: any Permitted Senior Unsecured Debt, the Permitted Senior
Unsecured Notes, any Permitted Subordinated Debt or any other Indebtedness of
any Loan Party that is secured by Liens on all or a portion of any Collateral on
a junior priority basis to the Liens on the Collateral securing the Obligations
(other than any Indebtedness owed by any Group Member to any Loan Party).

“L/C Commitment”: with respect to each Issuing Lender, on an individual basis,
the amount set forth on Schedule 1.1A under the column “L/C Commitment” or such
other amount as such Issuing Lender and the Borrower may agree; provided that at
no time shall the aggregate amount of the L/C Commitments exceed $75,000,000.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5. The L/C Obligations in respect of any
Letter of Credit in a Designated Foreign Currency shall be deemed for the
purposes of calculating the Available Revolving Commitments and similar amounts
from time to time and commitment fees and Letter of Credit and fronting fees to
be equal to the Dollar Equivalent of the amount of such Designated Foreign
Currency as at the date of issuance thereof, and such Dollar Equivalent shall be
thereafter re-calculated by the Issuing Lender from time to time in its
discretion (but no less often than quarterly); any such determination by the
Issuing Lender of any such Dollar Equivalent amount shall be conclusive and
binding on the other parties hereto in the absence of manifest error.

 

19



--------------------------------------------------------------------------------

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the applicable Issuing Lender.

“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

“Lender-Related Person”: as defined in Section 10.5(c).

“Letters of Credit”: as defined in Section 3.1(a).

“Liabilities”: any losses, claims (including intraparty claims), demands,
damages or liabilities of any kind.

“LIBO Rate”: with respect to any Eurodollar Borrowing for any Interest Period,
the LIBO Screen Rate at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period; provided that if the LIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) then the LIBO Rate shall be the Interpolated Rate.

“LIBO Screen Rate”: for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for a period equal in length to such
Interest Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Limited Conditionality Representations”: (a) those representations and
warranties enumerated in Section 4.3(a) (with respect to the Loan Parties),
Section 4.4 (as to (i) execution, delivery and performance of the relevant Loan
Documents and (ii) the due authorization, execution, delivery and enforceability
of the relevant Loan Documents against the Loan Parties, in each case as it
relates to entering into and performance of the relevant Loan Documents against
or by the Loan Parties), Section 4.5 (as to the relevant Loan Documents not
conflicting with the Loan Parties’ respective organizational documents),
Section 4.11, Section 4.14 (as to Investment Company Act status), Section 4.19,
Section 4.20 and Section 4.21 and (b) such representations and warranties made
by the target of an applicable acquisition as are material to the interests of
the Lenders, but only to the extent that the Group Members have the right
(taking into account any applicable cure periods) to terminate their obligation
to consummate such acquisition under the relevant acquisition agreement or the
right not to consummate the applicable acquisition pursuant to the relevant
acquisition agreement as a result of a breach of such representations and
warranties.

 

20



--------------------------------------------------------------------------------

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, the Notes and any
amendment, restatement, amendment and restatement, replacement, waiver,
supplement or other modification to any of the foregoing.

“Loan Party”: each Group Member that is a party to a Loan Document.

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

“Margin Stock”: “margin stock” as defined in Regulation U.

“Market Disruption Event”: as defined in Section 2.14(b).

“Material Acquisition”: any acquisition of assets or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves payment of
total consideration by the Borrower or any of its Subsidiaries in excess of
$1,000,000.

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations, or financial condition of the Borrower and its
Subsidiaries, taken as a whole or (b) the validity or enforceability of any of
the material provisions of this Agreement or any of the other Loan Documents or
the rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.

“Material Disposition”: any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the Borrower or any of
its Subsidiaries in excess of $1,000,000.

“Material Subsidiary”: any Subsidiary of the Borrower that either (i) holds
assets having a total book value of greater than five percent (5%) of the total
assets held by the Borrower and its Subsidiaries, taken as a whole (as
determined as of the end of the fiscal quarter immediately preceding the date of
determination and for which financial statements have been delivered pursuant to
Section 6.1(a) or 6.1(b)), or (ii) has revenues representing greater than five
percent (5%) of total revenues of the Borrower and its Subsidiaries, taken as a
whole (for the period of four consecutive fiscal quarters most recently ended at
or prior to such time and for which financial statements have been delivered
pursuant to Section 6.1(a) or 6.1(b)); provided, that (x) any Subsidiary that
directly or indirectly owns a Material Subsidiary shall itself be a Material
Subsidiary and (y) in the event Subsidiaries that would otherwise not be
Material Subsidiaries shall in the aggregate account for a percentage in excess
of 10% of the total assets attributable to the Borrower and its Subsidiaries
taken as a whole (as determined as of the end of the fiscal quarter immediately
preceding the date of determination and for which financial statements have been
delivered pursuant to Section 6.1(a) or 6.1(b)) or 30% of the revenue of the
Borrower and its Subsidiaries, taken as a whole (for the period of four
consecutive fiscal quarters most recently ended at or prior to such time and for
which financial statements have been delivered pursuant to Section 6.1(a) or
6.1(b)), then, in each case, one or more of such Subsidiaries designated by the
Borrower (or, if the Borrower shall make no designation, one or more of such
Subsidiaries in descending order based on their respective contributions to the
total assets held by the Borrower and its Subsidiaries taken as a whole), shall
be included as Material Subsidiaries to the extent necessary to eliminate such
excess. Any determination of whether a Subsidiary is Material Subsidiary shall
be made on the date of the delivery of

 

21



--------------------------------------------------------------------------------

the relevant Compliance Certificate pursuant to Section 6.2(a). To the extent a
Subsidiary is required to become a Material Subsidiary in connection with such
determination, the Borrower shall have 60 days (or such longer period to which
the Administrative Agent may reasonably agree) from the date of delivery of such
Compliance Certificate to cause such Subsidiary to comply with the requirements
of Section 6.9 to the extent applicable.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation and any other substances, materials
or wastes, defined or regulated as “hazardous” or “toxic”, under, or that would
give rise to liability pursuant to, any Environmental Law.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale (including in
connection with any Permitted Sale Leaseback) or any Recovery Event, the
proceeds thereof in the form of cash and Cash Equivalents (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received), net of attorneys’ fees, accountants’ fees,
investment banking fees, amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document) and other customary fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements) and (b) in connection
with any issuance or sale of Capital Stock or any incurrence of Indebtedness,
the cash proceeds received from such issuance or incurrence, net of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

“Non-Excluded Taxes”: as defined in Section 2.17(a).

“Non-U.S. Lender”: as defined in Section 2.17(d).

“Notes”: the collective reference to any promissory note evidencing Loans.

“NYFRB”: the Federal Reserve Bank of New York.

“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received to the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“NYFRB’s Website”: the website of the NYFRB at http://www.newyorkfed.org, or any
successor source.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations to the
extent such Loans or Reimbursement Obligations remain outstanding and interest
accruing after the filing of any petition in bankruptcy, or the

 

22



--------------------------------------------------------------------------------

commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Swap Agreements and Specified Cash Management Agreements,
any Affiliate of any Lender), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, the Letters of Credit, any Specified Swap Agreement, any Specified
Cash Management Agreements or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.

“Operating Expense Initiatives”: as defined in the definition of “Consolidated
EBITDA”.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery, performance, enforcement
or registration of, from the receipt or perfection of a security interest under,
or otherwise with respect to, this Agreement or any other Loan Document,
including any interest, additions to tax or penalties applicable thereto.

“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar borrowings by U.S.-managed banking
offices of depository institutions (as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time) and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate (from and after such date as the NYFRB shall commence to publish such
composite rate); provided that if the Overnight Bank Funding Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Parent”: with respect to any Lender, any Person as to which such Lender is,
directly or indirectly, a subsidiary.

“Participant”: as defined in Section 10.6(c)(i).

“Participant Register”: as defined in Section 10.6(c)(i).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisitions”: any acquisition (by way of merger, consolidation,
amalgamation, purchase of assets or otherwise) permitted pursuant to Section 7.4
or Section 7.8.

“Permitted Preferred Stock”: preferred stock issued by the Borrower that
(a) does not require any repurchase or redemption (other than conversion or
exchange into the common stock of the Borrower), whether contingent or not,
prior to the date that is 91 days after the latest of the Revolving Termination
Date and the Term Loan Maturity Date and (b) is in the Borrower’s good faith
opinion on terms and conditions customary in the relevant capital markets for
preferred stock issued by issuers similar to the Borrower.

 

23



--------------------------------------------------------------------------------

“Permitted Sale Leaseback”: any sale-leaseback transaction consummated by the
Borrower or any of its Subsidiaries after the Closing Date; provided that, at
the time of the consummation of such sale-leaseback transaction, the aggregate
amount of Net Cash Proceeds received from all such sale-leaseback transactions
do not exceed 5.0% of the consolidated total assets of the Borrower and its
Subsidiaries as of the end of the fiscal quarter immediately prior to the date
of such sale-leaseback transaction for which financial statements have been
delivered pursuant to Section 6.1; provided, further, that any such
sale-leaseback transactions not among the Borrower or its Subsidiaries must be
consummated for fair value as determined at the time of consummation in good
faith by the Borrower or such Subsidiary.

“Permitted Senior Unsecured Debt”: senior unsecured Indebtedness of a Loan Party
that (a) requires no scheduled cash payments of principal and no mandatory
repurchase or redemption obligations prior to the date that is 91 days after the
latest of the Revolving Termination Date and the Term Loan Maturity Date, other
than in connection with a change of control of the Borrower or similar event, an
asset disposition or, if the Indebtedness is incurred to finance a Permitted
Acquisition (or refinance, replace, modify, repay, redeem, refund, renew or
extend Indebtedness in connection therewith), subject to conditions relating to
the non-occurrence of such Permitted Acquisition, and (b) does not impose
financial “maintenance” (as distinct from “incurrence”) covenants on the
Borrower or any of the Subsidiaries that are more restrictive than the
maintenance covenant herein; provided that the payment of the proceeds of such
Indebtedness into escrow and grant of security in connection therewith to secure
the applicable Permitted Senior Unsecured Debt prior to closing of a Permitted
Acquisition (including any refinancing, replacement, modification, repayment,
redemption, refunding, renewal or extension of Indebtedness in connection
therewith) intended to be funded in whole or part with the proceeds of such
Indebtedness shall not be deemed to result in such Indebtedness being deemed
secured for purposes hereof for so long as such escrow remains in effect.

“Permitted Senior Unsecured Notes”: (a) the 4.500% Senior Notes due 2028 issued
by the Borrower pursuant to the indenture, dated June 22, 2020, among the
Borrower, the guarantors party thereto and U.S. Bank National Association, as
trustee, and (b) the senior unsecured notes of up to $800 million to be issued
and sold by the Borrower on or prior to the Closing Date.

“Permitted Subordinated Debt”: unsecured Indebtedness subordinated to the
Obligations that (a) requires no scheduled cash payments of principal and no
mandatory repurchase or redemption obligations prior to the date that is 91 days
after the latest of the Revolving Termination Date and the Term Loan Maturity
Date, other than in connection with a change of control of the Borrower or
similar event, an asset disposition or, if the Indebtedness is incurred to
finance a Permitted Acquisition (or refinance, replace, modify, repay, redeem,
refund, renew or extend Indebtedness in connection therewith), subject to
conditions relating to the non-occurrence of such Permitted Acquisition,
(b) does not impose financial “maintenance” (as distinct from “incurrence”)
covenants on the Borrower or any of the Subsidiaries that are more restrictive
than the maintenance covenant herein, and (c) contains customary subordination
terms that are reasonably acceptable to the Administrative Agent.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.

 

24



--------------------------------------------------------------------------------

“Prime Rate”: the rate of interest last quoted by The Wall Street Journal as the
“Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent) or any
similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Proceeding”: any claim, litigation, investigation, action, suit, arbitration or
administrative, judicial or regulatory action or proceeding in any jurisdiction.

“Pro Forma Basis”: with respect to any calculation required by the terms of this
Agreement to be made on a Pro Forma Basis, that such calculation shall be made
after taking into account (a) any Specified Transaction, (b) any Operating
Expense Initiative and (c) any repayment, redemption, repurchase, retirement,
defeasance, discharge or incurrence of Indebtedness that has occurred on or by
such time, as though such Specified Transaction, Operating Expense Initiative,
repayment, redemption, repurchase, retirement, discharge or incurrence had
occurred at or prior to such date or on the first day of such period, as the
case may be, including pro forma adjustments arising out of events attributable
to or actions taken in connection with such Specified Transaction, Operating
Expense Initiative or such repayment, redemption, repurchase, retirement,
defeasance, discharge or incurrence of Indebtedness; provided that, at the time
of any calculation of Consolidated Net Income, any repayment, redemption,
repurchase, retirement, defeasance or discharge of Indebtedness expected to be
made within 10 Business Days of the sale of any Subsidiary or line of business
that is or becomes accounted for as a discontinued operation because it is being
held for sale with the Net Cash Proceeds of the sale of such asset shall be
reflected for the purpose of any compliance or ratio test as if such prepayment
had occurred on the first day of the applicable period (it being understood that
if such prepayment is not made within such 10 Business Day period, then
Consolidated Net Income shall be recalculated at such time without giving effect
to such prepayment). Upon giving effect to a Specified Transaction on a “Pro
Forma Basis,” (i) any Indebtedness incurred by the Borrower or any of its
Subsidiaries in connection with such Specified Transaction (or any other
transaction that occurred during the relevant period) shall be deemed to have
been incurred as of the first day of the relevant period; (ii) income statement
items (whether positive or negative) and Consolidated EBITDA attributable to all
property acquired in such Specified Transaction or to the Investment
constituting such Specified Transaction, as applicable, shall be included as if
such Specified Transaction has occurred as of the first day of the relevant
period; (iii) income statement items (whether positive or negative) and
Consolidated EBITDA attributable to all property disposed of in any Specified
Transaction (including any income statement items attributable to disposed
abandoned or discontinued operations), shall be excluded as if such Specified
Transaction has occurred as of the first day of the relevant period; and
(iv) such other pro forma adjustments which would be permitted or required by
Regulations S-K and S-X under the Securities Act of 1933, as amended, shall be
taken into account (in addition to any adjustments permitted pursuant to any
applicable financial definition or test). For the purposes of any such
calculation, if any Indebtedness bears a floating rate of interest and is being
given pro forma effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the date of the event for which the calculation is made
had been the applicable rate for the entire period (taking into account any
interest hedging arrangements applicable to such Indebtedness); provided, in the
case of repayment of any Indebtedness, to the extent actual interest related
thereto was included during all or any portion of the applicable period, the
actual interest may be used for the applicable portion of such period. Interest
on a Capital Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by the Borrower to be the rate of interest implicit in
such Capital Lease Obligation in accordance with GAAP. Interest on Indebtedness
that may optionally be determined at an interest rate based upon a factor of a
prime or similar rate, a eurocurrency interbank offered rate, or other rate,
shall be determined to have been based upon the rate actually chosen, or if
none, then based upon such optional rate chosen as the Borrower or a Subsidiary
may designate.

 

25



--------------------------------------------------------------------------------

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

“QFC”: the meaning assigned to the term “qualified financial contract” in, and
shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support”: as defined in Section 10.20.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

“Register”: as defined in Section 10.6(b)(iv).

“Regulation S-X”: Regulation S-X of the Securities Act of 1933, as amended from
time to time.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Reimbursement Percentage”: as defined in Section 3.5.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans pursuant to Section 2.9(a) as a
result of the delivery of a Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event for (i) capital expenditures or to restore, rebuild, repair,
construct, improve, replace or otherwise acquire assets similar to those that
are the subject of such Asset Sale or Recovery Event or that are used or useful
in its business or (ii) a Permitted Acquisition or any acquisition of all or
substantially all of the assets of, or all of the Capital Stock (other than
directors’ qualifying shares) of a Person or business unit, division or line of
business of a Person (or any subsequent investment made in a Person, or business
unit, division or line of business of a Person previously acquired).

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date for capital expenditures or to
restore, rebuild, repair, construct, improve, replace or otherwise acquire
assets similar to those that are the subject of such Asset Sale or Recovery
Event or that are used or useful in the Borrower’s business or pursuant to a
Permitted Acquisition or any acquisition of all or substantially all of the
assets of, or all of the Capital Stock (other than directors’ qualifying shares)
of a Person or business unit, division or line of business of a Person (or any
subsequent investment made in a Person or business unit, division or line of
business of a Person previously acquired).

 

26



--------------------------------------------------------------------------------

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring 12 months after such Reinvestment Event and
(b) the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, restore, rebuild, repair, construct, improve, replace or
otherwise acquire assets similar to these that are the subject of such Asset
Sale or Recovery Event or that are used or useful in the Borrower’s business
with all or any portion of the relevant Reinvestment Deferred Amount.

“Related Parties”: with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Relevant Governmental Body”: the Federal Reserve Board and/or the NYFRB, or a
committee officially endorsed or convened by the Federal Reserve Board and/or
the NYFRB or, in each case, any successor thereto.

“Replaced Term Loans”: as defined in Section 10.1

“Replacement Term Loans”: as defined in Section 10.1.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the sum of
(i) the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Resolution Authority”: an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority.

“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer or assistant treasurer of the Borrower, but in any event,
with respect to financial matters, the chief financial officer, treasurer or
assistant treasurer of the Borrower.

“Restricted Debt Payments”: as defined in Section 7.6(b).

“Restricted Equity Payments”: as defined in Section 7.6(a).

“Restricted Payments”: as defined in Section 7.6(b).

“Reuters”: as applicable, Thomson Reuters Corp., Refinitiv, or any successor
thereto.

 

27



--------------------------------------------------------------------------------

“Revolving Borrowing”: Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Letters of Credit in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. As of the Closing Date, the amount of the Total Revolving Commitments is
$1,000,000,000.

“Revolving Commitment Increase”: as defined in Section 2.4(b).

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding and (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding.

“Revolving Facility”: as defined in the definition of “Facility.”

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”: as defined in Section 2.4(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided that, in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Extensions of Credit, the Revolving Percentages shall be determined in
a manner designed to ensure that the other outstanding Revolving Extensions of
Credit shall be held by the Revolving Lenders on a comparable basis.
Notwithstanding the foregoing, when a Defaulting Lender shall exist, (i) in the
case of Section 2.21, the Revolving Lenders’ Revolving Percentages shall be
determined without regard to any Defaulting Lender’s Revolving Commitment and
(ii) in the case of the defined term “Revolving Extensions of Credit” (other
than as used in Section 2.21(c)) and Section 2.4(a), the Revolving Lenders’
Revolving Percentages shall be adjusted to give effect to any reallocation
effected pursuant to Section 2.21(c).

“Revolving Termination Date”: the fifth anniversary of the Closing Date.

“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Closing Date, the
Crimea region of Ukraine, Cuba, Iran, North Korea and Syria).

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State or by the
United Nations Security Council, the European Union, Her Majesty’s Treasury of
the United Kingdom, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any Person or
Persons described in the foregoing clauses (a) and (b).

 

28



--------------------------------------------------------------------------------

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, Her Majesty’s Treasury of the
United Kingdom.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Parties”: the collective reference to the Administrative Agent, the
Issuing Lenders, the Lenders and any affiliate of any Lender to which
Obligations are owed.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.

“Significant Subsidiary”: any Material Subsidiary that would be a significant
subsidiary of the Borrower as determined in accordance with the definition in
Rule 1-02(w) of Article 1 of Regulation S-X promulgated by the SEC and as in
effect on the Closing Date.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“SOFR”: with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the NYFRB’s Website.

“SOFR-Based Rate”: SOFR, Compounded SOFR or Term SOFR.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person and its subsidiaries, on a consolidated basis, will, as of such
date, exceed the amount of all “liabilities of such Person and its subsidiaries,
on a consolidated basis, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person and its subsidiaries, on a
consolidated basis, will, as of such date, be greater than the amount that will
be required to pay the liability of such Person and its subsidiaries, on a
consolidated basis, on its debts as such debts become absolute and matured,
(c) such Person and its subsidiaries, on a consolidated basis, will not have, as
of such date, an unreasonably small amount of capital with which to conduct
their business, and (d) such Person and its subsidiaries, on a consolidated
basis, will be able to pay their debts as they mature. The amount of contingent
liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at the time, represents the amount that
would reasonably be expected to become an actual or matured liability.

“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated clearing house transfers of funds or any similar transactions
(i) between the Borrower or any Subsidiary Guarantor and any Lender or Affiliate
thereof and (ii) at the option of the Borrower (which shall be

 

29



--------------------------------------------------------------------------------

exercised in the Borrower’s sole discretion), between any Subsidiary that is not
a Guarantor (including Foreign Subsidiaries) with any Lender or Affiliate
thereof, provided that the Borrower shall be deemed to have designated all such
agreements existing on the Closing Date to be Specified Cash Management
Agreements.

“Specified Swap Agreement”: any Swap Agreement in respect of interest rates,
currency exchange rates or commodity prices entered into (i) by the Borrower and
any Lender or Affiliate thereof at the time of entering into such Swap Agreement
and (ii) at the option of the Borrower (which shall be exercised in the
Borrower’s sole discretion), by any Subsidiary that is not a Guarantor
(including Foreign Subsidiaries) and any Lender or Affiliate thereof, provided
that the Borrower shall be deemed to have designated all such agreements
existing on the Closing Date to be Specified Swap Agreements.

“Specified Transaction”: any (a) Material Acquisition or Material Disposition,
(b) Permitted Acquisition, (c) Investment that results in a Person becoming a
Subsidiary of the Borrower (which, for purposes hereof, shall be deemed to also
include (1) the merger, consolidation, liquidation or similar amalgamation of
any Person into the Borrower or any Subsidiary, and (2) the transfer of all or
substantially all of the assets of a Person to the Borrower or any Subsidiary)
or (d) the proposed incurrence of Indebtedness or making of a Restricted Payment
or payment in respect of Indebtedness in respect of which compliance with any
financial ratio is by the terms of this Agreement required to be calculated on a
Pro Forma Basis.

“Spot Rate of Exchange”: with respect to any Designated Foreign Currency, at any
date of determination thereof, the spot rate of exchange in London that appears
on the display page applicable to such Designated Foreign Currency on the
Telerate System (or such other page as may replace such page for the purpose of
displaying the spot rate of exchange in London); provided that if there shall at
any time no longer exist such a page, the spot rate of exchange shall be
determined by reference to another similar rate publishing service selected by
the Administrative Agent and, if no such similar rate publishing service is
available, by reference to the published rate of the Administrative Agent in
effect at such date for similar commercial transactions.

“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentage (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Federal Reserve Board to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D). Such reserve percentage shall
include those imposed pursuant to Regulation D. Eurodollar Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Step-Up Amount”: $250,000,000, which may be applied for purposes of funding a
Specified Transaction previously identified to the Administrative Agent.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

30



--------------------------------------------------------------------------------

“Subsidiary Guarantor”: each Domestic Subsidiary (other than any Foreign
Subsidiary Holdcos) of the Borrower that is a Material Subsidiary.

“Supported QFC”: as defined in Section 10.20.

“Swap”: any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement.”

“Swap Obligation”: with respect to any Person, any obligation to pay or perform
under any Swap.

“Term Borrowing”: Term Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower in a principal amount not to exceed the amount
set forth under the heading “Term Commitment” opposite such Lender’s name on
Schedule 1.1A. As of the Closing Date, the aggregate amount of Term Commitments
is $400,000,000.

“Term Facility”: as defined in the definition of “Facility”.

“Term Lender”: each Lender that has a Term Commitment or that holds a Term Loan.

“Term Loan”: as defined in Section 2.1(a).

“Term Loan Maturity Date”: the fifth anniversary of the Closing Date.

“Term Percentage”: as to any Term Lender and any Term Facility at any time, the
percentage which such Lender’s Term Commitment then constitutes of the aggregate
Term Commitments (or, at any time after the Closing Date the percentage of which
the aggregate principal amount of such Lender’s Term Loans then outstanding
constitutes of the aggregate principal amount of the Term Loans then
outstanding). Notwithstanding the foregoing, when a Defaulting Lender shall
exist, (i) in the case of Section 2.21, the Term Lenders’ Term Percentages shall
be determined without regard to any Defaulting Lender’s Term Commitment and
(ii) in the case of the defined term “Term Extensions of Credit” (other than as
used in Section 2.21(c)) and Section 2.4(a), Term Lenders’ Term Percentages
shall be adjusted to give effect to any reallocation effected pursuant to
Section 2.21(c).

“Term SOFR”: the forward-looking term rate based on SOFR that has been selected
or recommended by the Relevant Governmental Body.

 

31



--------------------------------------------------------------------------------

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“UCC”: as defined in the Guarantee and Collateral Agreement.

“UK Financial Institutions”: any BRRD Undertaking (as such term is defined under
the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Reorganization”: the internal reorganization of certain UK subsidiaries in a
manner substantially consistent with the reorganization plan disclosed to the
Administrative Agent prior to the Closing Date.

“UK Resolution Authority”: the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“United States”: the United States of America.

“Unrestricted Cash”: cash and Cash Equivalents that would not appear as
“restricted” on a consolidated balance sheet of the Borrower or any of the other
Loan Parties; provided that cash and Cash Equivalents that would appear as
“restricted” on a consolidated balance sheet of the Borrower or any of the other
Loan Parties solely as a result of Liens thereon under the Facilities shall be
considered Unrestricted Cash (other than cash and Cash Equivalents used as cash
collateral for letters of credit).

“U.S. Special Resolution Regime”: as defined in Section 10.20.

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing:

(a) the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment;
by

(b) the then outstanding principal amount of such Indebtedness.

 

32



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares or similar third party
share agreements required by law) is owned by such Person directly and/or
through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

“Withholding Agent”: any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers”: (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (x) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (y) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof), (ii) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (iii) the word “incur” shall be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” shall have correlative meanings),
(iv) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights, and (v) references to agreements or
other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

33



--------------------------------------------------------------------------------

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) To the extent that any provision hereof requires (x) compliance with any
financial ratio or test, including the Consolidated Leverage Ratio and the
Consolidated Secured Leverage Ratio, (y) the absence of any Default or Event of
Default (or any type of Default or Event of Default) or (z) compliance with any
cap expressed as a percentage of Consolidated EBITDA, total assets or
consolidated total assets as a condition to (1) the consummation of any
transaction in connection with any Permitted Acquisition or similar permitted
Investment, (2) the incurrence of any Indebtedness (and any Liens related
thereto) incurred to finance, or in connection with, such Permitted Acquisition
or similar permitted Investment, or (3) the incurrence of any Indebtedness (and
any Liens related thereto) incurred to refinance, replace, modify, repay,
redeem, refund, renew or extend Indebtedness permitted by this Agreement, the
determination of whether the relevant provision is satisfied may be made, at the
election of the Borrower: (A) in the case of any acquisition or similar
permitted Investment, either (I) at the time of the execution of the definitive
agreement with respect to the relevant acquisition or investment or (II) at the
time of the consummation of the relevant acquisition or investment, in either
case after giving effect to the acquisition and any related Indebtedness and
Liens on a Pro Forma Basis or (B) in the case of any Indebtedness (or any liens
related thereto) incurred to finance or in connection with such acquisition or
similar investment (in each case or to refinance, replace, modify, repay,
redeem, refund, renew or extend Indebtedness in connection therewith), either
(I) at the time of entry into the commitment for such Indebtedness, (II) at the
time the Borrower delivers notice to refinance, replace, modify, repay, redeem,
refund, renew or extend such Indebtedness or (III) at the time of the incurrence
of such Indebtedness or Liens, in each case as applicable and after giving
effect to the relevant Indebtedness, Liens and any related acquisition on a Pro
Forma Basis or (C) in the case of any Indebtedness (or any liens related
thereto) incurred to refinance, replace, modify, repay, redeem, refund, renew or
extend Indebtedness permitted by this Agreement, either (I) at the time of entry
into the commitment for such Indebtedness, (II) at the time the Borrower
delivers irrevocable notice to refinance, replace, modify, repay, redeem,
refund, renew or extend the Indebtedness being refinanced, replaced, modified,
repaid, redeemed, refunded, renewed or extended or (III) at the time of the
incurrence of such Indebtedness or Liens, in each case as applicable and after
giving effect to the relevant Indebtedness, Liens and any related acquisition on
a Pro Forma Basis.

1.3 Divisions. For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized and acquired on the first
date of its existence by the holders of its equity interests at such time.

1.4 Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Class (e.g., a “Revolving Loan”) or
by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar
Revolving Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or
by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

1.5 Interest Rates; LIBOR Notification. The interest rate on Eurodollar Loans is
determined by reference to the LIBO Rate, which is derived from the London
interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel

 

34



--------------------------------------------------------------------------------

contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administrator, the “IBA”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurodollar Loans. In light of this
eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London interbank offered rate. Upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, Section 2.14(b) provides a mechanism for
determining an alternative rate of interest. The Administrative Agent will
promptly notify the Borrower, pursuant to Section 2.14(d), of any change to the
reference rate upon which the interest rate on Eurodollar Loans is based.
However, the Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the London interbank offered rate or
other rates in the definition of “LIBO Rate” or with respect to any alternative
or successor rate thereto, or replacement rate thereof (including (i) any such
alternative, successor or replacement rate implemented pursuant to
Section 2.14(b), whether upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, and (ii) the implementation of any Benchmark
Replacement Conforming Changes pursuant to Section 2.14(c)), including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Term Commitments. (a) Subject to the terms and conditions hereof, each Term
Lender severally agrees to make a term loan (a “Term Loan”) to the Borrower in
Dollars on the Closing Date in an amount not to exceed the amount of the Term
Commitment of such Lender. The Term Loans may from time to time be Eurodollar
Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.10.

(b) (i) The Borrower may at any time or from time to time after the Closing
Date, by notice to the Administrative Agent (whereupon the Administrative Agent
shall promptly deliver a copy to each of the Lenders), request one or more
additional tranches of term loans (the “Incremental Term Loans” and such
borrowing, an “Incremental Extension of Credit”); provided that both at the time
of any such request and upon the effectiveness of any Incremental Amendment
(other than with respect to Incremental Term Loans the proceeds of which are
intended to fund in whole or part any acquisition permitted by this Agreement
(including any refinancing, replacement, modification, repayment, redemption,
refunding, renewal or extension of Indebtedness in connection therewith))
referred to below, no Default or Event of Default shall exist. Each Incremental
Extension of Credit shall be in an aggregate principal amount that is not less
than $5,000,000 or such lower amount if such amount represents all remaining
availability under the limit set in this Section 2.1(b). Notwithstanding
anything to the contrary herein, the aggregate amount of any Incremental
Extension of Credit, when taken together with all other Incremental Extensions
of Credit and all Revolving Commitment Increases, shall not exceed (x)
$1,000,000,000 plus (y) an additional unlimited amount, provided, that in the
case of this clause (y), (A) at the time of incurrence (or the making of
commitments if not drawn in full when committed) on a Pro Forma Basis (assuming
that any such Incremental Extensions of Credit are drawn in full and excluding
the cash proceeds of such Incremental Extension of Credit), the Consolidated
Secured Leverage Ratio does not exceed 3.75 to 1.00 as of the end of the most
recently ended fiscal quarter for which financial statements have been delivered
pursuant to Section 6.1(a) or 6.1(b) and (B) committed but undrawn amounts for
which the requirements in clause (A) are met when committed shall subsequently
be available to be drawn without a need to meet such requirements. The
Incremental Term Loans shall rank pari passu in right of payment and security
with the Term Loans. The Incremental Term Loans (i) shall

 

35



--------------------------------------------------------------------------------

not mature earlier than the Revolving Termination Date and shall have a Weighted
Average Life to Maturity no shorter than the Weighted Average Life to Maturity
of the Term Loans (except by virtue of amortization of or prepayment of the Term
Loans and prepayments of scheduled amortization prior to such date of
determination) and (ii) may provide for the ability of the lenders providing
such incremental facility to participate on a pro rata basis or less than pro
rata basis (but not greater than pro rata basis) in any voluntary or mandatory
prepayments of the Term Loans; provided that (x) the interest rates and
amortization schedule (subject to clause (i) above) applicable to the
Incremental Term Loans shall be determined by the Borrower and the lenders
thereof and (y) subject to the foregoing provisions of this paragraph, to the
extent such terms applicable to the Incremental Term Loans are not substantially
consistent with the then existing Term Loans, such terms shall be mutually
agreed to by the Borrower and the Administrative Agent (acting reasonably).

(ii) Each notice from the Borrower pursuant to this Section 2.1 shall set forth
the requested amount and proposed terms of the relevant Incremental Extension of
Credit. The Borrower may arrange for any such increase to be provided by one or
more Lenders (each Lender so agreeing to an increase in its Term Commitment, an
“Increasing Term Lender”), or by one or more new banks, financial institutions
or other entities (each such new bank, financial institution or other entity, an
“Augmenting Term Lender”); provided that (i) each Augmenting Term Lender, shall
be subject to the approval of the Borrower and the Administrative Agent (such
approval by the Administrative Agent not to be unreasonably withheld) and
(ii) (x) in the case of an Increasing Term Lender, the Borrower and such
Increasing Term Lender execute an agreement substantially in the form of Exhibit
E hereto, and (y) in the case of an Augmenting Term Lender, the Borrower and
such Augmenting Term Lender execute an agreement substantially in the form of
Exhibit F hereto. For the avoidance of doubt, no existing Lender will be
required to provide any Incremental Term Loans and the Borrower shall have no
obligation to offer any existing Lender the opportunity to provide any
commitment for any Incremental Term Loans.

(iii) Commitments in respect of Incremental Term Loans shall become Commitments
under this Agreement pursuant to an amendment (an “Incremental Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Lender agreeing to provide such Commitment, if any, each
Increasing Term Lender, if any, each Augmenting Term Lender, if any, and the
Administrative Agent. The Incremental Amendment may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.1; provided that any amendments included in any Incremental Amendment
meant to effect changes not relating to this Section 2.1 shall require the vote
of the Lenders as described in Section 10.1 hereof. The making of any loans
pursuant to any Incremental Amendment shall not be effective unless on the date
thereof, after giving effect to such Incremental Extension of Credit (i) the
conditions set forth in Section 5.2 are satisfied; provided that with respect to
Incremental Term Loans used to finance an acquisition (or refinance, replace,
modify, repay, redeem, refund, renew or extend Indebtedness in connection
therewith) or to refinance, replace, modify, repay, redeem, refund, renew or
extend Indebtedness permitted by this Agreement, as of the date of consummation
of such acquisition or refinancing, replacement, modification, repayment,
redemption, refunding, renewal or extension of such Indebtedness, (x) the only
representations and warranties that are required to be true as a condition to
the borrowing of such Incremental Term Loans are the Limited Conditionality
Representations and (y) no payment Event of Default shall have occurred and be
continuing, (ii) subject to Section 1.2(e), the Borrower shall be in compliance
with Section 7.1, (iii) the Administrative Agent shall have received documents
consistent with those delivered on the Closing Date under Section 5.1(f) as to
the corporate power and authority of the Borrower to borrow hereunder after
giving effect to such increase and (iv) such other conditions as the Borrower
and the Lender(s) of Incremental Term Loans may agree. The Borrower will use the
proceeds of the Incremental Term Loans for any purpose not prohibited by this
Agreement. No Lender shall be obligated to provide any Incremental Term Loans
unless it so agrees.

 

36



--------------------------------------------------------------------------------

2.2 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent notice (which notice must be received by the Administrative
Agent prior to 10:00 A.M., New York City time, three Business Days prior to the
anticipated Closing Date) requesting that the Term Lenders make the Term Loans
on the Closing Date and specifying the amount to be borrowed. The Term Loans
made on the Closing Date shall initially be Eurodollar Loans. Upon receipt of
such notice the Administrative Agent shall promptly notify each Term Lender
thereof. Not later than 12:00 noon, New York City time, on the Closing Date,
each Term Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the Term Loan to be
made by such Lender. The Administrative Agent shall credit the account of the
Borrower on the books of such office of the Administrative Agent with the
aggregate of the amounts made available to the Administrative Agent by the Term
Lenders in immediately available funds.

2.3 Repayment of Term Loans. The Term Loan of each Lender shall mature in
consecutive quarterly installments (with the balance of the Term Loan of each
Lender maturing on the Term Loan Maturity Date), each of which shall be in an
amount equal to such Lender’s Term Percentage multiplied by the amount set forth
below opposite such installment:

 

Installment

   Principal Amount  

December 31, 2020

   $ 5,000,000.00  

March 31, 2021

   $ 5,000,000.00  

June 30, 2021

   $ 5,000,000.00  

September 30, 2021

   $ 5,000,000.00  

December 31, 2021

   $ 5,000,000.00  

March 31, 2022

   $ 5,000,000.00  

June 30, 2022

   $ 5,000,000.00  

September 30, 2022

   $ 5,000,000.00  

December 31, 2022

   $ 7,500,000.00  

March 31, 2023

   $ 7,500,000.00  

June 30, 2023

   $ 7,500,000.00  

September 30, 2023

   $ 7,500,000.00  

December 31, 2023

   $ 10,000,000.00  

March 31, 2024

   $ 10,000,000.00  

June 30, 2024

   $ 10,000,000.00  

September 30, 2024

   $ 10,000,000.00  

December 31, 2024

   $ 10,000,000.00  

March 31, 2025

   $ 10,000,000.00  

June 30, 2025

   $ 10,000,000.00  

Term Loan Maturity Date

   $ 260,000,000.00  

2.4 Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans (“Revolving
Loans”) to the Borrower in Dollars from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Revolving Percentage of the L/C Obligations
then outstanding does not exceed the amount of such Lender’s Revolving
Commitment. During the Revolving Commitment Period the Borrower may use the
Revolving Commitments by borrowing, prepaying the Revolving Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.
The Revolving Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.5 and 2.10.

 

37



--------------------------------------------------------------------------------

(b) The Borrower may from time to time elect to increase the Revolving
Commitments (a “Revolving Commitment Increase”) in a minimum amount of
$5,000,000 or such lower amount if such amount represents all remaining
availability under the limit set in this Section 2.4(b) so long as, after giving
effect thereto, the aggregate amount of the Incremental Extensions of Credit and
Revolving Commitment Increases does not exceed (i) $1,000,000,000 plus (ii) an
additional unlimited amount, provided, that in the case of this clause (ii), (A)
at the time of incurrence (or the making of commitments if not drawn in full
when committed) on a Pro Forma Basis (assuming that any such Revolving
Commitment Increase is drawn in full and excluding the cash proceeds of such
Revolving Commitment Increase), the Consolidated Secured Leverage Ratio does not
exceed 3.75 to 1.00 as of the end of the most recently ended fiscal quarter for
which financial statements have been delivered pursuant to Section 6.1(a) or
6.1(b) and (B) committed but undrawn amounts for which the requirements in
clause (A) are met when committed shall subsequently be available to be drawn
without a need to meet such requirements. The Borrower may arrange for any such
increase to be provided by one or more Lenders (each Lender so agreeing to an
increase in its Revolving Commitment, an “Increasing Revolving Lender”), or by
one or more new banks, financial institutions or other entities (each such new
bank, financial institution or other entity, an “Augmenting Revolving Lender”),
to increase their existing Revolving Commitments, or extend Revolving
Commitments, as the case may be, provided that (i) each Augmenting Revolving
Lender, shall be subject to the approval of the Borrower and the Administrative
Agent (such approval by the Administrative Agent not to be unreasonably
withheld) and (ii) (x) in the case of an Increasing Revolving Lender, the
Borrower and such Increasing Revolving Lender execute an agreement substantially
in the form of Exhibit E hereto, and (y) in the case of an Augmenting Revolving
Lender, the Borrower and such Augmenting Revolving Lender execute an agreement
substantially in the form of Exhibit F hereto. Increases and new Revolving
Commitments created pursuant to this clause shall become effective on the date
agreed by the Borrower, the Administrative Agent (such approval by the
Administrative Agent not to be unreasonably withheld) and the relevant
Increasing Revolving Lenders or Augmenting Revolving Lenders and the
Administrative Agent shall notify each Revolving Lender thereof. Notwithstanding
the foregoing, no increase in the Revolving Commitments (or in the Revolving
Commitment of any Lender), shall become effective under this paragraph unless,
(i) on the proposed date of the effectiveness of such increase, the conditions
set forth in paragraphs (a) and (b) of Section 5.2 shall be satisfied or waived
by the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Responsible Officer
of the Borrower, (ii) after giving effect to such Revolving Commitment Increase,
subject to Section 1.2(e), the Borrower shall be in compliance with Section 7.1,
and (iii) the Administrative Agent shall have received documents consistent with
those delivered on the Closing Date under Section 5.1(f) as to the corporate
power and authority of the Borrower to borrow hereunder after giving effect to
such increase. On the effective date of any increase in the Revolving
Commitments, (i) each relevant Increasing Revolving Lender and Augmenting
Revolving Lender shall make available to the Administrative Agent such amounts
in immediately available funds as the Administrative Agent shall determine, for
the benefit of the other Revolving Lenders, as being required in order to cause,
after giving effect to such increase and the use of such amounts to make
payments to such other Revolving Lenders, each Revolving Lender’s portion of the
outstanding Revolving Loans of all the Revolving Lenders to equal its Revolving
Percentage of such outstanding Revolving Loans, and (ii) the Borrower shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase in the Revolving Commitments (with such reborrowing to
consist of the Types of Revolving Loans, with related Interest Periods if
applicable, specified in a notice delivered by the Borrower in accordance with
the requirements of Section 2.5). The deemed payments made pursuant to clause
(ii) of the immediately preceding sentence in respect of each Eurodollar Loan
shall be subject to indemnification by the Borrower pursuant to the provisions
of

 

38



--------------------------------------------------------------------------------

Section 2.18 if the deemed payment occurs other than on the last day of the
related Interest Periods. For the avoidance of doubt, no existing Lender will be
required to provide any Revolving Commitment Increase and the Borrower shall
have no obligation to offer any existing Lender the opportunity to provide any
commitment for any Revolving Commitment Increase.

(c) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

2.5 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 12:00
Noon, New York City time, (a) three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) on the requested
Borrowing Date, in the case of ABR Loans) (provided that any such notice of a
borrowing of ABR Loans under the Revolving Facility to finance payments required
by Section 3.5 may be given not later than 10:00 A.M., New York City time, on
the date of the proposed borrowing), specifying (i) the amount and Type of
Revolving Loans to be borrowed, (ii) the requested Borrowing Date and (iii) in
the case of Eurodollar Loans, the respective amounts of each such Type of Loan
and the respective lengths of the initial Interest Period therefor. Any
Revolving Loans made on the Closing Date shall initially be ABR Loans. Each
borrowing under the Revolving Commitments shall be in an amount equal to (x) in
the case of ABR Loans, $1,000,000 or a whole multiple thereof (or, if the then
aggregate Available Revolving Commitments are less than $1,000,000, such lesser
amount) and (y) in the case of Eurodollar Loans, $5,000,000 or a whole multiple
of $1,000,000 in excess thereof. Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Revolving Lender
thereof. Each Revolving Lender will make the amount of its pro rata share of
each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 12:00 Noon, New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent crediting the account of the Borrower on the books
of such office with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent.

2.6 Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee for the period
from and including the date hereof to the last day of the Revolving Commitment
Period, computed at the Commitment Fee Rate on the average daily amount of the
Available Revolving Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on each Fee Payment Date,
commencing on the first such date to occur after the date hereof.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.7 Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted to the extent that, after
giving effect thereto and to any prepayments of the Revolving Loans made on the
effective date thereof, the Total Revolving Extensions of Credit would exceed
the Total Revolving Commitments. Any such reduction shall be in an amount equal
to $5,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect.

 

39



--------------------------------------------------------------------------------

2.8 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans of any Facility, in whole or in part, without premium or
penalty, upon notice, which notice may be subject to one or more conditions
precedent, including completion or occurrence of a transaction or event, such as
an acquisition or refinancing, which conditions precedent (if any) shall be
stated in the notice, delivered to the Administrative Agent no later than 11:00
A.M., New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 11:00 A.M., New York City time, one Business
Day prior thereto, in the case of ABR Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.18. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans) accrued interest to such date on the amount
prepaid. Amounts to be applied in connection with prepayments made pursuant to
this Section 2.8 shall be applied to the prepayment of the Term Loans in
accordance with Section 2.15(b). Partial prepayments of Term Loans and Revolving
Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple thereof.

2.9 Mandatory Prepayments.

(a) If any Group Member shall receive Net Cash Proceeds from any Asset Sale or
Recovery Event, then, unless (x) a Reinvestment Notice shall be delivered in
respect thereof, an amount equal to 50% of such Net Cash Proceeds shall be
applied to the prepayment of the Term Loans as set forth in Section 2.9(b);
provided that no such prepayment shall be required if, as of the date Net Cash
Proceeds from any Asset Sale or Recovery Event are received, the Borrower is in
compliance on a Pro Forma Basis with a Consolidated Leverage Ratio not to exceed
3.50 to 1.00; provided, further, that, notwithstanding the foregoing, on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied to the
prepayment of the Term Loans as set forth in Section 2.9(b).

(b) Amounts to be applied in connection with prepayments made pursuant to this
Section 2.9 shall be applied to the prepayment of the Term Loans in accordance
with Section 2.15(b). The application of any prepayment pursuant to this
Section 2.9 shall be made on a pro rata basis to the then outstanding Term Loans
being repaid irrespective of whether such outstanding Term Loans are ABR Loans
or Eurodollar Loans. Each prepayment of the Term Loans under this Section 2.9
shall be accompanied by accrued interest to the date of such prepayment on the
amount prepaid.

2.10 Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to ABR Loans by giving the Administrative
Agent prior irrevocable notice of such election no later than 11:00 A.M., New
York City time, on the Business Day preceding the proposed conversion date,
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. The Borrower may elect from
time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan under a particular Facility may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

 

40



--------------------------------------------------------------------------------

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan under a particular Facility may be continued as such when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such continuations, and provided, further,
that if the Borrower shall fail to give any required notice as described above
in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso such Loans shall be automatically converted to ABR Loans on
the last day of such then expiring Interest Period. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

2.11 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurodollar Tranches shall
be outstanding at any one time.

2.12 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Adjusted LIBO Rate determined for such day plus the
Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Loans and Reimbursement Obligations
(whether or not overdue) shall bear interest at a rate per annum equal to (x) in
the case of the Loans, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section 2.12 plus 2% or (y) in the
case of Reimbursement Obligations, the rate applicable to ABR Loans under the
Revolving Facility plus 2%, and (ii) if all or a portion of any interest payable
on any Loan or Reimbursement Obligation or any commitment fee or other amount
payable hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to ABR Loans under the relevant
Facility plus 2% (or, in the case of any such other amounts that do not relate
to a particular Facility, the rate then applicable to ABR Loans under the
Revolving Facility plus 2%), in each case, with respect to clauses (i) and (ii)
above, from the date of such non-payment until such amount is paid in full (as
well after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section 2.12 shall be
payable from time to time on demand.

2.13 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a Adjusted
LIBO Rate. Any change in the interest rate on a Loan resulting from a change in
the ABR or the Eurocurrency Reserve Requirements shall become effective as of
the opening of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of the effective date and the amount of each such change in
interest rate.

 

41



--------------------------------------------------------------------------------

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.12(a).

2.14 Inability to Determine Interest Rate. (a) Subject to clauses (b), (c), (d)
and (e) of this Section 2.14, if prior to the commencement of any Interest
Period for a Eurodollar Borrowing:

 

  (i)

the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including
because the LIBO Screen Rate is not available or published on a current basis),
for such Interest Period; provided that no Benchmark Transition Event shall have
occurred at such time; or

 

  (ii)

the Administrative Agent is advised by the Required Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(A) any interest election request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective and (B) if any borrowing request requests a
Eurodollar Revolving Borrowing, such Borrowing shall be made as an
ABR Borrowing; provided if the circumstances giving rise to such notice affect
only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.

(b) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Required Lenders;
provided that, with respect to any proposed amendment containing any SOFR-Based
Rate, the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders accept such amendment. No replacement of LIBO Rate with a
Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date.

(c) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

 

42



--------------------------------------------------------------------------------

(d) The Administrative Agent will promptly notify the Borrower and the Lenders
of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 2.14, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.14.

(e) Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a Eurodollar
Revolving Borrowing of, conversion to or continuation of Eurodollar Loans to be
made, converted or continued during any Benchmark Unavailability Period and,
failing that, the Borrower will be deemed to have converted any such request
into a request for a Borrowing of or conversion to ABR Loans. During any
Benchmark Unavailability Period, the component of ABR based upon the
then-current Benchmark will not be used in any determination of ABR.

2.15 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee and any reduction of the Commitments of the Lenders shall be made pro rata
according to the respective Term Percentages or Revolving Percentages, as the
case may be, of the relevant Lenders.

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans under each Facility shall be made
pro rata among the Term Lenders under each such Facility according to the
respective outstanding principal amounts of the Term Loans then held by the Term
Lenders with respect to each such Facility. The amount of each principal
prepayment of the Term Loans under each Facility shall be applied as determined
by the Borrower in its sole direction. In the event that the Borrower does not
specify the application of prepayments, the Borrower shall be deemed to have
elected that such prepayment be applied to reduce the then remaining
installments of the Term Loans with respect to such Facility pro rata based upon
the then remaining principal amounts thereof. Amounts prepaid on account of the
Term Loans may not be reborrowed.

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless

 

43



--------------------------------------------------------------------------------

the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day. In the case of any extension of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate during such extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the NYFRB Rate and (ii) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such Lender makes such amount immediately
available to the Administrative Agent. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this paragraph
shall be conclusive in the absence of manifest error. If such Lender’s share of
such borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Loans under the relevant Facility, on demand, from
the Borrower.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average NYFRB Rate. Nothing herein shall be deemed to limit
the rights of the Administrative Agent or any Lender against the Borrower.

2.16 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender (which shall, for the avoidance of doubt, include any Issuing
Lender) with any request or directive (whether or not having the force of law)
from any central bank or other Governmental Authority made subsequent to the
date hereof:

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for in each case Non-Excluded Taxes and Other Taxes,
which are covered by Section 2.17, changes in the rate or basis of imposition of
tax imposed on or measured by the net income of such Lender, franchise taxes in
lieu of such net income taxes and branch profits taxes);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Adjusted LIBO Rate; or

 

44



--------------------------------------------------------------------------------

(iii) shall impose on such Lender any other condition affecting this Agreement;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurodollar Loans or issuing or
participating in Letters of Credit, or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, the Borrower shall promptly pay such
Lender upon its demand, any additional amounts necessary to compensate such
Lender for such increased cost or reduced amount receivable. If any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly notify the Borrower in writing (with a copy to the Administrative
Agent) of the event by reason of which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity requirements or
in the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity requirements (whether or not having the force of
law) from any Governmental Authority made subsequent to the date hereof shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder or under or
in respect of any Letter of Credit to a level below that which such Lender, or
such corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s, or such corporation’s policies with
respect to capital adequacy or liquidity requirements) by an amount reasonably
deemed by such Lender to be material, then from time to time, after submission
by such Lender or to the Borrower (with a copy to the Administrative Agent) of a
written request therefor, the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender, or such corporation for such
reduction; provided, that the Borrower shall not be required to pay additional
amounts to compensate any Lender (i) any Non-Excluded Taxes or Other Taxes,
which are covered by Section 2.17 or (ii) any change in the rate or basis of
imposition of applicable taxes imposed on or measured by net income, franchise
taxes in lieu of such net income taxes and branch profits taxes.

(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof shall in each case be deemed to be a change in a
Requirement of Law, regardless of the date enacted, adopted, issued or
implemented; provided that the protection of this Section 2.16(c) shall be
available to each Lender regardless of any possible contention of the invalidity
or inapplicability of the law, rule, regulation, guideline or other change or
condition which shall have occurred or been imposed, so long as it shall be
customary for Lenders affected thereby to comply therewith. No Lender shall be
entitled to compensation under this Section 2.16(c) with respect to any date
unless it shall have notified the Borrower that it will demand compensation
pursuant to this Section 2.16(c) not more than 90 days after the date on which
it shall have become aware of such incurred costs or reductions. Notwithstanding
any other provision herein, no Lender shall demand compensation pursuant to this
Section 2.16(c) if it shall not at the time be the general policy or practice of
such Lender to demand such compensation in similar circumstances under
comparable provisions of other credit agreements, if any.

 

45



--------------------------------------------------------------------------------

(d) A certificate as to any additional amounts payable pursuant to this
Section 2.16 submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall set forth in reasonable detail the calculation of
such amounts and shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section 2.16, the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.16 for
any amounts incurred more than nine months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such nine-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrower pursuant to this
Section 2.16 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

2.17 Taxes. (a) All payments made by or on behalf of any Loan Party under this
Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, unless such taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender, as determined in good
faith by the applicable Withholding Agent, in which case (i) such amounts shall
be paid to the relevant Governmental Authority in accordance with applicable law
and (ii) if the taxes so withheld are any taxes other than net income taxes,
branch profits taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on the Administrative Agent or any Lender by the jurisdiction under the
laws of which the Administrative Agent or such Lender is organized or as a
result of a present or former connection between the Administrative Agent or
such Lender and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document) (such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, the “Non-Excluded Taxes”) or are Other Taxes, the amounts payable
by the applicable Loan Party to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes including any
such taxes imposed on amounts payable under this Section 2.17) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement as if such withholding or deduction had not been made, provided
further, however, that the Borrower shall not be required to increase any such
amounts payable to the Administrative Agent or any Lender with respect to any
Non-Excluded Taxes (i) that are attributable to such Lender’s failure to comply
with the requirements of paragraph (d), (e), (f) or (i) of this Section 2.17,
(ii) that are United States withholding taxes imposed under FATCA or (iii) that
are United States withholding taxes resulting from any Requirement of Law in
effect on the date the Administrative Agent or such Lender becomes a party to
this Agreement or designates a new lending office, except to the extent that the
Administrative Agent or such Lender (or its assignor (if any)) was entitled,
immediately prior to such designation of a new lending office or at the time of
assignment, as applicable, to receive additional amounts from the Borrower with
respect to such Non-Excluded Taxes pursuant to this paragraph.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof. If (i) the Borrower fails to pay any
Non-Excluded Taxes or Other Taxes when due to the appropriate taxing authority,
(ii) the Borrower fails to remit to the Administrative Agent the required
receipts or other required documentary evidence or (iii) any Non-Excluded Taxes
or Other Taxes are imposed directly upon the Administrative Agent or any Lender,
the Borrower shall indemnify the Administrative Agent and the Lenders for such
amounts and any incremental taxes, interest or penalties that may become payable
by the Administrative Agent or any Lender as a result of any such failure, in
the case of (i) and (ii), or any such direct imposition, in the case of (iii);
provided that the requirement to indemnify shall apply only if the Borrower is
required under this Section 2.17 to pay additional amounts with respect to such
Non-Excluded Taxes or Other Taxes.

 

46



--------------------------------------------------------------------------------

(d) Each Lender (or Transferee) that is not a “United States Person” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) (i) two
copies of U.S. Internal Revenue Service (“IRS”) Form W-8BEN, Form W-8BEN-E, Form
W-8ECI or Form W-8IMY (together with any applicable underlying IRS forms), (ii)
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit D and the applicable IRS Form W-8, or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Non-U.S. Lender
claiming complete exemption from, or a reduced rate of, U.S. federal withholding
tax on all payments by the Borrower under this Agreement and the other Loan
Documents, or (iii) any other form prescribed by applicable requirements of U.S.
federal income tax law as a basis for claiming exemption from or a reduction in
U.S. federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable Requirements of Law to permit
the Borrower and the Administrative Agent to determine the withholding or
deduction required to be made. Such forms shall be delivered by each Non-U.S.
Lender on or before the date it becomes a party to this Agreement (or, in the
case of any Participant, on or before the date such Participant purchases the
related participation) and from time to time thereafter upon the request of the
Borrower or the Administrative Agent. Notwithstanding any other provision of
this Section 2.17, a Non-U.S. Lender shall not be required to deliver any form
pursuant to this Section 2.17 that such Non-U.S. Lender is not legally able to
deliver.

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate, provided that
such Lender is legally entitled to complete, execute and deliver such
documentation and in such Lender’s judgment such completion, execution or
submission would not materially prejudice the legal or commercial position of
such Lender.

(f) The Administrative Agent and each Lender, in each case that is organized
under the laws of the United States or a state thereof, shall, on or before the
date of any payment by the Borrower under this Agreement or any other Loan
Document to, or for the account of, such Administrative Agent or Lender, deliver
to the Borrower and the Administrative Agent (or, in the case of a Participant,
to the Lender from which the related participation shall have been purchased),
two duly completed copies of IRS Form W-9, or successor form, certifying that
such Administrative Agent or Lender is a “United States Person” (as defined in
Section 7701(a)(30) of the Code) and that such Administrative Agent or Lender is
entitled to a complete exemption from United States backup withholding tax.

(g) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which a Loan Party has paid additional amounts pursuant to this Section 2.17, it
shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.17 with respect to the Non-Excluded Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of

 

47



--------------------------------------------------------------------------------

the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that such Loan Party, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to such Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to any Loan
Party or any other Person.

(h) Each Lender shall indemnify the Administrative Agent, within 10 days after
demand therefor, for the full amount of (i) any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings or similar charges imposed by any
Governmental Authority that are attributable to such Lender and (ii) any taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.6(c) relating to the maintenance of a Participant Register, in each
case, that are payable or paid by the Administrative Agent, together with all
interest, penalties, reasonable costs and expenses arising therefrom or with
respect thereto, as determined by the Administrative Agent in good faith,
whether or not such taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error; provided that if it is demonstrated to the
reasonable satisfaction of the Administrative Agent that any Lender has overpaid
in respect of any such amounts due, the Administrative Agent shall reimburse
such Lender for such overpaid amount. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h).

(i) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph (i), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

(j) Each Lender agrees that if any form or certification it previously delivered
under this Section 2.17 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

(k) For purposes of this Section 2.17, the term “Lender” includes any other
Issuing Lender and the term “applicable law” includes FATCA.

(l) The agreements in this Section 2.17 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

48



--------------------------------------------------------------------------------

2.18 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate setting forth the calculation in
reasonable detail as to any amounts payable pursuant to this Section 2.18
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

2.19 Payments Generally; Pro Rata Treatment; Sharing of Set-offs. If any Lender
shall fail to make any payment required to be made by it pursuant to
Sections 2.15(e), 2.15(f), 3.4, 3.5 or 9.7, then the Administrative Agent may,
in its discretion and notwithstanding any contrary provision hereof, (i) apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender for the benefit of the Administrative Agent or the Issuing Lender to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

2.20 Mitigation Obligations; Replacement of Lenders. (a) If any Lender requests
compensation under Section 2.16, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.16 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If any Lender requests compensation under Section 2.16, or does not consent
to any proposed amendment, supplement, modification, consent, or waiver of this
Agreement or any other Loan Document requested by the Borrower which requires
the consent of (i) each Lender affected thereby or (ii) all the Lenders
(including such Lender’s consent) and which has been consented to by the
Required Lenders, or if the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.16 and Section 2.17, or if any Lender becomes a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.6), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) such assignment
does not conflict with any Requirement of Law, (ii) the Borrower shall be liable
to the assigning Lender under

 

49



--------------------------------------------------------------------------------

Section 2.18 if any Eurodollar Loan owing to such assigning Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(iii) until such time as such assignment shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 2.16 or
2.17(a), as the case may be, (iv) if the assignee is not already a Lender, the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Revolving Commitment is being assigned, the Issuing Lender),
which consent shall not unreasonably be withheld, (v) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in Letters of Credit, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (vi) in the case of any such assignment
resulting from a claim for compensation under Section 2.16 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments and (vii) any such assignment shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender. No action by or
consent of the replaced Lender shall be necessary in connection with such
removal or assignment, which shall be immediately and automatically effective
upon payment of such purchase price and the receipt of such purchase price by
such replaced Lender shall be deemed to be an execution of an Assignment and
Assumption by such replaced Lender and the assignee in compliance with
Section 10.6 and the provisions set forth in Exhibit C hereto shall apply
mutatis mutandis in regard to such assignment effected hereby. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment and delegation cease to apply.

2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.6;

(b) the Commitments of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 10.1); provided, that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender affected
thereby;

(c) if any L/C Obligations exist at the time such Lender becomes a Defaulting
Lender then:

(i) all or any part of the L/C Obligations of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Aggregate Exposure Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Aggregate Exposure Percentages plus such Defaulting
Lender’s L/C Obligations does not exceed the total of all non-Defaulting
Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Lender only the Borrower’s obligations corresponding to such Defaulting
Lender’s L/C Obligations (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 8.1 for so long as such L/C Obligations are outstanding;

 

50



--------------------------------------------------------------------------------

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Obligations pursuant to clause (ii) above, the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to Section 3.3
with respect to such Defaulting Lender’s L/C Obligations during the period such
Defaulting Lender’s L/C Obligations are cash collateralized;

(iv) if the L/C Obligations of the non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 3.3 shall be adjusted in accordance with such non-Defaulting Lenders’
Aggregate Exposure Percentages; and

(v) if all or any portion of such Defaulting Lender’s L/C Obligations is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all Letter of Credit fees payable under Section 3.3 with
respect to such Defaulting Lender’s L/C Obligations shall be payable to the
Issuing Lender until and to the extent that such L/C Obligations are reallocated
and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Issuing Lender shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Obligations will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.21(c), and participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.21(c)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Issuing Lender has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Lender shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Lender, shall
have entered into arrangements with the Borrower or such Lender, satisfactory to
the Issuing Lender, to defease any risk to it in respect of such Lender
hereunder.

In the event that the Administrative Agent, the Borrower and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the L/C Obligations of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Aggregate
Exposure Percentage.

SECTION 3. LETTERS OF CREDIT

3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Lenders set forth
in Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”) for
the account of the Borrower and its Subsidiaries and with the Borrower as the
applicant on any Business Day during the Revolving Commitment Period in such
form as may be approved from time to time by the Issuing Lender; provided that
no Issuing Lender shall have any obligation to issue any Letter of Credit if,
after giving effect to such issuance, (i) its L/C Obligations would exceed its
L/C Commitment, (ii) the aggregate amount of L/C Obligations would exceed the
aggregate amount of L/C Commitments or (iii) the aggregate amount of the
Available Revolving Commitments would be less than zero. Each Letter of Credit
shall (i) be denominated in

 

51



--------------------------------------------------------------------------------

Dollars or in any Designated Foreign Currency and (ii) expire no later than the
earlier of (x) the first anniversary of its date of issuance and (y) the date
that is five Business Days prior to the Revolving Termination Date (unless, in
the case of this clause (ii), on or prior to such date, such Letter of Credit is
cash collateralized or backstopped in an amount and on terms reasonably
acceptable to the applicable Issuing Lender), provided that any Letter of Credit
with a one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above).

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor (with a copy to the Administrative Agent), completed to the
satisfaction of the Issuing Lender, and such other certificates, documents and
other papers and information as the Issuing Lender may request. Upon receipt of
any Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the Borrower. The Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower promptly
following the issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

3.3 Fees and Other Charges. (a) The Borrower will pay a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans under the Revolving Facility, which fee
shall be shared ratably among the Revolving Lenders and payable quarterly in
arrears on each Fee Payment Date after the issuance date. In addition, the
Borrower shall pay to the Issuing Lender for its own account a fronting fee of
0.125% per annum on the undrawn and unexpired amount of each Letter of Credit,
payable quarterly in arrears on each Fee Payment Date after the issuance date.
Such fees shall be payable in Dollars.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.4 L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by the Issuing Lender thereunder.
Each L/C Participant agrees with the Issuing Lender that, if a draft is paid
under any Letter of Credit for which the Issuing Lender is not reimbursed in
full by the Borrower in accordance with the terms of this Agreement (or in the
event that any reimbursement received by the Issuing Lender shall be required to
be returned by it at any time), such L/C Participant shall pay to the

 

52



--------------------------------------------------------------------------------

Issuing Lender upon demand (which demand, in the case of any demand made in
respect of any draft under a Letter of Credit denominated in any Designated
Foreign Currency, shall not be made prior to the date that the amount of such
draft shall be converted into Dollars in accordance with Section 3.5) at the
Issuing Lender’s address for notices specified herein an amount equal to such
L/C Participant’s Revolving Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed (or is so returned). Each L/C Participant’s
obligation to pay such amount shall be absolute and unconditional and shall not
be affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such L/C Participant may have against
the Issuing Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other L/C Participant or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average NYFRB Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to the Issuing Lender, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. If any such amount required to
be paid by any L/C Participant pursuant to Section 3.4(a) is not made available
to the Issuing Lender by such L/C Participant within three Business Days after
the date such payment is due, the Issuing Lender shall be entitled to recover
from such L/C Participant, on demand, such amount with interest thereon
calculated from such due date at the rate per annum applicable to ABR Loans
under the Revolving Facility. A certificate of the Issuing Lender submitted to
any L/C Participant with respect to any amounts owing under this Section 3.4
shall be conclusive in the absence of manifest error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

3.5 Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the Issuing Lender for the amount
of (a) the draft so paid and (b) any taxes, fees, charges or other costs or
expenses incurred by the Issuing Lender in connection with such payment, not
later than 5:00 P.M., New York City time, on (i) the Business Day that the
Borrower receives notice of such draft, if such notice is received on such day
prior to 10:00 A.M., New York City time, or (ii) if clause (i) above does not
apply, the Business Day immediately following the day that the Borrower receives
such notice. Each such payment shall be made to the Issuing Lender at its
address for notices referred to herein in the currency in which such Letter of
Credit is denominated (except that, in the case of any Letter of Credit
denominated in any Designated Foreign Currency, upon notice by the Issuing
Lender to the Borrower, such payment shall be made in Dollars from and after the
date on which the amount of such payment shall have been converted into Dollars
at the Spot Rate of Exchange on such date of conversion, which date of
conversion may be any Business Day after the Business Day on which

 

53



--------------------------------------------------------------------------------

such payment is due) and in immediately available funds. Any conversion by the
Issuing Lender of any payment to be made in respect of any Letter of Credit
denominated in any Designated Foreign Currency into Dollars in accordance with
this Section 3.5 shall be conclusive and binding upon the other parties hereto
in the absence of manifest error; provided that upon the request of the
Borrower, the Issuing Lender shall provide to the Borrower a certificate
including reasonably detailed information as to the calculation of such
conversion. Interest shall be payable on any such amounts from the date on which
the relevant draft is paid until payment in full at the rate set forth in
(x) until the Business Day next succeeding the date of the relevant notice,
Section 2.12(b) and (y) thereafter, Section 2.12(c); provided that if any such
amount is denominated in a Designated Foreign Currency for any period, such
interest shall be payable at the rate charged by the Issuing Lender for
reimbursement of overdue obligations in such Designated Foreign Currency owing
by account parties with similar credit profiles to that of the Borrower;
provided, further, that if any reimbursement is required to be paid in respect
of a Letter of Credit denominated in Dollars, and such reimbursement is not made
in accordance with this Section 3.5, the Borrower shall be deemed to have
requested a Revolving Extension of Credit in an equivalent amount of such owed
reimbursement (provided such request would not result in the Total Revolving
Extensions of Credit at such time exceeding Total Revolving Commitments) and
provided, further, that if any reimbursement is required to be paid in respect
of a Letter of Credit denominated in any Designated Foreign Currency, and such
reimbursement is not made in accordance with this Section 3.5, the Borrower
shall be deemed to have requested a Revolving Extension of Credit in an
equivalent amount of such owed reimbursement, which amount shall have been
converted into Dollars at the Spot Rate of Exchange on the date of conversion,
which dated of conversion may be any Business Day after the Business Day on
which such payment is due (provided such request would not result in the Total
Revolving Extensions of Credit at such time exceeding Total Revolving
Commitments) to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Revolving Loan. If the
Borrower fails to make such reimbursement when due, the Administrative Agent
shall notify each Revolving Lender of the applicable disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s share thereof
based on the Revolving Percentages (the “Reimbursement Percentage”). Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Reimbursement Percentage of the payment then due from
the Borrower, in the same manner as provided in Section 2.5 hereof with respect
to Loans made by such Lender (and Section 2.5 shall apply, mutatis mutandis, to
the payment obligations of the relevant Revolving Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Lender the
amounts so received by it from such Lenders.

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 3, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower’s obligations
hereunder.    Neither the Administrative Agent, the Lenders nor the Issuing
Lender, nor any of their related parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Lender;

 

54



--------------------------------------------------------------------------------

provided that the foregoing shall not be construed to excuse the Issuing Lender
from liability to the Borrower to the extent of any direct damages (as opposed
to special, indirect, consequential or punitive damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower that are caused by the Issuing Lender’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Lender (as finally determined by a court of competent
jurisdiction), the Issuing Lender shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Lender may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower of
the date and amount thereof. The responsibility of the Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

3.9 Existing Letters of Credit. Subject to the terms and conditions hereof, each
Letter of Credit (as defined in the Existing Credit Agreement) under the
Existing Credit Agreement that is outstanding on the Closing Date, effective as
of the Closing Date and without any further action by the Borrower, shall be
deemed a Letter of Credit for all purposes hereof and shall be subject to and
governed by the terms and conditions hereof and each Revolving Lender’s
Revolving Percentage of the L/C Obligations then outstanding shall be adjusted
to reflect and correspond to the Revolving Commitments hereunder after giving
effect to the occurrence of the Closing Date.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

4.1 Financial Condition. The audited consolidated balance sheets of the Borrower
and its consolidated Subsidiaries as at December 31, 2017, December 31, 2018 and
December 31, 2019, and the related consolidated statements of operations and of
cash flows for the year ended December 31, 2017, the year ended December 31,
2018, and the year ended December 31, 2019, reported on by and accompanied by an
unqualified report from KPMG LLP, present fairly, in all material respects, the
consolidated financial condition of the Borrower and its consolidated
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the respective fiscal periods then ended. All
such financial statements, including the related schedules and notes thereto,
have been prepared in all material respects in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein).

 

55



--------------------------------------------------------------------------------

4.2 No Change. Since December 31, 2019, there has been no development or event
that has had or would reasonably be expected to have a Material Adverse Effect;
provided that, only from the Closing Date to December 31, 2021, no event,
circumstance, development, change, occurrence or effect to the extent resulting
from, arising out of, or relating to the Covid-19 virus shall be deemed to
constitute, or shall be taken into account in determining whether there has
been, a Material Adverse Effect to the extent that such event, circumstance,
development, change, occurrence or effect, as applicable, has been disclosed in
writing to Lenders in (i) the Borrower’s Form 10-Q for the quarterly period
ended March 31, 2020 and filed on May 7, 2020 and Form 10-Q for the quarterly
period ended June 30, 2020 and filed on August 4, 2020 or (ii) publicly
disclosed by the Borrower in a Form 8-K filing made after September 2, 2020 but
prior to the Closing Date.

4.3 Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification and (d) is in compliance
with all Requirements of Law; except, in each case other than clause (a) as it
relates only to the organization and existence of the Borrower and the
Subsidiary Guarantors, to the extent that the failure to comply therewith would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority is required in connection with
the extensions of credit hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement or any of the Loan Documents,
except in relation to the security provided under the Loan Documents or as has
already been obtained. Each Loan Document has been duly executed and delivered
on behalf of each Loan Party party thereto. This Agreement constitutes, and each
other Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law (except those to which waivers or consents have been obtained or to the
extent the violation of such material Requirement of Law would not reasonably be
expected to have a Material Adverse Effect) of any Group Member and will not
result in, or require, the creation or imposition of any Lien (other than the
Liens created by the Security Documents) on any of their respective properties
or revenues pursuant to any Requirement of Law.

4.6 Litigation. Except as disclosed on Schedule 4.6 hereto, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened in writing
by or against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that would reasonably be
expected to have a Material Adverse Effect.

 

56



--------------------------------------------------------------------------------

4.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that would reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

4.8 Ownership of Property; Liens. Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other property (other than the Liens
created by the Security Documents), and none of such property is subject to any
Lien except as permitted by Section 7.3, except as would not reasonably be
expected to have a Material Adverse Effect.

4.9 Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted, except as would not reasonably be expected to have a Material Adverse
Effect. No claim has been asserted and is pending by any Person challenging any
Intellectual Property owned by any Group Member, which would reasonably be
expected to have any Material Adverse Effect. The conduct of the business by
each Group Member does not infringe the rights of any Person, and to its
knowledge, each Group Member’s Intellectual Property is not being infringed by
any Person, except in each case as would not reasonably be expected to have a
Material Adverse Effect.

4.10 Taxes. Each Group Member has filed or caused to be filed all Federal,
state, and other material tax returns that are required to be filed and has paid
all taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
taxes not yet due and payable or being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the relevant Group Member and except, in each case,
where failure to do so would not reasonably be expected to have a Material
Adverse Effect).

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U. The Borrower is not principally engaged
in the business of extending credit for “buying” or “carrying” any “margin
stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board.

4.12 Labor Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation in any material respect or in respect of
any material amount under the Fair Labor Standards Act or any other applicable
Requirement of Law dealing with such matters; and (c) all material payments due
from any Group Member on account of employee health and welfare insurance have
been paid or accrued as a liability on the books of the relevant Group Member.

 

57



--------------------------------------------------------------------------------

4.13 ERISA. Neither the Borrower nor any Commonly Controlled Entity has (a) any
Single Employer Plan that is in “at risk” status (within the meaning of
Section 430 of the Code or Section 303 of ERISA), (b) failed to make a material
contribution or material payment to any Single Employer Plan, or made any
amendment to any Single Employer Plan, which has resulted in the imposition of a
Lien or the posting of a bond or other security under Section 303(k) of ERISA or
Section 401(a)(29) of the Code, or (c) incurred, or is reasonably likely to
incur, any material liability under Title IV of ERISA (other than for premiums
to the PBGC).

4.14 Investment Company Act. No Loan Party is required to register as an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

4.15 Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a) Schedule 4.15
sets forth the name and jurisdiction of incorporation of each Subsidiary and, as
to each such Subsidiary, the percentage of each class of Capital Stock owned by
any Loan Party and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options, stock appreciation rights or restricted stock units granted to
employees, officers, consultants or directors or stock issued pursuant to the
Borrower’s stock purchase plans to employees, officers, consultants or directors
and directors’ qualifying shares) of any nature relating to any Capital Stock of
any Subsidiary, except as created by the Loan Documents or in favor of or with
the Borrower or another Subsidiary.

4.16 Use of Proceeds. The proceeds of the Term Loans and Revolving Loans shall
be used (i) to repay amounts outstanding under the Existing Credit Agreement
(including to pay related fees and expenses), (ii) to redeem the Borrower’s
existing 5.125% senior notes due 2025 and (iii) for working capital or general
corporate purposes of the Borrower and its Subsidiaries, including the financing
of Permitted Acquisitions, capital expenditures and the repurchase of shares to
the extent permitted by this Agreement. The Letters of Credit shall be used for
general corporate purposes of the Borrower and its Subsidiaries.

4.17 Environmental Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect:

(a) each Group Member is, and within the period of all applicable statutes of
limitation has been, in compliance with all applicable Environmental Laws;

(b) Materials of Environmental Concern have not been released and are not
present under circumstances that would be expected to result in a release at,
on, under, in, or about any real property now or formerly owned, leased or
operated by the Borrower or at any other location (including, to the knowledge
of the Borrower, any location to which Materials of Environmental Concern have
been sent for re-use or recycling or for treatment, storage, or disposal) which
would reasonably be expected to give rise to liability of any Group Member under
any applicable Environmental Law;

(c) there is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which any Group Member is, or to the knowledge of the Borrower will be,
named as a party that is pending or, to the knowledge of the Borrower,
threatened;

 

58



--------------------------------------------------------------------------------

(d) no Group Member has received any written request for information, or been
notified that it is a potentially responsible party under or relating to the
federal Comprehensive Environmental Response, Compensation, and Liability Act or
any similar Environmental Law, or with respect to any Materials of Environmental
Concern;

(e) no Group Member has entered into or agreed to any consent decree, order, or
settlement or other agreement, nor is subject to any judgment, decree, or order
or other agreement, in any judicial, administrative, arbitral, or other forum,
relating to compliance with or liability under any Environmental Law; and

(f) no Group Member has entered into any agreement assuming any liabilities of
any other Person under or related to any Environmental Law.

4.18 Accuracy of Information, etc. No statement or information (other than
projections or pro forma financial information) contained in this Agreement, any
other Loan Document, or any other document, certificate or written statement
furnished by or on behalf of any Loan Party to the Administrative Agent or the
Lenders, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, taken as a whole,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading in light of the circumstances in which such information was provided.
The projections and pro forma financial information, if any, contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Borrower to be reasonable at the time made, it
being recognized by the Lenders that such financial information, if any, as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.

4.19 Solvency. The Borrower and its Subsidiaries, taken as a whole, are, and
after giving effect to the transactions contemplated hereby and the incurrence
of all Indebtedness and obligations being incurred in connection herewith and
therewith will be and will continue to be, Solvent.

4.20 Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to promote compliance by
the Borrower and its Subsidiaries, and to the knowledge of the Borrower, their
respective directors, officers, employees and agents, with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and to the
knowledge of the Borrower, their respective officers, employees, directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) the Borrower or any Subsidiary or (b) to the
knowledge of the Borrower, any director, officer, agent, employee or other
person acting on behalf of the Borrower or any Subsidiary, is a Sanctioned
Person. No Loan or Letter of Credit, use of proceeds or other transaction
contemplated by this Agreement will violate any Anti-Corruption Law or
applicable Sanctions.

4.21 Security Documents. The Guarantee and Collateral Agreement is effective to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral and
proceeds thereof. In the case of the Pledged Stock, when stock certificates
representing such Pledged Stock, if certificated, are delivered to the
Administrative Agent (in each case, together with a properly completed and
signed stock power, or endorsement), and in the case of the other Collateral
described in the Guarantee and Collateral Agreement that may be perfected by
filing or recording a financing statement or analogous document, when the
appropriate filings and recordings specified on Schedule 4.21 are made in the
offices specified on Schedule 4.21, the Administrative Agent will have a
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations (as defined in the Guarantee and Collateral Agreement), in each
case prior and superior in right to any other Person (except Liens permitted by
Section 7.3).

 

59



--------------------------------------------------------------------------------

4.22 EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:

(a) Credit Agreement; Guarantee and Collateral Agreement. The Administrative
Agent shall have received (i) this Agreement, executed and delivered by the
Administrative Agent, the Borrower and each Person listed on Schedule 1.1A and
(ii) the Guarantee and Collateral Agreement, executed and delivered by the
Borrower and each Subsidiary Guarantor (which, in each case, subject to
Section 10.8(b), may include any Electronic Signatures transmitted by telecopy,
emailed pdf or any other electronic means that reproduces an image of an actual
executed page).

(b) Financial Statements. The Lenders shall have received (i) audited
consolidated financial statements of the Borrower and its consolidated
Subsidiaries for the 2017, 2018 and 2019 fiscal years and (ii) unaudited interim
consolidated financial statements for each fiscal quarter ended after the date
of the latest applicable financial statements delivered pursuant to clause
(i) of this paragraph as to which such financial statements are available.

(c) Approvals. All governmental and third party approvals necessary or, in the
reasonable discretion of the Administrative Agent, advisable in connection with
the continuing operations of the Group Members and the transactions contemplated
hereby shall have been obtained and be in full force and effect, and all
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority that would restrain, prevent or otherwise
impose adverse conditions on the financing contemplated hereby.

(d) Fees. The Lenders, the Administrative Agent, the arrangers and counsel to
the Administrative Agent and the arrangers shall have received all fees required
to be paid, and all expenses for which invoices have been presented at least
three Business Days prior to the Closing Date or such later time as may be
reasonable under the circumstances, but at least one Business Day prior to the
Closing Date, on or before the Closing Date. All such amounts will be paid with
proceeds of Loans made on the Closing Date and will be reflected in the funding
instructions given by the Borrower to the Administrative Agent on or before the
Closing Date.

(e) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit B,
with appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, and (ii) a
long form good standing certificate for each Loan Party from its jurisdiction of
organization.

(f) Lien Searches. The Administrative Agent shall have received the results of a
recent Lien search with respect to each Loan Party, and such search shall reveal
no Liens on any of the assets of the Loan Parties except for Liens permitted by
Section 7.3 or discharged on or prior to the Closing Date pursuant to
documentation reasonably satisfactory to the Administrative Agent.

 

60



--------------------------------------------------------------------------------

(g) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) other than with respect to the certificated shares of Gartner
Japan Limited and Gartner Group (Thailand) Limited, the certificates
representing the certificated shares of Pledged Stock, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof and (ii) each promissory note (if any) pledged to
the Administrative Agent pursuant to Guarantee and Collateral Agreement endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof, except, in each case, with respect to the
certificates and promissory notes noted as post-closing items on Schedule 2 to
the Guarantee and Collateral Agreement.

(h) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement and forms for filing with the United States
Copyright Office or the United States Patent and Trademark Office) required by
the Security Documents to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of the Lenders, a perfected
Lien on the Collateral described therein, prior and superior in right to any
other Person (other than with respect to Liens permitted by Section 7.3), shall
be in proper form for filing, registration or recordation.

(i) Legal Opinions. The Administrative Agent shall have received a customary
legal opinion of Sullivan & Cromwell LLP, counsel to the Borrower and its
Subsidiaries, covering such matters incident to the transaction contemplated
herein as the Administrative Agent may reasonably request.

(j) Existing Credit Agreement. (i) The Administrative Agent shall have received
satisfactory evidence that all accrued interest and fees payable under the
Existing Credit Agreement has been or concurrently with the Closing Date is
being paid in full (it being understood that each Existing Lender that is not a
Lender under this Agreement, if any, shall also be paid its aggregate
outstanding principal amount of Loans under the Existing Credit Agreement and
its Commitments under the Existing Credit Agreement shall be terminated); and
(ii) each Lender shall advance such sums to the Administrative Agent to forward
to other applicable Lenders and the risk participations of the Revolving Lenders
in outstanding Letters of Credit shall be adjusted as shall be necessary in
order that, after giving effect to all such payments and adjustments, such Loans
and risk participations in Letters of Credit will be held by all the Lenders
ratably in accordance with their Aggregate Exposure Percentages after giving
effect to the effectiveness of this Agreement.

(k) Approval. Evidence that the Required Lenders under the Existing Credit
Agreement have approved this Agreement.

(l) KYC. The Administrative Agent and the Lenders shall have received all
documentation and other information about the Borrower and the other Loan
Parties as has been reasonably requested at least 10 Business Days prior to the
Closing Date that they reasonably determine is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act. At least five days prior to
the Closing Date, if the Borrower or any Subsidiary qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, the Borrower shall deliver
a Beneficial Ownership Certification in relation to the Borrower or such
Subsidiary.

5.2 Conditions to Each Extension of Credit. Subject to Section 2.1(b)(iii) (with
respect to any Incremental Term Loans), the agreement of each Lender to make any
extension of credit requested to be made by it on any date (including its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (unless such representations and warranties are
already so qualified in which case, such representations and warranties shall be
true and correct in all respects) on and as of such date as if made on and as of
such date unless such representation relates solely to an earlier date, in which
case such representation shall be true and correct as of such date.

 

61



--------------------------------------------------------------------------------

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c) Notice of Borrowing. The Administrative Agent shall have received a notice
of Borrowing in accordance with Section 2.2 or Section 2.5, as applicable.

Subject to Section 2.1(b)(iii) (with respect to any Incremental Term Loans),
each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding (other than Letters of Credit which
have been cash collateralized or backstopped in a manner reasonably acceptable
to the Issuing Lender thereof) or any Loan or other amount is owing to any
Lender or the Administrative Agent hereunder (other than pursuant to any
indemnity or reimbursement obligations, Specified Swap Agreement or Specified
Cash Management Agreement), the Borrower shall and shall (where specified) cause
each of its Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

(a) as soon as available, but in any event (i) within 90 days after the end of
each fiscal year of the Borrower or (ii) if the Borrower has been granted an
extension by the Securities and Exchange Commission permitting the late filing
by the Borrower of any annual report on form 10-K the earlier of (x) 120 days
after the end of each fiscal year of the Borrower or (y) the last day of any
such extension, a copy of the audited consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at the end of such year and the related
audited consolidated statements of operations and of cash flows for such year,
setting forth in each case in comparative form the figures for the previous
year, reported on without a “going concern” or like qualification or exception,
or qualification arising out of the scope of the audit (other than, in each
case, any qualification or exception solely with respect to, or resulting solely
from, the impending maturity date of any indebtedness under this Agreement, the
Permitted Senior Unsecured Notes or any of the material Indebtedness), by KPMG
LLP or other independent certified public accountants of nationally recognized
standing; and

(b) as soon as available, but in any event (i) not later than 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower or (ii) if the Borrower has been granted an extension by the SEC
permitting the late filing by the Borrower of any quarterly report on form 10-Q
the earlier of (x) 60 days after the end of the relevant fiscal quarter or
(y) the last day of any such extension, the unaudited consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as at the end of such quarter
and the related unaudited consolidated condensed statements of operations and of
cash flows for such quarter and the portion of the fiscal year through the end
of such quarter, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments).

 

62



--------------------------------------------------------------------------------

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein and except, in the case of unaudited
financials, for the absence of footnotes) consistently throughout the periods
reflected therein and with prior periods. Reports or financial information
required to be delivered pursuant to this Section 6.1 (to the extent any such
financial statements, reports, proxy statements or other materials are included
in materials otherwise filed with the SEC) may be delivered electronically and
if so, shall be deemed to have been delivered on the date on which the Borrower
has filed such report or financial information through the SEC’s Electronic Data
Gathering, Analysis and Retrieval System or posted such report or financial
information or provides a link thereto on the Borrower’s website on the
internet. Notwithstanding the foregoing, the Borrower shall deliver paper copies
of any report or financial statement referred to in this Section 6.1 to any
Lender if the Administrative Agent, on behalf and upon the reasonable request of
such Lender, requests the Borrower to furnish such paper copies.

6.2 Certificates; Other Information. Furnish to the Administrative Agent and
each Lender:

(a) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a Compliance Certificate signed by a Responsible Officer
stating that, to the best of such Responsible Officer’s knowledge, no Default or
Event of Default has occurred and is continuing, except as specified in such
certificate and (ii) containing all information and calculations necessary for
determining compliance by each Group Member with the covenant set forth in
Section 7.1 as of the last day of the fiscal quarter or fiscal year of the
Borrower, as the case may be;

(b) within 45 days after the end of each fiscal quarter of the Borrower other
than the last fiscal quarter of the Borrower’s fiscal year, and 90 days after
the end of the Borrower’s fiscal year (or, in each case, by such later date as
the Borrower is required to deliver financial statements pursuant to
Section 6.1(a) or 6.1(b), as applicable), a narrative discussion and analysis of
the financial condition and results of operations of the Borrower and its
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter, as compared to
the comparable periods of the previous year; provided, that this requirement
shall be deemed satisfied on delivery of the Borrower’s 10-Q or 10-K, as
applicable, which is in compliance with the Securities Exchange Act of 1934, as
amended, and Regulation S -X (which may be delivered in the same manner provided
for in Section 6.1);

(c) within five days after the same are sent, copies of all financial statements
and reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities, and, within five days after the same are
filed, copies of all financial statements and reports that the Borrower may make
to, or file with, the SEC (which may be delivered in the same manner provided
for in Section 6.1); and

(d) promptly, such additional financial and other information as the
Administrative Agent, on behalf of any Lender, may from time to time reasonably
request.

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations (including taxes) of whatever nature, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Group Member.

 

63



--------------------------------------------------------------------------------

6.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 and except, in the case of clause (ii) above, to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect; (b) comply with all Contractual Obligations and Requirements of
Law except to the extent that failure to comply therewith would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; and
(c) maintain in effect and enforce in accordance with its internal business
practices, policies and procedures designed to promote compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

6.5 Maintenance of Property; Insurance. (a) Keep all material property necessary
in the operation of the business of the Borrower and its Subsidiaries, taken as
a whole, in good working order and condition, ordinary wear and tear and
casualty excepted, except where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect and (b) maintain with reputable
insurance companies that are financially sound at the time such insurance is
purchased insurance on all property material to the business of the Borrower and
its Subsidiaries, taken as a whole, in at least such amounts and against at
least such risks as are customarily insured against in the same general area by
companies engaged in the same or a similar business in each case as determined
in good faith by the Borrower; provided, however, that the Borrower and its
Subsidiaries may self-insure to the extent consistent with prudent business
practice.

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and accounts in which true and correct entries in conformity
with GAAP and all Requirements of Law shall be made of all dealings and
transactions in relation to its business and activities from which financial
statements in conformity with GAAP can be prepared, in each case in all material
respects, and (b) following reasonable advance notice, permit representatives of
the Administrative Agent to visit and inspect any of its properties and examine
and make abstracts from any of its books and records (but in such a manner so as
not to unreasonably interfere with the normal business operations of any Group
Member) and to discuss the business, operations, properties and financial and
other condition of the Group Members with officers and employees of the Group
Members and with their independent certified public accountants during normal
business hours not more than one time per fiscal year, or if an Event of Default
then exists, as often as reasonably requested.

6.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default under any material Contractual Obligation of any Group
Member or (ii) litigation, investigation or proceeding that may exist at any
time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, would
reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Group Member that would
reasonably be expected to have a Material Adverse Effect or (iii) which relates
to any Loan Document;

(d) the following events, as soon as practicable and in any event within 30 days
after the Borrower knows thereof: (i) the occurrence of any Reportable Event
with respect to any Plan; a failure to make any minimum required contribution to
a Plan, a determination that any Single Employer Plan is in “at risk” status, or
a determination that any Multiemployer Plan is in “endangered” or “critical”
status, and in each case that would reasonably be expected to result in a
Material Adverse Effect, the

 

64



--------------------------------------------------------------------------------

creation of any Lien in favor of the PBGC or a Plan; or any withdrawal from, or
the termination or Insolvency of, any Multiemployer Plan, or (ii) the
institution of proceedings or the taking of any other action by the PBGC or the
Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination or Insolvency of, any Plan
that is subject to Title IV of ERISA; and

(e) any development or event that has had or would reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.8 Environmental Laws. (a) Comply with all applicable Environmental Laws, and
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, except where any such failure to comply, to obtain and comply with or to
maintain, individually or in the aggregate, would not reasonably be expected to
give rise to a Material Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required by a Governmental Authority to
be conducted by a Group Member under Environmental Laws or any other Requirement
of Law and promptly comply with all orders and directives of all Governmental
Authorities regarding Environmental Laws, in each case except where failure to
do so would not reasonably be expected to have a Material Adverse Effect and
other than such orders and directives as to which an appeal has been timely and
properly taken in good faith; provided that the pendency of any and all such
appeals would not reasonably be expected to give rise to a Material Adverse
Effect.

6.9 Additional Subsidiaries, Collateral, etc. (a) With respect to any new
Subsidiary (other than an Excluded Foreign Subsidiary) that is a Material
Subsidiary created or acquired after the Closing Date by any Group Member
(which, for the purposes of this Section 6.9, shall include any existing
Material Subsidiary that ceases to be an Excluded Foreign Subsidiary), within 60
days (or such longer period agreed to by the Administrative Agent in its sole
discretion) (i) execute and deliver to the Administrative Agent such amendments
to the Guarantee and Collateral Agreement as the Administrative Agent deems
reasonably necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected first priority (subject to Liens
permitted by Section 7.3) security interest in the Capital Stock of such new
Subsidiary that is owned by any Loan Party, (ii) deliver to the Administrative
Agent any certificates representing such Capital Stock (to the extent
certificated) required to be delivered pursuant to the Guarantee and Collateral
Agreement, together with undated stock powers, in blank, executed and delivered
by a duly authorized officer of the relevant Loan Party, and (iii) in the case
of any new Subsidiary (other than an Excluded Foreign Subsidiary) that is a
Material Subsidiary, cause such new Material Subsidiary (A) to become a party to
the Guarantee and Collateral Agreement, (B) to take such actions reasonably
necessary or advisable to grant to the Administrative Agent for the benefit of
the Secured Parties a perfected first priority (subject to Liens permitted by
Section 7.3) security interest in the Collateral described in the Guarantee and
Collateral Agreement with respect to such new Material Subsidiary, including the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Guarantee and Collateral Agreement or as may be
reasonably requested by the Administrative Agent and (C) to deliver to the
Administrative Agent a certificate of such Material Subsidiary, substantially in
the form of Exhibit B, with appropriate insertions and attachments.

 

65



--------------------------------------------------------------------------------

(b) With respect to any property acquired after the Closing Date by any Loan
Party (other than (x) any property described in paragraph (a) or (c) of this
Section 6.9, (y) any property subject to a Lien expressly permitted by
Section 7.3(j) and (z) any Excluded Collateral) as to which the Administrative
Agent, for the benefit of the Secured Parties, does not have a perfected Lien,
within 60 days (or such longer period agreed to by the Administrative Agent in
its sole discretion) (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement or such other documents as
the Administrative Agent deems reasonably necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in such property and (ii) take all actions reasonably necessary or
advisable to grant to the Administrative Agent, for the benefit of the Lenders,
a perfected first priority (subject to Liens permitted by Section 7.3) security
interest in such property, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or as may be reasonably requested by the Administrative
Agent.

(c) With respect to any new Excluded Foreign Subsidiary that is a Material
Subsidiary created or acquired after the Closing Date by any Group Member (other
than by any Group Member that is an Excluded Foreign Subsidiary), within 60 days
(or such longer period agreed to by the Administrative Agent in its sole
discretion) (i) execute and deliver to the Administrative Agent such amendments
to the Guarantee and Collateral Agreement as the Administrative Agent deems
reasonably necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected first priority (subject to Liens
permitted by Section 7.3) security interest in the Capital Stock of such new
Excluded Foreign Subsidiary that is owned by any such Group Member (provided
that in no event shall more than 66% of the total outstanding voting Capital
Stock of any such new Excluded Foreign Subsidiary be required to be so pledged)
and (ii) deliver to the Administrative Agent the certificates representing such
Capital Stock (to the extent certificated), together with to the extent
appropriate undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Group Member, and take such other action as
may be reasonably necessary.

SECTION 7. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding (other than Letters of Credit which
have been cash collateralized or backstopped in a manner reasonably acceptable
to the Issuing Lender thereof) or any Loan or other amount is owing to any
Lender or the Administrative Agent hereunder (other than pursuant to any
indemnity or reimbursement obligations, Specified Swap Agreement or Specified
Cash Management Agreement), the Borrower shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly:

7.1 Financial Condition Covenant. Permit the Consolidated Leverage Ratio,
calculated as at the end of any fiscal quarter for the period of four
consecutive fiscal quarters of the Borrower then ended, on a Pro Forma Basis, to
exceed (i) for any fiscal quarter ending on or before December 31, 2021, 5.00 to
1.00 and (ii) for each fiscal quarter thereafter, (x) 4.50 to 1.00; or (y) 5.00
to 1.00 for any fiscal quarter during any Acquisition Step-Up Period, calculated
as at the end of any fiscal quarter ending during any Acquisition Step-Up
Period; provided that that there shall be no more than two Acquisition Step-Up
Periods after the Closing Date and each Acquisition Step-Up Period shall be
separated by at least two calendar quarters.

 

66



--------------------------------------------------------------------------------

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document or any
refinancing, replacement, modification, repayment, redemption, refunding,
renewal or extension thereof (including any associated costs, fees, expenses,
premiums and accrued but unpaid interest);

(b) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided that Indebtedness of any Subsidiary
that is not a Wholly Owned Subsidiary Guarantor to the Borrower or any Wholly
Owned Subsidiary Guarantor shall be subject to Section 7.8(g);

(c) Guarantee Obligations (i) incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of the Borrower or any
Subsidiary, (ii) incurred in the ordinary course of business in respect of
obligations of (or to) suppliers, customers, franchisees, lessors and licensees,
and (iii) otherwise constituting an Investment permitted by Section 7.8;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any refinancing, replacement, modification, repayment, redemption,
refunding, renewal or extension thereof (including any associated costs, fees,
expenses, premiums and accrued but unpaid interest);

(e) Indebtedness (including, Capital Lease Obligations, industrial development
or similar bonds, or tax-advantaged governmental or quasi-governmental
financings) and purchase money obligations (including obligations in respect of
mortgage or other similar financings) to finance the purchase, repair or
improvement of fixed or capital assets or real or personal property secured by
Liens permitted by Section 7.3(j) in an aggregate principal amount not to
exceed, as at the date of any incurrence thereof, the greater of (x)
$340,000,000 and (y) 5.0% of the total assets of the Borrower and its
Subsidiaries as at the end of the fiscal quarter most recently ended at or prior
to such time and for which financial statements are available, calculated on a
Pro Forma Basis;

(f) Indebtedness of the Borrower or any Subsidiary in respect of standby or
performance letters of credit, trade letters of credit, surety bonds, security
deposits or other performance guarantees in each case incurred in the ordinary
course of business;

(g) Indebtedness of any Person that becomes a Subsidiary after the date hereof
and any refinancing, replacement, modification, repayment, redemption,
refunding, renewal or extension thereof (including any associated costs, fees,
expenses, premiums and accrued but unpaid interest); provided that such
Indebtedness exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary;

(h) additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
at any one time outstanding when incurred, the greater of (A) $300,000,000 and
(B) 40.0% of Consolidated EBITDA for the period of four consecutive fiscal
quarters most recently ended at or prior to such time and for which financial
statements are available, calculated on a Pro Forma Basis;

(i) Indebtedness incurred by the Borrower or any of its Subsidiaries in respect
of bank guarantees issued in the ordinary course of business, including in
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self insurance, or
other Indebtedness with respect to reimbursement type obligations regarding
workers compensation claims; provided that any reimbursement obligations in
respect thereof are reimbursed within 30 days following the due date thereof;

 

67



--------------------------------------------------------------------------------

(j) (i) Indebtedness in respect of netting services, overdraft protections,
automatic clearinghouse arrangements and similar arrangements in each case in
connection with deposit accounts and (ii) Indebtedness arising from the honoring
of a bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business; provided
that any such Indebtedness is extinguished within 30 days of its incurrence;

(k) customer deposits and advance payments received in the ordinary course of
business from customers for goods and services purchased in the ordinary course
of business;

(l) Indebtedness consisting of promissory notes issued by any Loan Party to
current or former officers, directors and employees, their respective estates,
spouses or former spouses to finance the purchase or redemption of equity
interests of the Borrower permitted by Section 7.6;

(m) Indebtedness in respect of hedging obligations (to the extent constituting
Indebtedness) incurred in the ordinary course of business and not for
speculative purposes;

(n) Indebtedness consisting of obligations of the Borrower or its Subsidiaries
under earnout obligations, purchase price adjustments, deferred consideration or
other similar arrangements incurred by such Person in connection with Permitted
Acquisitions and any other Investments permitted hereunder;

(o) Indebtedness of the Borrower or its Subsidiaries not otherwise permitted by
this Section 7.2; provided that, subject to Section 1.2(e), the Borrower shall
be in compliance on a Pro Forma Basis with the covenant set forth in Section 7.1
after giving effect to the incurrence of any such Indebtedness, and any
refinancing, replacement, modification, repayment, redemption, refunding,
renewal or extension of such Indebtedness (including any associated costs, fees,
expenses, premiums and accrued but unpaid interest);

(p) Indebtedness of Foreign Subsidiaries, and any refinancing, replacement,
modification, repayment, redemption, refunding, renewal or extension thereof
(including any associated costs, fees, expenses, premiums and accrued but unpaid
interest), in an aggregate amount at any time outstanding not to exceed the
greater of (x) $50,000,000 and (y) 7.0% of Consolidated EBITDA for the period of
four consecutive fiscal quarters most recently ended at or prior to such time
and for which financial statements are available, calculated on a Pro Forma
Basis;

(q) Indebtedness representing deferred compensation to employees of the Borrower
or any of its Subsidiaries incurred in the ordinary course of business;

(r) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

(s) Indebtedness in respect of the Permitted Senior Unsecured Notes and any
refinancing, replacement, modification, repayment, redemption, refunding,
renewal or extension thereof (including any associated costs, fees, expenses,
premiums and accrued but unpaid interest); and

(t) additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) at any one
time outstanding not to exceed the greater of (x) $50,000,000 and (y) 7.0% of
Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended at or prior to such time and for which financial statements are
available, calculated on a Pro Forma Basis.

 

68



--------------------------------------------------------------------------------

For the purposes of determining compliance with, and the outstanding principal
amount of Indebtedness incurred pursuant to and in compliance with, this
Section 7.2, in the event that Indebtedness meets the criteria of more than one
of the types of Indebtedness described in this Section 7.2, the Borrower, in its
sole discretion, shall classify, and may from time to time reclassify, such item
of Indebtedness and only be required to include the amount and type of such
Indebtedness in one of the clauses of this Section 7.2.

Except as provided in the following paragraph with respect to Indebtedness
denominated in a foreign currency, the amount of any Indebtedness outstanding as
of any date will be:

(1) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;

(2) the principal amount of the Indebtedness, in the case of any other
Indebtedness; and

(3) in respect of Indebtedness of another Person secured by a Lien on the assets
of the specified Person, the lesser of:

(A) the fair market value of such assets at the date of determination; and

(B) the amount of the Indebtedness of the other Person.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness denominated in a foreign currency, the
Dollar-equivalent principal amount of such Indebtedness incurred pursuant
thereto shall be calculated based on the relevant currency exchange rate in
effect on the date that such Indebtedness was incurred, in the case of term
Indebtedness, or first committed, in the case of revolving credit Indebtedness;
provided that (A) the Dollar-equivalent principal amount of any such
Indebtedness outstanding on the Closing Date shall be calculated based on the
relevant currency exchange rate in effect on the Closing Date, (B) if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
foreign currency (or in a different currency from such Indebtedness so being
incurred), and such refinancing would cause the applicable Dollar-denominated
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such refinancing, such Dollar-denominated restriction
shall be deemed not to have been exceeded so long as the principal amount of
such refinancing Indebtedness, calculated as described in the following
sentence, does not exceed (x) the outstanding or committed principal amount
(whichever is higher) of such Indebtedness being refinanced plus (y) the
aggregate amount of fees, underwriting discounts, premiums and other costs and
expenses incurred in connection with such refinancing and (C) the
Dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency and incurred pursuant to a credit facility shall be calculated based on
the relevant currency exchange rate in effect on, at the Borrower’s option,
(I) the Closing Date, (II) any date on which any of the respective commitments
under such credit facility shall be reallocated between or among facilities or
subfacilities thereunder, or on which such rate is otherwise calculated for any
purpose thereunder or (III) the date of such incurrence. The principal amount of
any Indebtedness incurred to refinance other Indebtedness, if incurred in a
different currency from the Indebtedness being refinanced, shall be calculated
based on the currency exchange rate applicable to the currencies in which such
respective Indebtedness is denominated that is in effect on the date of such
refinancing.

 

69



--------------------------------------------------------------------------------

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for taxes, assessments or governmental charges not yet due or the
nonpayment of which in the aggregate would not reasonably be expected to have a
Material Adverse Effect or that are being contested in good faith by appropriate
proceedings, provided that adequate reserves (in the good faith judgment of the
management of the Borrower) with respect thereto are maintained on the books of
the Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;

(b) statutory or common law Liens of landlords, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business that are not overdue for a period of more than 90
days or that are being contested in good faith by appropriate proceedings;

(c) pledges or deposits in the ordinary course of business (i) in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) securing liability for reimbursement or indemnification
obligations of (including obligations in respect of bank guarantees) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any of its Subsidiaries;

(d) deposits to secure the performance of bids, trade contracts, governmental
contracts (other than for borrowed money), leases, statutory obligations,
surety, customs and appeal bonds, performance bonds and guarantees and other
obligations of a like nature (including those required or requested by any
Governmental Authority) incurred in the ordinary course of business, and earnest
money deposits to secure obligations under purchase agreements;

(e) leases, subleases, easements, rights-of-way, restrictions (including zoning
restrictions) and other similar encumbrances and minor title defects incurred in
the ordinary course of business that do not in any case materially interfere
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;

(f) Liens securing Indebtedness incurred in respect of (i) performance bonds,
completion guarantees, surety bonds, bankers’ acceptances, letters of credit or
other similar bonds, instruments or obligations in the ordinary course of
business, including Indebtedness evidenced by letters of credit issued in the
ordinary course of business to support the insurance or self-insurance
obligations (including to secure workers’ compensation and other similar
insurance coverages), but excluding letters of credit issued in respect of or to
secure money borrowed;

(g) Liens securing Guarantee Obligations permitted by Section 7.2(c), other than
in respect of Indebtedness for borrowed money;

(h) Liens in favor of the Borrower or a Loan Party securing Indebtedness
permitted by Section 7.2(b);

(i) Liens in existence on the date hereof listed on Schedule 7.3(j), securing
Indebtedness permitted by Section 7.2(d), or any refinancing, replacement,
modification, repayment, redemption, refunding, renewal or extension of such
Indebtedness, provided that (i) no such Lien is spread to cover any additional
property after the Closing Date other than (A) after-acquired property that is
affixed or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 7.2(d), and (B) proceeds and products
thereof and (ii) the refinancing, replacement, modification, repayment,
redemption, refunding, renewal or extension of the obligations secured or
benefited by such Liens, to the extent constituting Indebtedness, is permitted
by Section 7.2(d);

 

70



--------------------------------------------------------------------------------

(j) Liens securing Indebtedness of the Borrower or any other Subsidiary incurred
pursuant to Section 7.2(c) to finance the acquisition of fixed or capital assets
or real or personal property, provided that (i) such Liens shall be created
within 270 days after the acquisition, repair, replacement or improvement of
such fixed or capital assets or real or personal property, (ii) such Liens
(other than in the case of Liens securing industrial development or similar
bonds, or tax-advantaged governmental or quasi-governmental financings, in which
case Liens may encumber such property as may be permitted under the terms of
such financings) do not at any time encumber any property other than the
property financed by such Indebtedness, replacements, additions and accessions
thereto and the proceeds thereof and (iii) the amount of Indebtedness secured
thereby is not increased;

(k) any Lien existing on any property or asset at the time of acquisition
thereof by the Borrower or any Subsidiary, Liens on property of a Person
existing at the time such Person is merged into or consolidated with the
Borrower or a Subsidiary or Liens existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary or to secure Indebtedness permitted pursuant to
Section 7.2(g); provided that (i) such Lien is not created in contemplation of
or in connection with such acquisition, merger or consolidation or such Person
becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply to any
other property or assets of the Borrower or any Subsidiary and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition, merger or consolidation or the date such Person becomes a
Subsidiary, as the case may be, and any refinancing, replacement, modification,
repayment, redemption, refunding, renewal or extension thereof not to exceed the
outstanding principal amount thereof together with associated costs, fees,
expenses, premiums and accrued but unpaid interest;

(l) any judgment Lien not constituting an Event of Default under Section 8.1(h);

(m) any interest or title of a licensor or sublicensor of Intellectual Property
or any lessor or sublessor under any license or sublicense agreement (including
software and other technology licenses) or lease or sublease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business;

(n) Liens not otherwise permitted by this Section 7.3 so long as the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
when incurred, the greater of (A) $300,000,000 and (B) 40.0% of Consolidated
EBITDA for the period of four consecutive fiscal quarters most recently ended at
or prior to such time and for which financial statements are available,
calculated on a Pro Forma Basis;

(o) Liens not otherwise permitted by this Section 7.3 securing Indebtedness
permitted to be incurred pursuant to Section 7.2, so long as after giving effect
to the incurrence of such Liens on a Pro Forma Basis the Consolidated Secured
Leverage Ratio does not exceed 3.50 to 1.00.

(p) Liens granted by a Foreign Subsidiary (i) to the Borrower or any other
Subsidiary or (ii) in respect of Indebtedness that was incurred in connection
with the acquisition of such Foreign Subsidiary pursuant to a Permitted
Acquisition in an aggregate principal amount not to exceed as of the date of
incurrence thereof, the greater of (x) $150,000,000 and (y) 20.0% of
Consolidated EBITDA of the Borrower and its Subsidiaries as at the end of the
four fiscal quarter period most recently ended at or prior to such time and for
which financial statements have been delivered pursuant to Section 6.1(a) or
6.1(b), calculated on a Pro Forma Basis, and any refinancing, replacement,
modification, repayment, redemption, refunding, renewal or extension thereof;

(q) Liens arising from precautionary UCC (or other similar recording or notice
statutes) financing statement filings;

 

71



--------------------------------------------------------------------------------

(r) Liens in favor of (i) a banking or other financial institution arising as a
matter of law or under customary general terms and conditions encumbering
deposits (including the right of set-off) incurred in the ordinary course of
business or arising pursuant to such banking institutions’ general terms and
conditions or (ii) a collection bank arising under Section 4-210 of the UCC on
the items in the course of collection;

(s) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.8, or (ii) consisting
of an agreement to Dispose of any property in a Disposition permitted by
Section 7.5, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(t) Liens on property of any Foreign Subsidiary securing Indebtedness of such
Foreign Subsidiary to the extent such Indebtedness is permitted hereunder;

(u) Liens on cash or Cash Equivalents securing reimbursement obligations of the
Borrower under letters of credit incurred in the ordinary course of business;

(v) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a transaction permitted under this Agreement and Liens
in connection with escrow arrangements for the proceeds of Indebtedness intended
to finance a Permitted Acquisition (or refinance, replace, modify, repay,
redeem, refund, renew or extend Indebtedness in connection therewith) and
related costs and expenses (including any refinancing, replacement,
modification, repayment, redemption, refunding, renewal or extension thereof);

(w) Liens created pursuant to the Security Documents;

(x) Liens securing hedging obligations permitted by Section 7.2(m);

(y) ground leases in respect of real property on which facilities owned or
leased by the Borrower and any of its Subsidiaries are located;

(z) interest or title of a lessor or sublessor under leases or subleases entered
into by the Borrower or any of its Subsidiaries in the ordinary course of
business;

(aa) Liens that are contractual rights of set-off or rights of pledge or
otherwise attaching to the applicable deposit or pooled accounts (i) relating to
the establishment of depository relations with banks not given in connection
with the issuance of Indebtedness, (ii) relating to pooled deposit or sweep
accounts of the Borrower or any of its Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower or any of its Subsidiaries or (iii) relating to purchase orders and
other agreements entered into with customers of the Borrower or any of its
Subsidiaries in the ordinary course of business;

(bb) Liens securing Indebtedness consisting of the financing of insurance
premiums in the ordinary course of business; and

(cc) Liens in favor of the United States of America, any state thereof or any
foreign government, or any department, agency or instrumentality or political
subdivision thereof, to secure partial, progress, advance or other payments.

 

72



--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 7.3, (i) a Lien need
not be incurred solely by reference to one category of Liens permitted under
this Section 7.3, but may be incurred under any combination of such categories
(including in part under one such category and in part under any other such
category) and (ii) in the event that a Lien (or any portion thereof) meets the
criteria of one or more of such categories of Liens permitted under this
Section 7.3, the Borrower shall, in its sole discretion, classify or reclassify
such Lien (or any portion thereof) in any manner that complies with this
Section 7.3. In addition, with respect to any Lien securing Indebtedness that
was permitted to secure such Indebtedness at the time of the incurrence of such
Indebtedness, such Lien shall also be permitted to secure any Increased Amount
of such Indebtedness.

7.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that the following are permitted:

(a) any Person may be merged, amalgamated or consolidated with or into the
Borrower (provided, that the Borrower shall be the continuing or surviving
corporation or the surviving Person shall expressly assume the obligations of
the Borrower pursuant to documents reasonably acceptable to the Administrative
Agent; provided, further, that such surviving Person shall be incorporated in
the United States) or with or into any Wholly Owned Subsidiary Guarantor
(provided that the Wholly Owned Subsidiary Guarantor shall be the continuing or
surviving corporation or the surviving Person shall expressly assume the
obligations of the Wholly Owned Subsidiary Guarantor pursuant to documents
reasonably acceptable to the Administrative Agent); provided, that any such
merger involving a Person that is not a Subsidiary immediately prior to such
merger shall not be permitted unless also permitted by Section 7.8(i); provided
further, that prior to consummating any merger, amalgamation or consolidation
pursuant to this clause (a) involving a Person that is not a Subsidiary, the
Borrower will deliver to the Administrative Agent a certificate of a Responsible
Officer demonstrating compliance immediately following such merger, amalgamation
or consolidation, on a Pro Forma Basis giving effect to such merger, with
Section 7.1; provided that, for purposes of determining compliance with
Section 7.1, at the election of the Borrower, the financial covenant in
Section 7.1 may be tested in accordance with Section 1.2(e);

(b) subject to Section 7.4(a) hereof, any Subsidiary may be merged or
consolidated with or into any other Subsidiary;

(c) (i) any Subsidiary may liquidate or dissolve or any Subsidiary may change
its legal form if the Borrower determines in good faith that such action is in
the best interests of the Borrower, and (ii) any Subsidiary may liquidate or
dissolve if all or substantially all of its assets are transferred to the
Borrower or a Subsidiary, it being understood that in the case of any
dissolution of a Subsidiary that is a Subsidiary Guarantor, such Subsidiary
shall at or before the time of such dissolution transfer its assets to another
Subsidiary that is a Subsidiary Guarantor unless such Disposition of assets is
permitted hereunder; and in the case of any change in legal form, a Subsidiary
that is a Subsidiary Guarantor will remain a Subsidiary Guarantor unless such
Subsidiary Guarantor is otherwise permitted to cease being a Subsidiary
Guarantor hereunder;

(d) (i) any Subsidiary of the Borrower may Dispose of any or all of its assets
to the Borrower or another Subsidiary (upon voluntary liquidation or otherwise),
provided that if the transferor in such a transaction is a Subsidiary Guarantor,
then (A) the transferee must either be the Borrower or a Subsidiary Guarantor
and (B) to the extent constituting an Investment, such Investment must be a
permitted Investment in accordance with Section 7.8, and (ii) the Borrower or
any Subsidiary of the Borrower may Dispose of any or all of its assets pursuant
to a Disposition permitted by Section 7.5; and

 

73



--------------------------------------------------------------------------------

(e) the Borrower or any Subsidiary may make any Investment expressly permitted
by Section 7.8 structured as a merger, consolidation or amalgamation.

7.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

(a) Dispositions of obsolete, surplus or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and its Subsidiaries (including the abandonment or other Disposition of
Intellectual Property that is, in the reasonable business judgment of the
Borrower and its Subsidiaries, no longer material to the conduct of the business
of the Loan Parties taken as a whole);

(b) the sale, transfer or lease of any assets in the ordinary course of
business;

(c) Dispositions permitted by Section 7.3 and Section 7.4;

(d) the sale, contribution or issuance of any Subsidiary’s Capital Stock to the
Borrower or any Subsidiary;

(e) Dispositions by the Borrower to any Subsidiary and by any Subsidiary to the
Borrower or any other Subsidiary on reasonable terms;

(f) Dispositions constituting the making or liquidating of Investments permitted
by Section 7.8;

(g) Dispositions constituting the making of a Restricted Payment permitted by
Section 7.6;

(h) Dispositions in connection with Permitted Sale Leasebacks permitted by
Section 7.10;

(i) Dispositions of assets to the extent that (i) such assets are exchanged for
credit against the purchase price of similar replacement assets or (ii) the
proceeds of such Dispositions are promptly applied to the purchase price of such
replacement assets;

(j) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(k) leases, subleases, licenses or sublicenses of property (including
Intellectual Property) on customary terms in the ordinary course of business and
which do not materially interfere with the business of the Borrower and its
Subsidiaries;

(l) Dispositions of cash and Cash Equivalents;

(m) Dispositions of assets subject to any casualty or condemnation proceeding
(including in lieu thereof);

(n) the lapse or abandonment of any Intellectual Property in the ordinary course
of business which in the reasonable good faith judgment of the Borrower is no
longer used or useful in its business;

 

74



--------------------------------------------------------------------------------

(o) Dispositions of leases, subleases, licenses or sublicenses for the use of
property of the Borrower and its Subsidiaries, in each case in the ordinary
course of business and that do not materially interfere with the business of the
Borrower and its Subsidiaries;

(p) the unwinding of hedging obligations pursuant to their terms;

(q) the Disposition of other property having a fair market value not to exceed
15.0% of the total assets in the aggregate for any fiscal year of the Borrower,
calculated on a Pro Forma Basis (prior to giving effect to such Disposition);

(r) any swap of assets in exchange for other assets or services in the ordinary
course of business that are of comparable or greater value or usefulness to the
business of the Borrower and its Subsidiaries as a whole, as determined in good
faith by the Borrower;

(s) Dispositions or leases of equipment related to information technology
infrastructure located within the Borrower’s or a Subsidiary’s shared service
centers or office locations, including assets related to electrical, fire
protection, security, communications, servers, storage, backup and recovery
functions, software applications and software licenses owned by the Borrower or
a Subsidiary; and

(t) Dispositions of property; provided that (i) at the time of such Disposition
(other than any such Disposition made pursuant to a binding commitment entered
into at a time when no Default exists), no Event of Default shall exist at the
time of the creation of the binding commitment to make such Disposition or would
result from such Disposition and (ii) with respect to any Disposition pursuant
to this clause (t) for a purchase price in excess of $50,000,000, (A) the total
consideration paid in connection with any such Disposition shall be in an amount
not less than the fair market value of the property disposed of, and (B) any
Loan Party shall receive not less than 75% of such consideration in the form of
cash or Cash Equivalents (free and clear of all Liens at the time received
(after giving effect to any repayment of Indebtedness when received) other than
Liens permitted by Section 7.3); provided, however, that for the purposes of
this clause (B), (1) any liabilities (as reflected in the most recent balance
sheet of the Borrower provided hereunder or in the footnote thereto of the
Borrower or such other Loan Party), that are assumed by the transferee with
respect to the applicable Disposition (without further recourse to the Borrower
or such other Loan Party), (2) any securities or other consideration received by
such Loan Party from a transferee in respect of such Disposition that are
converted by such Loan Party into cash within 180 days following closing of the
applicable Disposition, and (3) any Designated Non-Cash Consideration received
by the Borrower or other Loan Party in respect of such Disposition having an
aggregate fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (3) that is at that time
outstanding, not in excess of 5.00% of the consolidated total assets of the
Borrower and its Subsidiaries at the time of receipt of such Designated Non-Cash
Consideration (with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value) shall be deemed to be cash.

(u) Dispositions of assets acquired as part of any Permitted Acquisition or any
Investment not prohibited by the terms of this Agreement, in each case that are
determined by the Borrower in good faith to be non-core assets.

 

75



--------------------------------------------------------------------------------

7.6 Restricted Payments. (a) (x) Declare or pay any dividend (other than
dividends payable solely in common stock or similar equity interests or options
or other rights to acquire such equity interests of the Person making such
dividend) on, or (y) make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Group Member,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of any Group Member (collectively, “Restricted Equity Payments”),
except:

(i) the payment of dividends and distributions within sixty days after the date
of declaration thereof, if at the date of declaration of such payment, such
payment would have complied with the other provisions of this Section 7.6;

(ii) the Borrower may make Restricted Equity Payments constituting an Investment
permitted under Section 7.8 to any Subsidiary and any Subsidiary may make
Restricted Equity Payments to the Borrower or any other Subsidiary (and, in the
case of a Restricted Payment by a non-Wholly Owned Subsidiary, to the Borrower
and any Subsidiary and to each other owner of equity interests of such
Subsidiary based on their relative ownership interests);

(iii) the Borrower may make Restricted Equity Payments pursuant to and in
accordance with stock option plans or other benefit plans for management,
employees consultants or directors of the Borrower and its Subsidiaries and
stock purchase plans with employees, officers, consultants or directors;

(iv) the Borrower may pay cash dividends to holders of Permitted Preferred Stock
in an aggregate amount not to $100,000,000; provided that, in the case of any
Restricted Equity Payment made pursuant to this clause (iv), (x) no Default or
Event of Default shall have occurred or be continuing after giving effect to any
such Restricted Equity Payment and (y) the Borrower shall be in compliance with
the covenant set forth in Section 7.1 on a Pro Forma Basis after giving effect
to any such Restricted Equity Payment and the incurrence of any Indebtedness in
connection therewith;

(v) repurchases of equity interests of the Borrower deemed to occur upon the
non-cash exercise of stock options, warrants, stock appreciation rights and
restricted stock units;

(vi) the Borrower may make Restricted Equity Payments with any cash proceeds
contributed to its common equity and from the Net Cash Proceeds of any permitted
equity issuance, so long as, with respect to any such Restricted Payments, no
Event of Default shall have occurred or be continuing after giving effect to any
such Restricted Equity Payment;

(vii) the Borrower may repurchase, retire or otherwise acquire stock
appreciation rights, restricted stock units or other equity securities of the
Borrower from directors, officers or employees of the Borrower or any Subsidiary
Guarantor (or their estate, family members, spouse and/or former spouse);

(viii) the Borrower or any Subsidiary Guarantor may honor any conversion request
by a holder of convertible Indebtedness and make cash payments in lieu of
fractional shares in connection with any such conversion and may make payments
on convertible Indebtedness in accordance with its terms;

(ix) purchases of fractional shares of equity interests of the Borrower arising
out of stock dividends, splits or combinations or business combinations;

 

76



--------------------------------------------------------------------------------

(x) the Borrower and any Subsidiary may declare and make dividend payments or
other Restricted Equity Payments payable solely in the equity interests of such
Person; and

(xi) the Borrower may make other Restricted Equity Payments not otherwise
permitted by this Section 7.6 in an amount not exceeding (A) $50,000,000, when
aggregated with any Restricted Debt Payments made pursuant to
Section 7.6(b)(iii)(A) below, plus (B) any additional amount of Restricted
Payments so long as (x) no Default or Event of Default shall have occurred or be
continuing after giving effect to any Restricted Equity Payment or any
Restricted Debt Payment, and (y) the Borrower shall be in compliance on a Pro
Forma Basis with a Consolidated Leverage Ratio of not more than 4.00 to 1.00 at
the time of the Restricted Equity Payment (or declaration of the Restricted
Equity Payment).

(b) Prepay, redeem, purchase, defease or otherwise satisfy prior to scheduled
maturity in any manner (it being understood that payments of regularly scheduled
interest and mandatory prepayments shall be permitted) any Junior Debt
(collectively, “Restricted Debt Payments” and together with the Restricted
Equity Payments, “Restricted Payments”), except:

(i) the refinancing, replacement, modification, repayment, redemption,
refunding, renewal or extension of any Junior Debt;

(ii) the conversion or exchange of any Junior Debt to or for common Capital
Stock or Permitted Preferred Stock of the Borrower; and

(iii) the Borrower may make other Restricted Debt Payments not otherwise
permitted by this Section 7.6 in an amount not exceeding (A) $50,000,000, when
aggregated with any Restricted Equity Payments made pursuant to
Section 7.6(a)(xi)(A) above, plus (B) any additional amount of Restricted Debt
Payments or Restricted Equity Payments so long as (x) no Default or Event of
Default shall have occurred or be continuing after giving effect to any
Restricted Equity Payment or any Restricted Debt Payment, and (y) the Borrower
shall be in compliance on a Pro Forma Basis with a Consolidated Leverage Ratio
of not more than 4.00 to 1.00 at the time of such Restricted Debt Payment (or
declaration of such Restricted Debt Payment).

7.7 Lines of Business. Enter into any material line of business, either directly
or through any Subsidiary, substantially different from those lines of
businesses in which the Borrower and its Subsidiaries are engaged on the date of
this Agreement or that are not reasonably related, complementary, synergistic,
ancillary or incidental thereto or reasonable extensions or that represent
reasonable diversifications thereof.

7.8 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any Person (all of the
foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business (including
advances made to distributors consistent with past practice), Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors, and Investments consisting of prepayments to suppliers
in the ordinary course of business and consistent with past practice;

 

77



--------------------------------------------------------------------------------

(b) investments in cash and Cash Equivalents or that were Cash Equivalents when
made;

(c) Guarantee Obligations permitted by Section 7.2;

(d) loans and advances to officers, directors and employees of any Group Member
(i) in the ordinary course of business (including for travel, entertainment and
relocation expenses), (ii) in connection with such Person’s purchase of equity
interests of the Borrower, in an aggregate amount not to exceed $50,000,000 at
any one time outstanding and (iii) relating to indemnification of any officers,
directors or employees in respect of liabilities relating to their serving in
any such capacity, and any reimbursement of any such officer, director or
employee of expenses relating to the claims giving rise to such indemnification;

(e) Investments in existence on the date hereof listed on Schedule 7.8(e) and
any modification, replacement, renewal or extension thereof;

(f) intercompany Investments by any Group Member in the Borrower or any Person
that, prior to, or after giving effect to, such investment, is a Wholly Owned
Subsidiary Guarantor;

(g) intercompany Investments by any Group Member in a Subsidiary that is not a
Wholly Owned Subsidiary Guarantor; provided that the aggregate amount of such
Investments (excluding all such Investments otherwise permitted pursuant to this
Section 7.8), less any cash return on Investments received after the date
hereof, shall not at the time of the making of any such Investment exceed the
greater of (i) $500,000,000 and (ii) 75.0% of Consolidated EBITDA for the period
of four consecutive fiscal quarters most recently ended on or prior to such time
for which financial statements are available, calculated on a Pro Forma Basis;

(h) any intercompany Investment made in connection with the UK Reorganization
and the creation of an intercompany note of approximately $300 million;

(i) Investments consisting of deposit or securities accounts maintained in the
ordinary course of business;

(j) any acquisition of any assets or capital stock of another Person (including
as a result of merger or otherwise); provided that (i) subject to
Section 1.2(e), the Borrower shall be in compliance on a Pro Forma Basis with a
Consolidated Secured Leverage Ratio of not more than 3.50 to 1.00 on a Pro Forma
Basis after giving effect to such acquisition for which financial statements are
available as if such acquisition occurred immediately prior to the first day of
the period of four consecutive fiscal quarters most recently ended prior to such
acquisition; and (ii) if such acquisition would require the Borrower to provide
pro forma financial information regarding such acquisition in a current report
on Form 8-K, quarterly report on Form 10-Q, or annual report on Form 10-K filed
with the SEC, the Borrower shall have delivered a certificate of a Responsible
Officer certifying the Borrower’s pro forma compliance described in clause
(i) above and containing all information and calculations necessary for
determining such compliance;

(k) Investments (including debt obligations and equity interests) received in
connection with the bankruptcy or reorganization of, or settlement of delinquent
accounts and disputes with, customers and suppliers, in each case in the
ordinary course of business;

 

78



--------------------------------------------------------------------------------

(l) Investments in exchange for, or made with the proceeds (within 180 days of
receipt) of, existing Investments which are of at least equivalent market value
(as reasonably determined by the Borrower’s chief financial officer, chief
executive officer, corporate controller or president as at the time of exchange
or disposition) as such existing Investments and are of the same type and nature
as such existing Investment;

(m) Investments by the Borrower or any Domestic Subsidiary in any Foreign
Subsidiary in connection with any Permitted Acquisition or Investment permitted
by this Section 7.8; provided that the proceeds of such Investments shall be
used directly or indirectly through one or more Subsidiaries solely for the
purpose of paying the consideration and transaction costs related to such
Permitted Acquisition or Investment permitted by this Section 7.8;

(n) Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit, (ii) customary trade arrangements
with customers consistent with past practices, (iii) extensions of credit in the
nature of the performance of bids and (iv) Investments received in satisfaction
or partial satisfaction of amounts owing from financially troubled account
debtors or received in respect of delinquent accounts or in connection with the
bankruptcy or reorganization of account debtors or other obligors or in
settlements of disputes with obligors;

(o) the licensing, sublicensing or contribution of Intellectual Property rights
with Persons other than the Borrower and its Subsidiaries in the ordinary course
of business on customary terms;

(p) Investments of (i) a Subsidiary that is acquired after the Closing Date or
(ii) a company merged or amalgamated or consolidated into the Borrower or
merged, amalgamated or consolidated with a Subsidiary in accordance with
Section 7.4, in each case, after the Closing Date to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation, and that do not constitute a
material portion of the assets acquired by the Borrower and its Subsidiaries in
such transaction and were in existence or committed to be made on the date of
such acquisition, merger or consolidation;

(q) advances of payroll payments to employees in the ordinary course of business
and Investments made pursuant to employment and severance arrangements of
officers and employees in the ordinary course of business and transactions
pursuant to stock option plans and employee benefit plans and arrangements in
the ordinary course of business;

(r) Investments consisting of purchases and acquisitions of supplies, materials
and equipment;

(s) Investments by any Foreign Subsidiary in any other Foreign Subsidiary;

(t) in addition to Investments otherwise expressly permitted by this
Section 7.8, Investments by the Borrower or any of its Subsidiaries in an
aggregate amount (valued at cost) not to exceed $250,000,000 in any fiscal year,
plus, in any one fiscal year specified by the Borrower to the Administrative
Agent, the Step-Up Amount;

(u) Investments acquired by the Borrower or any Subsidiary in connection with a
Disposition permitted under Section 7.5;

(v) Investments consisting of Swap Agreements permitted hereunder;

 

79



--------------------------------------------------------------------------------

(w) the Borrower may make additional Investments not otherwise permitted by this
Section 7.8; provided, that the Borrower shall be in compliance on a Pro Forma
Basis with a Consolidated Leverage Ratio of 4.50 to 1.00 on a Pro Forma Basis,
after giving effect to such Investment and the incurrence of any Indebtedness in
connection therewith; and

(x) Investments held by any Person as of the date such Person is acquired in
connection with a Permitted Acquisition, provided that (i) such Investments were
not made, in any case, by such Person in connection with, or in contemplation
of, such Permitted Acquisition, and (ii) with respect to any such Person which
becomes a Subsidiary as a result of such Permitted Acquisition, such Subsidiary
remains the only holder of such Investment.

For purposes of determining compliance with this Section 7.8, in the event that
any Investment meets the criteria of more than one of the types of Investments
described in this Section 7.8, the Borrower, in its sole discretion, shall
classify, and may from time to time reclassify, such Investment and only be
required to include the amount and type of such Investment in one of the clauses
of this Section 7.8.

7.9 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Subsidiary) unless such transaction is
(a) otherwise permitted under this Agreement, (b) upon fair and reasonable terms
and conditions substantially as favorable to the Borrower or such Subsidiary as
it would obtain in a comparable arm’s length transaction with a Person that is
not an Affiliate, and (c) in the ordinary course of business of the relevant
Subsidiary, except any Restricted Payment otherwise permitted hereunder.

7.10 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member unless such
arrangement is permitted under Section 7.2(e) and is a Permitted Sale Leaseback.

7.11 Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end on
a day other than December 31 or change the Borrower’s method of determining
fiscal quarters, provided, however, that the Borrower may, upon written notice
to the Administrative Agent, change its fiscal year to any other fiscal year
reasonably acceptable to the Administrative Agent, in which case, the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary to reflect such change
in fiscal year.

7.12 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any material consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make Restricted Payments to the
Borrower or its Subsidiaries in respect of any Capital Stock of such Subsidiary
held by, or pay any Indebtedness owed to, the Borrower or any other Subsidiary
of the Borrower, (b) make loans or advances to, or other Investments in, the
Borrower or any other Subsidiary of the Borrower or (c) transfer any of its
assets to the Borrower or any other Subsidiary of the Borrower, except for such
encumbrances or restrictions existing under or by reason of (i) applicable law,
(ii) any restrictions existing under the Loan Documents, (iii) any restrictions
imposed under the Permitted Senior Unsecured Notes; (iv) any restrictions with
respect to a Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary, (v) any restrictions governing a
Disposition permitted under Section 7.5, provided that such restriction relates
solely to property to be disposed of, (vi) any restrictions in existence at the
time of any acquisition consummated in accordance with Section 7.8(i) (and any
renewal, modification or amendment thereof), (vii) customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business, (viii) customary provisions in joint venture

 

80



--------------------------------------------------------------------------------

agreements or similar agreements or the organizational documents of Subsidiaries
that are not Wholly Owned Subsidiaries, (ix) any agreements governing purchase
money Indebtedness or Capital Lease Obligations permitted hereby and (x) any
restrictions under Indebtedness permitted to be incurred hereunder (or any
permitted refinancing, replacement, modification, repayment, redemption,
refunding, renewal or extension thereof), to the extent such restrictions either
are not materially adverse to the Lenders or are consistent with market practice
or are not materially more restrictive, taken as a whole, than the restrictions
contained in the Loan Documents or in the Indebtedness being refinancing,
replace, modified, repaid, redeemed, refunded, renewed or extended, in each case
as determined by the Borrower in good faith.

7.13 Use of Proceeds. Request any Loan or Letter of Credit, and the Borrower
shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Loan or Letter of Credit (a) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any applicable Anti-Corruption Laws,
(b) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, to the extent such activities, businesses or transactions would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States or in a European Union member state or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

SECTION 8. EVENTS OF DEFAULT

8.1 Events of Default. If any of the following events shall occur and be
continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other written statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7 of this Agreement or Section 5.3 of
the Guarantee and Collateral Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 8.1), and such default
shall continue unremedied for a period of 30 days after notice to the Borrower
from the Administrative Agent or the Required Lenders; or

(e) (i) any Loan Party shall (A) default in making any payment of any principal
of any Indebtedness (including any Guarantee Obligations, but excluding the
Loans and any Indebtedness owed to any Group Member) on the scheduled or
original due date with respect thereto; or (B) default in making any payment of
any interest on any such Indebtedness beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (ii) any party other than the Borrower to any Indebtedness
accelerates the maturity of any amount owing in respect

 

81



--------------------------------------------------------------------------------

thereof as a result of a default with respect to such Indebtedness, other than
(x) secured Indebtedness permitted by Section 7.2 that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness, (y) any termination event or similar event pursuant to the terms
of any hedging instrument or (z) Indebtedness that is mandatorily convertible
into equity interests; provided, that a default, event or condition described in
clause (i) or (ii) of this paragraph (e) shall not at any time constitute an
Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i) or (ii) of this paragraph
(e) shall have occurred and be continuing with respect to Indebtedness the
outstanding principal amount of which exceeds in the aggregate $100,000,000; or

(f) (i) the Borrower or any Subsidiary Guarantor that is a Significant
Subsidiary shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or Insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Borrower or any Subsidiary Guarantor that
is a Significant Subsidiary shall make a general assignment for the benefit of
its creditors; or (ii) there shall be commenced against the Borrower or any
Subsidiary Guarantor that is a Significant Subsidiary any case, proceeding or
other action of a nature referred to in clause (i) above that (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 60 days; or
(iii) there shall be commenced against the Borrower or any Subsidiary Guarantor
that is a Significant Subsidiary any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) any the Borrower or any Subsidiary Guarantor that is a Significant
Subsidiary shall generally not, or shall be unable to, or shall admit in writing
its inability to, pay its debts as they become due; or

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code, and not exempt under
Section 408 of ERISA and the regulations thereunder) involving any Plan,
(ii) any failure to meet the minimum funding standards (as defined in
Section 412 of the Code and Section 302 of ERISA), whether or not waived, shall
exist with respect to any Plan or any Lien in favor of the PBGC or a Plan shall
arise on the assets of any Group Member or any Commonly Controlled Entity,
(iii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is likely to result in
the termination of such Plan for purposes of Title IV of ERISA, or any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall be determined to be in “at risk” status (with the meaning of
Section 430 of the Code or Section 303 of ERISA), or (v) any Group Member or any
Commonly Controlled Entity shall incur any liability in connection with a
withdrawal from, or the Insolvency or UK Reorganization of, a Multiemployer Plan
or determination that such Multiemployer Plan is in “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA);
and in each case in clauses (i) through (v) above, such event or condition would
reasonably be expected to have a Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$100,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 60 days from the
entry thereof; or

 

82



--------------------------------------------------------------------------------

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect in all material respects (other than in accordance with its
terms or the terms hereof), or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable in accordance with its terms and of the same effect and
priority purported to be created thereby with respect to any significant portion
of the Collateral (other than in connection with any termination of such Lien in
respect of any Collateral as permitted hereby or by any Security Document);

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason (other than in accordance with
Section 10.14 hereof), to be in full force and effect or any Loan Party or any
Affiliate of any Loan Party shall so assert; or

(k) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or
becomes the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under
the Exchange Act), directly or indirectly, of more than 50% of the outstanding
common stock of the Borrower;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Revolving Commitments to be terminated forthwith, whereupon the Revolving
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit and all such amounts deposited
shall be applied to reduce the outstanding L/C Obligations. Amounts held in such
cash collateral account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other obligations of the Borrower
hereunder and under the other Loan Documents. After all such Letters of Credit
shall have expired or been fully drawn upon, all Reimbursement Obligations shall
have been satisfied and all other obligations of the Borrower hereunder and
under the other Loan Documents shall have been paid in full (excluding
obligations under or in respect of Specified Swap Agreements, contingent
obligations for which no claim has been made or pursuant to Specified Cash
Management Agreements), the balance, if any, in such cash collateral account
shall be returned to the Borrower (or such other Person as may be lawfully
entitled thereto). Except as expressly provided above in this Section 8.1,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrower.

 

83



--------------------------------------------------------------------------------

SECTION 9. THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document
(including, for the avoidance of doubt, in connection with the Administrative
Agent’s reliance on any Electronic Signature transmitted by telecopy, emailed
pdf. or any other electronic means that reproduces an image of an actual
executed signature page) or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder. The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, email
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall

 

84



--------------------------------------------------------------------------------

in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Loan Documents in accordance with a request of the
Required Lenders (or, if so specified by this Agreement, all Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, advisors, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.

9.7 Lender Reimbursement. Each Lender severally agrees to pay any amount
required to be paid by the Borrower (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) to each
Agent and Issuing Bank in its capacity as such and its officers, directors,
employees, affiliates, agents, advisors, and controlling persons (each an
“Agent-Related Person”), ratably according to their respective Aggregate
Exposure Percentages in effect on the date on which such payment is sought under
this Section 9.7 (or, if such payment is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date), from and against any and all Liabilities and related expenses,
including the fees, chargers and disbursements of any kind whatsoever that may
at any time (whether before or after the payment of the Loans) be imposed on,
incurred by or asserted against such Agent-Related Person in any way relating to
or arising out of, the Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or

 

85



--------------------------------------------------------------------------------

omitted by such Agent-Related Person under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such Liabilities, costs, expenses or disbursements that are found by
final and nonappealable decision of a court of competent jurisdiction to have
resulted primarily from such Agent-Related Person’s gross negligence or willful
misconduct. The agreements in this Section 9.7 shall survive the termination of
the Agreement and payment of the Loans and all other amounts payable hereunder.

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8.1(a) or Section 8.1(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 and
Section 10.5 shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Loan Documents.

9.10 Co-Syndication Agents and Co-Documentation Agents. The Co-Syndication
Agents and Co-Documentation Agents shall have no duties or responsibilities
hereunder in their capacity as such.

9.11 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each arranger to the
Administrative Agent and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments, or this Agreement,

 

86



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless Section 9.11(a)(i) is true with respect to a Lender or
such Lender has provided another representation, warranty and covenant as
provided in Section 9.11(a)(iv), such Lender further (i) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(ii) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of the
Administrative Agent, each arranger of the Administrative Agent and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that none of the Administrative
Agent, or any arranger of the Administrative Agent or any of their respective
Affiliates is a fiduciary with respect to the Collateral or the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. Subject to Section 2.14(b) and (c), neither this
Agreement, any other Loan Document, nor any terms hereof or thereof may be
amended, supplemented or modified except in accordance with the provisions of
this Section 10.1. The Required Lenders and each Loan Party party to the
relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (i) forgive
the principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any

 

87



--------------------------------------------------------------------------------

amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Majority Facility Lenders of each adversely
affected Facility) and (y) that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Revolving Commitment, in each case
without the written consent of each Lender directly affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of “Required Lenders,”, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents in any transaction not already permitted
by the terms of this Agreement and the other Loan Documents, or release all or
substantially all of the aggregate value of the Collateral or all or
subsantially all of the aggregate value of the guarantees pursuant to the
Guarantee and Collateral Agreement (except to the extent already permitted by
the terms of this Agreement and the other Loan Documents), in each case without
the written consent of all Lenders; (iv) amend, modify or waive any provision of
Section 2.15 without the written consent of all Lenders under each Facility
adversely affected thereby; (v) reduce the percentage specified in the
definition of “Majority Facility Lenders” with respect to any Facility without
the written consent of all Lenders under such Facility; (vi) amend, modify or
waive any provision of Section 9 or any other provision of any Loan Document
that affects the Administrative Agent without the written consent of the
Administrative Agent; (vii) amend, modify or waive any provision of Section 3
without the written consent of the Issuing Lender, (viii) amend, modify or waive
any provision of Section 2.21 without the written consent of the Issuing Lender
and the Administrative Agent or (ix) amend, waive or modify any provision of
Section 7.1 (or the definition of “Consolidated Leverage Ratio,” or any
component definitions thereof, in each case, as any such definitions are used
solely for purposes of Section 7.1) without the written consent of the Required
Lenders. Notwithstanding the foregoing, (i) the terms applicable solely to any
Facility may be amended with the consent of the Majority Facility Lenders with
respect to such Facility (and shall not require the consent of other Lenders),
and (ii) the provisions of Section 7.1 (or the definitions of “Consolidated
Leverage Ratio,” “Consolidated Secured Leverage Ratio,” or any component
definitions thereof, in each case, as any such definitions are used solely for
purposes of Section 7.1) may be amended or modified (and any consent or waiver
in respect thereof may be granted) with the written consent of the Required
Lenders (and shall not require the consent of any other Lenders). Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

Notwithstanding this Section 10.1, the Commitments of any Defaulting Lender
shall be disregarded for all purposes of any determination of whether the
Required Lenders have taken or may take any action hereunder (including any
consent to any waiver, amendment, supplement or modification pursuant to this
Section 10.1); provided that any waiver, amendment, supplement or modification
of the type described in clause (i) of this Section 10.1 shall require the
consent of any Defaulting Lender.

Notwithstanding the foregoing, (a) this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and

 

88



--------------------------------------------------------------------------------

Revolving Extensions of Credit and the accrued interest and fees in respect
thereof and (ii) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Majority Facility
Lenders and (b) the Borrower may enter in Incremental Amendments in accordance
with Section 2.1 and to amend any other Loan Documents as may be appropriate in
connection therewith, and such Incremental Amendments shall be effective to
amend the terms of this Agreement and the other applicable Loan Documents, in
each case without any further action or consent of any other party to the Loan
Documents.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement, modification, repayment, redemption, refunding,
renewal or extension of all or a portion of the outstanding Term Loans having
the same terms (“Replaced Term Loans”) with a replacement term loan tranche
hereunder (“Replacement Term Loans”), provided that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Replaced Term Loans and (b) the Weighted Average Life to Maturity
of such Replacement Term Loans shall not be shorter than the Weighted Average
Life to Maturity of such Replaced Term Loans at the time of such refinancing,
replacement, modification, repayment, redemption, refunding, renewal or
extension.

Further, notwithstanding anything to the contrary contained in this
Section 10.1, this Agreement may be amended to extend the maturity date of
outstanding Term Loans and/or Revolving Commitments pursuant to one or more
offers made from time to time by the Borrower to all the Lenders on a pro rata
basis (based on the aggregate outstanding principal amount of the respective
Term Loans or Revolving Commitments) and on the same terms to each such Lender,
with the written consent of the Administrative Agent, the Borrowers and each of
the Lenders holding Loans having an extended maturity date. Each group of Term
Loans or Revolving Commitments so extended shall constitute a separate tranche
with the same terms as the original Term Loans or Revolving Commitments. For the
avoidance of doubt, no Lender shall be required to extend the maturity date
pursuant to this paragraph.

Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to correct,
amend or cure any inconsistency or defect or correct any typographical error or
other manifest error in any Loan Document.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

Borrower:   

Gartner, Inc.

56 Top Gallant Road

Stamford, CT 06904

Attention: General Counsel

Facsimile: (203) 316-6245

Telephone: (203) 316-6311

 

89



--------------------------------------------------------------------------------

with a copy to:   

Gartner, Inc.

56 Top Gallant Road

Stamford, CT 06904

Attention: Chief Financial Officer

Facsimile: (203) 547-6031

Telephone: (203) 316-6543

Administrative Agent:   

JPMorgan Chase Bank, N.A.

JPMorgan Loan Services

10 South Dearborn,

Chicago, IL 60603

Attention: Michael Stevens

Phone: 312-732-6468

Email: Michael.r.stevens@chase.com

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses and Taxes; Limitation of Liability; Indemnity.

(a) Expenses. The Borrower agrees (i) to pay or reimburse the Administrative
Agent for all its reasonable and documented out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable and documented fees and disbursements of
counsel to the Administrative Agent and filing and recording fees and expenses,
with statements with respect to the foregoing to be submitted to the Borrower
prior to the Closing Date (in the case of amounts to be paid on the Closing
Date) and

 

90



--------------------------------------------------------------------------------

from time to time thereafter on a quarterly basis or such other periodic basis
as the Administrative Agent shall deem appropriate and (ii) to pay or reimburse
the Lenders and the Administrative Agent for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the reasonable and documented fees and
disbursements of counsel to the Lenders for one law firm retained by such
Lenders (and, in the event of any actual conflict of interest among Lenders, one
additional law firm for Lenders, subject to such conflict) and of counsel to the
Administrative Agent,

(b) Taxes. The Borrower agrees to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other similar taxes, if any, that may be payable or determined
to be payable in connection with the execution and delivery of, or consummation
or administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents.

(c) Limitation of Liability. To the extent permitted by applicable law (i) the
Borrower and any Loan Party shall not assert, and the Borrower and each Loan
Party hereby waives, any claim against the Administrative Agent, any Arranger,
any other Agent, any Issuing Bank and any Lender, and any Related Party of any
of the foregoing Persons (each such Person being called a “Lender-Related
Person”) for any Liabilities arising from the use by others of information or
other materials (including any personal data) obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), except to the extent such Liabilities are as a result
of (A) a breach by such Lender-Related Person of the confidentiality provisions
set forth in Section 10.15 or (B) the gross negligence, bad faith or willful
misconduct of such Lender-Related Person (it being understood and agreed that
all information and materials so transmitted shall continue to be subject to the
terms of the confidentiality provisions set forth herein) and (ii) no party
hereto shall assert, and each such party hereby waives, any Liabilities against
any other party hereto, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document, or any agreement or instrument contemplated hereby or thereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof; provided that, nothing in this Section 10.5(c) shall relieve the
Borrower and each Loan Party of any obligation it may have to indemnify an
Indemnitee, as provided in Section 10.5(d), against any special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.

(d) Indemnity. The Borrower agrees to pay, indemnify, and hold each Lender,
Issuing Lender and the Administrative Agent and their respective Related Parties
(each, an “Indemnitee”) harmless from and against any and all other Liabilities
and expenses or disbursements of any kind or nature whatsoever with respect to
the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or Letter of
Credit (including any refusal by the Issuing Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit) or
the violation of, noncompliance with or liability under, any Environmental Law
applicable to any Group Member including with respect to any property at any
time owned, leased, or used by any Group Member, or any orders, requirements or
demands of Governmental Authorities related thereto or any actual or prospective
Liabilities, costs or expenses relating to any of the foregoing, whether or not
such Liability, cost or expense is brought by the Borrower or any other Loan
Party or their respective equity holders, Affiliates, creditors or any other
third Person and whether based on contract, tort or any other theory and

 

91



--------------------------------------------------------------------------------

regardless of whether any Indemnitee is a party thereto, and the reasonable and
documented fees and expenses of legal counsel (limited to one counsel for all
Indemnitees taken as a whole and, if reasonably necessary, a single local
counsel for all Indemnitees taken as a whole in each relevant jurisdiction and,
solely in the case of a conflict of interest, one additional counsel (and, if
reasonably necessary, one firm of local counsel in each relevant jurisdiction)
to each group of affected Indemnitees similarly situated taken as a whole) and
other reasonable and documented out-of-pocket expenses incurred in connection
with investigating or defending any of the foregoing in connection with claims,
actions or proceedings by any Indemnitee against any Loan Party under any Loan
Document (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities (i) to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee, (ii) to the extent they are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from a material breach of the obligations of such Indemnitee under any
Loan Document and (iii) to the extent arising from any dispute solely among
Indemnitees other than against any Indemnitee in its capacity or in fulfilling
its role as Administrative Agent or arranger or any similar role under this
Agreement and other than any claims arising out of any act or omission on the
part of the Borrower or its Affiliates (as determined by a final and
nonappealable decision of a court of competent jurisdiction). Without limiting
the foregoing, and to the extent permitted by applicable law, the Borrower
agrees not to assert and to cause its Subsidiaries not to assert, and hereby
waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. The Borrower
shall not be liable for any settlement of any action effected without the
Borrower’s consent (which consent shall not be unreasonably withheld,
conditioned or delayed), but if settled with the Borrower’s written consent or
if there is a final judgment in any such actions, the Borrower agrees to
indemnify and hold harmless each Indemnitee from and against any and all losses,
claims, damages, liabilities and expenses by reason of such settlement or
judgment in accordance with this Section 10.5. Notwithstanding the immediately
preceding sentence, if at any time an Indemnitee shall have requested
confirmation of the Borrower’s obligation to indemnify such indemnified person
in accordance with this Agreement, the Borrower shall be liable for any
settlement or other action referred to in the immediately preceding sentence
effected without the Borrower’s consent if (a) such settlement or other action
is entered into more than 30 days after receipt by the Borrower of such request
for confirmation and (b) the Borrower shall not have provided such confirmation
in accordance with such request prior to the date of such settlement or other
action. The Borrower shall not, without the prior written consent of an
Indemnitee (which consent shall not be unreasonably withheld, conditioned or
delayed), effect any settlement of any pending or threatened actions in respect
of which indemnity could have been sought hereunder by such Indemnitee unless
such settlement (a) includes an unconditional release of such Indemnitee in form
and substance reasonably satisfactory to such Indemnitee (which approval shall
not be unreasonably withheld, conditioned or delayed) from all liability on
claims that are the subject matter of such actions and (b) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of such Indemnitee. Notwithstanding the foregoing, each Indemnitee
shall be obligated to refund or return promptly any and all amounts paid by the
Borrower or on the Borrower’s behalf under this Section 10.5 to such Indemnitee
for any such losses, claims, damages, liabilities or expenses to the extent such
Indemnitee is not entitled to payment of such amounts in accordance with the
terms hereof. All amounts due under this Section 10.5 shall be payable not later
than 10 days after written demand therefor. Statements payable by the Borrower
pursuant to this Section 10.5 shall be submitted to the Borrower at the address
set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent. The agreements in this Section 10.5 shall survive repayment of the Loans
and all other amounts payable hereunder.

 

92



--------------------------------------------------------------------------------

10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 10.6.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than a natural person,
Defaulting Lender or any Disqualified Institutions (except to the extent the
Borrower has consented to such assignment to a Disqualified Institution, it
being understood that the list of Disqualified Institutions shall be available
to all Lenders and may be provided to Lenders through electronic communication);
provided that, notwithstanding anything to the contrary, the Administrative
Agent shall not have any obligation to determine whether any potential assignee
is a Disqualified Institution or any liability with respect to any assignment
made to a Disqualified Institution) (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) with the prior written
consent of:

(A) the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an Affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default under Section 8.1(a) or (f) has occurred and is continuing,
any other Person; and provided, further, that the Borrower shall be deemed to
have consented to any such assignment unless the Borrower shall object thereto
by written notice to the Administrative Agent within five Business Days after
having received notice thereof;

(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed), provided that no consent of the Administrative Agent shall be required
for an assignment of all or any portion of a Term Loan to a Lender, an Affiliate
of a Lender or an Approved Fund; and

(C) the Issuing Lender (such consent not to be unreasonably withheld), provided
that no consent of the Issuing Lender shall be required for an assignment of all
or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of any Term Facility, $250,000) unless each of the
Borrower and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Borrower shall be required if an Event of Default under
Section 8.1(a) or (f) has occurred and is continuing and (2) such amounts shall
be aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

 

93



--------------------------------------------------------------------------------

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.16,
2.17, 2.18 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 10.6.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Lender and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 10.6
and any written consent to such assignment required by paragraph (b) of this
Section 10.6, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than any natural person, Defaulting Lender or Disqualified Institutions
(except to the extent the Borrower has consented to such participation to a
Disqualified Institution, it being understood that the list of Disqualified
Institutions shall be available to all Lenders and may be provided to Lenders
through electronic communication)); provided that,

 

94



--------------------------------------------------------------------------------

notwithstanding anything to the contrary, the Administrative Agent shall not
have any obligation to determine whether any potential participant is a
Disqualified Institution or any liability with respect to any participation sold
to a Disqualified Institution (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section 10.1
and (2) directly affects such Participant. Subject to paragraph (c)(ii) of this
Section 10.6, the Borrower agrees that each Participant shall be entitled to the
benefits of, and subject to the limitations of, Section 2.16, 2.17 and 2.18 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 10.6 (subject to the
requirements under Section 2.17(d), (e) and (f)). To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.7(b)
as though it were a Lender, provided such Participant shall be subject to
Section 10.7(a) as though it were a Lender. Each Lender that sells a
participation, acting solely for this purpose as a non-fiduciary agent of the
Borrower, shall maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender, each Loan Party and the
Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. No Participant shall be entitled to the benefits of
Section 2.17 unless such Participant complies with Section 2.17(d), (e) and
(f) as if it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 10.6 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

 

95



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). Each of the Borrower, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender (a “Benefitted Lender”)
shall, at any time after the Loans and other amounts payable hereunder shall
immediately become due and payable pursuant to Section 8, receive any payment of
all or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8.1(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon the occurrence and during the continuance of an Event of
Default, to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower, as the case may be,
provided that to the extent prohibited by applicable law as described in the
definition of “Excluded Swap Obligation,” no amount received from, or set-off
with respect to, the Borrower or any Subsidiary Guarantor shall be applied to
any Excluded Swap Obligation of the Borrower or such Subsidiary Guarantor (as
applicable). Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

10.8 Counterparts. (a) This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or via email attachment shall be effective as delivery of
a manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

 

96



--------------------------------------------------------------------------------

(b) Delivery of an executed counterpart of a signature page of (x) this
Agreement, (y) any other Loan Document and/or (z) any document, amendment,
approval, consent, information, notice (including, for the avoidance of doubt,
any notice delivered pursuant to Section 10.2), certificate, request, statement,
disclosure or authorization related to this Agreement, any other Loan Document
and/or the transactions contemplated hereby and/or thereby (each an “Ancillary
Document”) that is an Electronic Signature transmitted by telecopy, emailed pdf.
or any other electronic means that reproduces an image of an actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement, such other Loan Document or such Ancillary Document, as
applicable. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to this Agreement, any other Loan Document and/or
any Ancillary Document shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in any electronic form (including
deliveries by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page), each of which shall
be of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be; provided that nothing herein shall require the
Administrative Agent to accept Electronic Signatures in any form or format
without its prior written consent and pursuant to procedures approved by it;
provided, further, without limiting the foregoing, (i) to the extent the
Administrative Agent has agreed to accept any Electronic Signature, the
Administrative Agent and each of the Lenders shall be entitled to rely on such
Electronic Signature purportedly given by or on behalf of the Borrower or any
other Loan Party without further verification thereof and without any obligation
to review the appearance or form of any such Electronic Signature and (ii) upon
the request of the Administrative Agent or any Lender, any Electronic Signature
shall be promptly followed by a manually executed counterpart. Without limiting
the generality of the foregoing, the Borrower and each Loan Party hereby
(i) agrees that, for all purposes, including, in connection with any workout,
restructuring, enforcement of remedies, bankruptcy proceedings or litigation
among the Administrative Agent, the Lenders, and the Borrower and the Loan
Parties, Electronic Signatures transmitted by telecopy, emailed pdf. or any
other electronic means that reproduces an image of an actual executed signature
page and/or any electronic images of this Agreement, any other Loan Document
and/or any Ancillary Document shall have the same legal effect, validity and
enforceability as any paper original, (ii) the Administrative Agent and each of
the Lenders may, at its option, create one or more copies of this Agreement, any
other Loan Document and/or any Ancillary Document in the form of an imaged
electronic record in any format, which shall be deemed created in the ordinary
course of such Person’s business, and destroy the original paper document (and
all such electronic records shall be considered an original for all purposes and
shall have the same legal effect, validity and enforceability as a paper
record), (iii) waives any argument, defense or right to contest the legal
effect, validity or enforceability of this Agreement, any other Loan Document
and/or any Ancillary Document based solely on the lack of paper original copies
of this Agreement, such other Loan Document and/or such Ancillary Document,
respectively, including with respect to any signature pages thereto and
(iv) waives any claim against any Lender-Related Person for any Liabilities
arising solely from the Administrative Agent’s and/or any Lender’s reliance on
or use of Electronic Signatures and/or transmissions by telecopy, emailed pdf.
or any other electronic means that reproduces an image of an actual executed
signature page, including any Liabilities arising as a result of the failure of
the Borrower and/or any Loan Party to use any available security measures in
connection with the execution, delivery or transmission of any Electronic
Signature.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

 

97



--------------------------------------------------------------------------------

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits, for itself and its property, to the exclusive jurisdiction of the
United States District Court for the Southern District of New York sitting in
the Borough of Manhattan (or if such court lacks subject matter jurisdiction,
the Supreme Court of the State of New York sitting in the Borough of Manhattan),
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may (and any such claims, cross-claims or third party claims brought
against the Administrative Agent or any of its Related Parties may only) be
heard and determined in such Federal (to the extent permitted by law) or New
York State court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing contained herein or in any other Loan Document will prevent any Lender
or the Administrative Agent from bringing any action to enforce any award or
judgment or exercise any right under the Security Documents or against any
Collateral or any other property of any Loan Party in any other forum in which
jurisdiction can be established;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 10.12 any special, exemplary, punitive or consequential damages.

10.13 Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

98



--------------------------------------------------------------------------------

(b) neither the Administrative Agent nor any other Credit Party has any
fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and the other Credit Parties, on one
hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor;

(c) the Loan Parties are capable of evaluating and understanding, and the Loan
Parties understand and accept, the terms, risks and conditions of the
transactions contemplated by this Agreement and the other Loan Documents;

(d) the Loan Parties have been advised that the Credit Parties are engaged in a
broad range of transactions that may involve interests that differ from the Loan
Parties’ interests and that the Credit Parties have no obligation to disclose
such interests and transactions to the Loan Parties;

(e) the Loan Parties have consulted their own legal, accounting, regulatory and
tax advisors to the extent the Loan Parties have deemed appropriate in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

(f) each Credit Party has been, is, and will be acting solely as a principal
and, except as otherwise expressly agreed in writing by it and the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Loan Parties, any of their affiliates or any other Person;

(g) none of the Credit Parties has any obligation to the Loan Parties or their
affiliates with respect to the transactions contemplated by this Agreement or
the other Loan Documents except those obligations expressly set forth herein or
therein or in any other express writing executed and delivered by such Credit
Party and the Loan Parties or any such affiliate; and

no joint venture is created hereby or by the other Loan Documents or otherwise
exists by virtue of the transactions contemplated hereby among the Credit
Parties or between the Borrower and the Credit Parties.

10.14 Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document and without delivery of
any instrument or performance of any act by any Person, any Collateral or
Guarantee Obligations will automatically be released (i) to the extent necessary
to permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 10.1, (ii) to the extent
constituting property being sold, transferred or Disposed of (to any Person that
is not a Loan Party), if the sale, transfer or Disposition is made in compliance
with this Agreement, (iii) under the circumstances described in paragraph
(b) below, (iv) under the circumstances described in Section 8.15 of the
Guarantee and Collateral Agreement or (v) in any other circumstances consented
to in accordance with Section 10.1. The Lenders hereby irrevocably authorize the
Administrative Agent (and if applicable, any subagent appointed by the
Administrative Agent in accordance with the terms of this Agreement), and the
Administrative Agent (and if applicable, any subagent appointed by the
Administrative Agent in accordance with the terms of this Agreement) shall be
obligated, to take any action and deliver any documents reasonably requested by
the Borrower to evidence the release of any Collateral or Guarantee Obligations
as permitted by this Section 10.14 (and no notice to or consent by the Lenders
shall be required in respect thereof).

(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (excluding obligations under or in respect
of Specified Swap Agreements, contingent obligations for which no claim has been
made or pursuant to Specified Cash Management Agreements) shall have been paid
in full, the Commitments have been terminated and no Letters of Credit shall be
outstanding (or any Letters of Credit that are outstanding shall have been cash
collateralized or backstopped in a manner reasonably acceptable to the Issuing
Lender thereof), (i) the

 

99



--------------------------------------------------------------------------------

Collateral shall be released from all Liens created under the Security Documents
and (ii) the Guarantee Obligations, the Security Documents and all obligations
(other than those expressly stated to survive such termination) of the
Administrative Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.

10.15 Confidentiality. Each of the Administrative Agent, each Issuing Lender and
each Lender agrees to keep confidential all Information (as defined below);
provided that nothing herein shall prevent the Administrative Agent, any Issuing
Lender or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Issuing Lender or any other Lender or any
affiliate thereof, (b) subject to an agreement to comply with the provisions of
this Section 10.15 or provisions no less restrictive than those in this
Section 10.15, to any actual or prospective Transferee or any direct or indirect
counterparty to any Swap Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its affiliates, (d) upon the
request or demand of any Governmental Authority, (e) in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law, (f) if requested or required to do so in
connection with any litigation or similar proceeding, (g) that has been publicly
disclosed, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, or (i) in connection with the
exercise of any remedy hereunder or under any other Loan Document. “Information”
means all information received from any Loan Parties or its Affiliates or its
Affiliates’ directors, officers, employees, trustees or agents, relating to the
Borrower or any of its Subsidiaries or their business, other than any such
information that is publicly available to the Administrative Agent, any Issuing
Lender or any Lender prior to disclosure by any Loan Party other than as a
result of a breach of this Section 10.15 and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided that
in the case of information received from the Borrower after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section 10.15 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

 

100



--------------------------------------------------------------------------------

10.16 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

10.17 USA PATRIOT Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”) or the Beneficial Ownership Regulation,
it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the Act or Beneficial Ownership Regulation.

10.18 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally,
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under the guarantee by the Borrower and the
Subsidiary Guarantors in respect of Swap Obligations under the Guarantee and
Collateral Agreement (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 10.18 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
10.18, or otherwise under the guarantee of Swap Obligations under the Guarantee
and Collateral Agreement, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 10.18 shall
remain in full force and effect until all the Borrower Obligations (as defined
in the Guarantee and Collateral Agreement) and the obligations of each
Subsidiary Guarantor under Section 2 of the Guarantee and Collateral Agreement
shall have been satisfied by payment in full (excluding obligations under or in
respect of Specified Swap Agreements, contingent obligations for which no claim
has been made or pursuant to Specified Cash Management Agreements), no Letter of
Credit shall be outstanding and the Commitments shall be terminated,
notwithstanding that from time to time during the term of the Credit Agreement
the Borrower may be free from any Borrower Obligations (as defined in the
Guarantee and Collateral Agreement). Each Qualified ECP Guarantor intends that
this Section 10.18 constitute, and this Section 10.18 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of section 1a(18)(A)(v)(II) of the Commodity
Exchange Act. For purposes of this Section 10.18, “Qualified ECP Guarantor”
means, in respect of any Swap Obligation, the Borrower and each Subsidiary
Guarantor (but only to the extent any of them is a guarantor of Swap Obligations
under the Guarantee and Collateral Agreement) that constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

10.19 Acknowledgement and Consent to Bail-In of Affected Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document may be subject to the Write-Down and Conversion
Powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

 

101



--------------------------------------------------------------------------------

10.20 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Swap Agreements
or any other agreement or instrument that is a QFC (such support, “QFC Credit
Support” and each such QFC a “Supported QFC”), the parties acknowledge and agree
as follows with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.”

10.21 Effect of Restatement. This Agreement shall amend and restate the Existing
Credit Agreement in its entirety, with the parties hereto acknowledging and
agreeing that there is no novation of the Existing Credit Agreement and from and
after the effectiveness of this Agreement, the rights and obligations of the
parties under the Existing Credit Agreement shall be subsumed and governed by
this Agreement. From and after the effectiveness of this Agreement, the
Obligations under the Existing Credit Agreement shall continue as Obligations
under this Agreement and the Loan Documents until otherwise paid in accordance
with the terms hereof. Without limiting the generality of the foregoing, the
Security Documents and the grant of Liens on all of the Collateral described
therein do and shall continue to secure (without interruption) the payment of
all Obligations of the Loan Parties under the Loan Documents, in each case, as
amended by this Agreement.

[Signature Pages Follow]

 

102



--------------------------------------------------------------------------------

GARTNER, INC. By:  

/s/ Craig W. Safian

  Name:   Craig W. Safian   Title:   Executive Vice President and Chief
Financial Officer

[Signature Page to Gartner, Inc. Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender By:  

/s/ Kelly Milton

  Name:   Kelly Milton   Title:   Executive Director

[Signature Page to Gartner, Inc. Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Co-Syndication Agent and as a Lender

By:  

/s/ Heather R. Wharton

  Name:   Heather R. Wharton   Title:   Senior Vice President

[Signature Page to Gartner, Inc. Credit Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK, N.A.,

Co-Syndication and as a Lender

By:  

/s/ William M. Clossey

  Name: William M. Clossey   Title:   Senior Vice President

[Signature Page to Gartner, Inc. Credit Agreement]



--------------------------------------------------------------------------------

PNC Bank, National Association, as a Lender By:  

/s/ Eleanor Orlando

  Name: Eleanor Orlando   Title:   Vice President PNC Capital Markets LLC, as
Co-Syndication Agent By:  

/s/ John F. Broeren

  Name: John F. Broeren   Title:   Managing Director

[Signature Page to Gartner, Inc. Credit Agreement]



--------------------------------------------------------------------------------

TD BANK, N.A.,

as Co-Syndication Agent and as a Lender

By:  

/s/ Matt Waszmer

  Name: Matt Waszmer   Title:   Senior Vice President

[Signature Page to Gartner, Inc. Credit Agreement]



--------------------------------------------------------------------------------

TRUIST BANK, as a Lender;

and TRUIST SECURITIES, as Co-Syndication Agent

By:  

/s/ Matthew J. Davis

  Name: Matthew J. Davis   Title:   Senior Vice President

[Signature Page to Gartner, Inc. Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Co-Syndication Agent and as a Lender

By:  

/s/ Richard J. Ameny, Jr.

  Name: Richard J. Ameny Jr.   Title:   Vice President

[Signature Page to Gartner, Inc. Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A.,

Co-Syndication Agent and as a Lender

By:  

/s/ Sid Khanolkar

  Name: Sid Khanolkar   Title:   Director

[Signature Page to Gartner, Inc. Credit Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

as Co-Syndication Agent and as a Lender

By:  

/s/ Alfredo Wang

  Name: Alfredo Wang   Title:   Duly Authorized Signatory

[Signature Page to Gartner, Inc. Credit Agreement]



--------------------------------------------------------------------------------

Citibank, N.A., as Co-Syndication/Co-Documentation Agent and as a Lender By:  

/s/ Brian G. Williams

  Name: Brian G. Williams   Title:   Senior Vice President

[Signature Page to Gartner, Inc. Credit Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, National Association,

Co-Documentation Agent and as a Lender

By:  

/s/ Steve Sambriczki

  Name: Steve Zambriczki #22548   Title:   Senior Vice President

[Signature Page to Gartner, Inc. Credit Agreement]



--------------------------------------------------------------------------------

People’s United Bank, National Association,

as Co-Documentation Agent and as a Lender

By:  

/s/ James Riley

  Name: James Riley   Title:   Senior Vice President

[Signature Page to Gartner, Inc. Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULES:

[Omitted]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

COMPLIANCE CERTIFICATE

This Compliance Certificate (this “Certificate”) is delivered by the undersigned
in [his][her] capacity as [Chief Financial Officer/Treasurer/Assistant
Treasurer] of Gartner, Inc. (the “Borrower”) pursuant to Section 6.2(a) of the
Amended and Restated Credit Agreement, dated as of September 28, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the several Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as administrative agent. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

1. I am the duly elected, qualified and acting [Chief Financial
Officer/Treasurer/Assistant Treasurer] of the Borrower.

2. I have reviewed and am familiar with the contents of this Certificate.

3. I have reviewed the terms of the Credit Agreement and the Loan Documents and
have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and financial condition of the Borrower during the
accounting period covered by the financial statements attached hereto as
Attachment 1 (the “Financial Statements”). To my knowledge, no Default or Event
of Default has occurred during the accounting period covered by the Financial
Statements and is continuing as of the date of this Certificate[, except as set
forth below].

4. Attached hereto as Attachment 2 are the computations showing compliance with
the covenant set forth in Section 7.1 of the Credit Agreement as of the last day
of the accounting period covered by the Financial Statements.

IN WITNESS WHEREOF, I have executed this Certificate this _____ day of ____,
20__.

 

Name: Title:



--------------------------------------------------------------------------------

Attachment 1

to Compliance Certificate

[Attach Financial Statements]



--------------------------------------------------------------------------------

Attachment 2

to Compliance Certificate

[Set forth Covenant Calculations]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

CLOSING CERTIFICATE

September 28, 2020

The undersigned, being the duly elected, qualified and acting [Secretary] of
[Certifying Loan Party], a _______________ [corporation][limited liability
company] (the “Company”), does hereby certify on behalf of the Company and not
in [his][her] individual capacity, as of the date hereof, pursuant to the
Amended and Restated Credit Agreement, dated as of September 28, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the [Company][Gartner, Inc.], the several Lenders from time
to time party thereto and JPMorgan Chase Bank, N.A., as administrative agent,
that:

(v) The individuals named on Exhibit A attached hereto are, on and as of the
date hereof, duly elected, qualified and acting officers of the Company, each
holding the office of the Company set forth opposite their name and authorized
to execute and deliver any Loan Document or other document required under the
Credit Agreement to be executed and delivered by or on behalf of the Company.
The signature written opposite their name and title is their genuine signature.

(vi) Attached hereto as Exhibit B is a true and complete copy of the Certificate
of [Incorporation][Formation], including all amendments thereto, of the Company
as in effect on the date hereof, certified by the Secretary of State of the
State of ____________;

(vii) Attached hereto as Exhibit C is a true and complete copy of the
[Bylaws][Operating Agreement] of the Company, as in full force and in effect on
and as of the date hereof. No action has been taken, or, to the best of my
knowledge, is contemplated by the board of the Company for the purpose of
effecting any amendment or modification thereof; and

(viii) Attached hereto as Exhibit D is a true and complete copy of the
resolutions adopted by the Company’s Board of [Directors][Managers] relating to
the authorization, execution, delivery and performance of the Loan Documents to
which the Company is party, and such resolutions have not been amended,
annulled, rescinded or revoked and remain in full force and effect on the date
hereof and are the only corporate proceedings of the Company now in force
relating to or affecting the matters referred to therein.

All capitalized terms used herein and not otherwise defined herein shall have
the meanings ascribed to such terms in the Credit Agreement.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first written above.

 

By:  

 

  Name:   Title:   [Secretary]

The undersigned, being the duly elected, qualified and acting
[_________________] of the Company, hereby certifies that [Name] is the duly
elected, qualified and acting [Secretary] of the Company and that the above
signature is [his][her] genuine signature.

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first written above.

 

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

ASSIGNMENT AND ASSUMPTION

Reference is made to the Amended and Restated Credit Agreement, dated as of
September 28, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Gartner, Inc. (the “Borrower”), the several
Lenders from time to time party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to those credit facilities contained in the Credit
Agreement as are set forth on Schedule 1 hereto (individually, an “Assigned
Facility”; collectively, the “Assigned Facilities”), in a principal amount for
each Assigned Facility as set forth on Schedule 1 hereto.

2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim and (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Affiliates or any other obligor
or the performance or observance by the Borrower, any of its Affiliates or any
other obligor of any of their respective obligations under the Credit Agreement
or any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto.

3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 6.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption; (c) agrees that it will,
independently and without reliance upon the Assignor, the Administrative Agent
or any Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement,
the other Loan



--------------------------------------------------------------------------------

Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender including its
obligation pursuant to Section 2.17(d) of the Credit Agreement.

4. The effective date of this Assignment and Assumption shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this Assignment and Assumption, it will be delivered
to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date.

6. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Assumption,
have the rights and obligations of a Lender thereunder and under the other Loan
Documents and shall be bound by the provisions thereof and (b) the Assignor
shall, to the extent provided in this Assignment and Assumption, relinquish its
rights and be released from its obligations under the Credit Agreement.

7. This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers.

 

[Name of Assignee], as Assignee     [Name of Assignor], as Assignor By:  

 

                                   By:   

 

  Name:        Name:   Title:        Title: Accepted for Recordation in the
Register:     Consented to by (if required):

JPMorgan Chase Bank, N.A., as

Administrative Agent

   

JPMorgan Chase Bank, N.A., as

Administrative Agent

By:  

 

    By:   

 

  Name:        Name:   Title:        Title:      

Consented to by (if required):

      [·], as Issuing Lender       By:   

 

         Name:          Title:       Consented to by (if required):      
Gartner, Inc., as Borrower       By:   

 

         Name:          Title:



--------------------------------------------------------------------------------

Schedule 1

to Assignment and Assumption with respect to

the Amended and Restated Credit Agreement, dated as of September 28, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”),

among Gartner, Inc., as borrower, the several Lenders from time to time party
thereto,

and JPMorgan Chase Bank, N.A., as administrative agent

Name of Assignor: _______________________

Name of Assignee: _______________________

Effective Date of Assignment: _________________

 

Credit Facility

Assigned

   Principal
Amount
Assigned    Commitment Percentage Assigned      $__________    _____.__________%



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF EXEMPTION CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement, dated as of
September 28, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Gartner, Inc. (the “Borrower”), the several
Lenders from time to time party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF LENDER] By:  

 

  Name:   Title:                   Date: _______________________________



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF EXEMPTION CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement, dated as of
September 28, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Gartner, Inc. (the “Borrower”), the several
Lenders from time to time party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN, (ii) an IRS Form W-8BEN-E or (iii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF LENDER] By:  

 

  Name:   Title:               Date: ______________________________



--------------------------------------------------------------------------------

EXHIBIT D-3

FORM OF EXEMPTION CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement, dated as of
September 28, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Gartner, Inc. (the “Borrower”), the several
Lenders from time to time party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:               Date: ___________________________________



--------------------------------------------------------------------------------

EXHIBIT D-4

FORM OF EXEMPTION CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement, dated as of
September 28, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Gartner, Inc. (the “Borrower”), the several
Lenders from time to time party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) the
interest payments in question are not effectively connected with the
undersigned’s or its partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN, (ii) an
IRS Form W-8BEN-E or (iii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN
or Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:               Date: _______________________________



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated ______________ (this “Supplement”), by and
among each of the signatories hereto, to the Amended and Restated Credit
Agreement, dated as of September 28, 2020 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Gartner, Inc. (the
“Borrower”), the several Lenders from time to time party thereto, and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to Section [2.1(b)][2.4(b)]1 of the Credit Agreement, the
Borrower has the right, subject to the terms and conditions thereof, to
effectuate from time to time an increase in the aggregate Term Commitments
and/or Revolving Commitments under the Credit Agreement by requesting one or
more Lenders to increase the amount of its Term Commitment or Revolving
Commitment;

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the aggregate [Term] [Revolving] Commitments pursuant to
such Section[s] [2.1(b)] [2.4(b)]; and

WHEREAS, pursuant to Section[s] [2.1(b)] [2.4(b)] of the Credit Agreement, the
undersigned Increasing Lender now desires to increase the amount of its [Term]
[Revolving] Commitment under the Credit Agreement by executing and delivering to
the Borrower and the Administrative Agent this Supplement;

NOW THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall have its
[Revolving] [Term] Commitment increased by $_____________, thereby making the
aggregate amount of its total [Term] [Revolving] Commitments equal to
$_______________.

2. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3. [Attached hereto as Attachment 1 are the computations showing that on a Pro
Forma Basis (assuming that any such increase in Commitment is drawn in full and
excluding the cash proceeds in relation thereto), the Consolidated Secured
Leverage Ratio does not exceed 3.75 to 1:00 for the most recently ended fiscal
quarter for which financial statements were delivered pursuant to Section 6.1(a)
or 6.1(b) of the Credit Agreement.]2

 

1 

Section 2.1(b) should be referenced for Increasing Term Lenders. Section 2.4(b)
should be referenced for Increasing Revolving Lenders.

2 

To be included to the extent the Borrower elects to incur incremental
Commitments pursuant to Section 2.1(b)(i)(y) or 2.4(b)(ii) of the Credit
Agreement.



--------------------------------------------------------------------------------

4. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

5. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

6. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:  

 

  Name:   Title:

Accepted and agreed to as of the date first written above:

 

GARTNER, INC.

By:____________________________

      Name:

      Title:

Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

By:____________________________

      Name:

      Title:



--------------------------------------------------------------------------------

[Attachment 1

to Increasing Lender Supplement

The information described herein is as of ______, ____, and pertains to the
period from _________, ____ to ________________ __, ____.

[Set forth Covenant Calculation]]



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated _________________ (this “Supplement”), to
the Amended and Restated Credit Agreement, dated as of September 28, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Gartner, Inc. (the “Borrower”), the several Lenders from time
to time party thereto, and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Credit Agreement provides in Section [2.1(b)] [2.4(b)]3 thereof
that any bank, financial institution or other entity may extend [Term]
[Revolving] Commitments under the Credit Agreement subject to the approval of
the Borrower and the Administrative Agent, by executing and delivering to the
Borrower and the Administrative Agent a supplement to the Credit Agreement in
substantially the form of this Supplement; and

WHEREAS, the undersigned Augmenting [Term] [Revolving] Lender was not an
original party to the Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

(i) The undersigned Augmenting [Term] [Revolving] Lender agrees to be bound by
the provisions of the Credit Agreement and agrees that it shall, on the date of
this Supplement, become a Lender for all purposes of the Credit Agreement to the
same extent as if originally a party thereto, with a [Term] [Revolving]
Commitment of $________________.

(ii) The undersigned Augmenting [Term] [Revolving] Lender (a) represents and
warrants that it is legally authorized to enter into this Supplement;
(b) confirms that it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 6.1
thereof, as applicable, and has reviewed such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Supplement; (c) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto; (d) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement or any other instrument or document furnished pursuant
hereto or thereto as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are incidental thereto; and (e) agrees
that it will be bound by the provisions of the Credit Agreement and will perform
in accordance with its terms all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.

 

3 

Section 2.1(b) should be referenced for Augmenting Term Lenders. Section 2.4(b)
should be referenced for Augmenting Revolving Lenders.



--------------------------------------------------------------------------------

(iii) The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[______________]

(iv) The Borrower hereby represents and warrants that no Default of Event of
Default has occurred and is continuing on and as of the date hereof.

(v) [Attached hereto as Attachment 1 are the computations showing that on a Pro
Forma Basis (assuming that any such new Commitment is drawn in full (and
excluding the cash proceeds in relation thereto)), the Consolidated Secured
Leverage Ratio does not exceed 3.75 to 1:00 for the most recently ended fiscal
quarter for which financial statements were delivered pursuant to Section 6.1(a)
or 6.1(b) of the Credit Agreement.]4

(vi) Terms defined in the Credit Agreement shall have their defined meanings
when used herein.

(vii) This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.

(viii) This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

4 

To be included to the extent the Borrower elects to incur incremental
Commitments pursuant to Section 2.1(b)(i)(y) or 2.4(b)(ii) of the Credit
Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING [TERM] [REVOLVING] LENDER]
By:__________________________________________       Name:       Title:

Accepted and agreed to as of the date first written above:

 

GARTNER, INC.

By:______________________________________

      Name:

      Title:

 

Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:______________________________________

      Name:

      Title:



--------------------------------------------------------------------------------

[Attachment 1

to Augmenting Lender Supplement

The information described herein is as of ______, ____, and pertains to the
period from _________, ____ to ________________ __, ____.

[Set forth Covenant Calculation]]